Exhibit 10.5

AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

THIS AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT (this “Agreement”),
dated as of August 2, 2019 (the “Closing Date”) by and among (a) SILICON VALLEY
BANK, a California corporation (“SVB”), in its capacity as administrative agent
and collateral agent (“Agent”), (b) SVB, as a Revolving Line Lender and as a
Term Loan Lender, MIDCAP FINANCIAL TRUST, a Delaware statutory trust, as a
Revolving Line Lender and as a Term Loan Lender (in such capacity and together
with its successors and assigns, “MidCap Lender”), FLEXPOINT MCLS HOLDINGS, LLC,
a Delaware limited liability company, as a Term Loan Lender (in such capacity
and together its successors and assigns, “MidCap Term Loan Lender”, and together
with MidCap Lender, “MidCap”) and each other Lender listed on Schedule 1
attached hereto and the other financial institutions party hereto from time to
time (each, a “Lender” and collectively, the “Lenders”), and (c) FLEXION
THERAPEUTICS, INC., a Delaware corporation (“Borrower”), provides the terms on
which Lenders agree to lend to Borrower and Borrower shall repay Lenders. This
Agreement amends and restates, in its entirety and replaces, the terms of (and
obligations outstanding under) that certain Credit and Security Agreement by and
between MidCap and Borrower dated as of August 4, 2015, as amended by that
certain First Amendment to Credit and Security Agreement dated as of
November 18, 2016, and as further amended by that certain Consent and Second
Amendment to Credit and Security Agreement dated as of April 24, 2017 (the
“Prior Agreement”). The parties agree that the Prior Agreement is hereby
superseded and replaced in its entirety by this Agreement, and the parties agree
as follows:

1 ACCOUNTING AND OTHER TERMS

Accounting terms not defined in this Agreement shall be construed in accordance
with GAAP. Calculations and determinations must be made in accordance with GAAP;
provided that if at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
Borrower or Agent shall so request, Borrower and Agent shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP; provided further, that until so amended,
(a) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (b) Borrower shall provide Agent with
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. In addition, no effect shall be given to Accounting
Standards Codification 842, Leases (or any other Accounting Standards
Codification having similar result or effect) (and related interpretations) to
the extent any lease (or similar arrangement) would be required to be treated as
a capital lease thereunder where such lease (or arrangement) would have been
treated as an operating lease under GAAP as in effect immediately prior to the
effectiveness of such Accounting Standards Codification. Notwithstanding the
foregoing, all financial covenant and other financial calculations shall be
computed with respect to Borrower only, and not on a consolidated basis.
Capitalized terms not otherwise defined in this Agreement shall have the
meanings set forth in Section 15. All other terms contained in this Agreement,
unless otherwise indicated, shall have the meaning provided by the Code to the
extent such terms are defined therein. All headings numbered without a decimal
point are herein referred to as “Articles,” and all paragraphs numbered with a
decimal point (and all subparagraphs or subsections thereof) are herein referred
to as “Sections.”

2 CREDIT FACILITIES AND TERMS

2.1 Promise to Pay. Borrower hereby unconditionally promises to pay to each
Lender in accordance with each Lender’s respective Pro Rata Share of each Credit
Facility, the outstanding principal amount of all Credit Extensions made by the
Lenders under such Credit Facility and accrued and unpaid interest thereon and
any other amounts due hereunder as and when due in accordance with this
Agreement.



--------------------------------------------------------------------------------

2.2 Revolving Line.

(a) Availability. Subject to the terms and conditions of this Agreement and to
deduction of Reserves, Lenders with Revolving Line Commitments (“Revolving Line
Lenders”), severally and not jointly, may, in their good faith business
discretion, make Advances according to each Revolving Line Lender’s Applicable
Commitment as set forth on Schedule 1 hereto, not exceeding the Availability
Amount. Notwithstanding the foregoing, prior to the occurrence of the Initial
Audit, the Availability Amount shall not exceed Ten Million Dollars
($10,000,000.00). Borrower shall not request, and the Revolving Line Lenders
shall have no obligation to make, any Advances prior to January 1, 2020. Amounts
borrowed under the Revolving Line may be repaid and, prior to the Revolving Line
Maturity Date, reborrowed, subject to the applicable terms and conditions
precedent herein.

(b) Termination; Repayment. The Revolving Line terminates on the Revolving Line
Maturity Date, when the principal amount of all Advances, the unpaid interest
thereon, and all other Obligations relating to the Revolving Line shall be
immediately due and payable.

2.3 Term Loan Advance.

(a) Availability. Subject to the terms and conditions of this Agreement, upon
Borrower’s request, the Lenders with Term Loan Commitments (“Term Loan
Lenders”), severally and not jointly, shall make one (1) term loan advance to
Borrower on or about the Closing Date in an original principal amount of Forty
Million Dollars ($40,000,000.00) according to each Term Loan Lender’s Applicable
Commitment as set forth on Schedule 1 hereto (the “Term Loan Advance”), provided
that all or a portion of the proceeds of the Term Loan Advance shall be used to
repay in full all of Borrower’s obligations and liabilities under the Prior Loan
Agreement (including without limitation, the “Applicable Prepayment Fee” as
defined in the Prior Agreement and the “Exit Fee” as defined in the “Fee Letter”
referred to in the Prior Agreement) (the “Prior Obligation”). Borrower hereby
authorizes Agent to apply such proceeds to the Prior Obligation as part of the
funding process without actually depositing such funds in an account of
Borrower. After repayment, the Term Loan Advance (or any portion thereof) may
not be reborrowed.

(b) Interest Payments. With respect to the Term Loan Advance, commencing on the
first (1st) Payment Date following the Funding Date of the Term Loan Advance and
continuing on the Payment Date of each month thereafter, Borrower shall make
monthly payments of interest to Agent, for the account of the Lenders, in
arrears, on the principal amount of the Term Loan Advance, at the rate set forth
in Section 2.4(a).

(c) Repayment of the Term Loan Advances. Commencing on February 1, 2021, and
continuing on each Payment Date thereafter, Borrower shall repay the aggregate
outstanding Term Loan Advance to Agent, for the account of the Lenders, in
(i) thirty-six (36) consecutive equal monthly installments of principal, plus
(ii) monthly payments of accrued interest at the rate set forth in
Section 2.4(a). All outstanding principal and accrued and unpaid interest with
respect to the Term Loan Advance, and all other outstanding Obligations under
the Term Loan Advance, are due and payable in full on the Term Loan Maturity
Date.

(d) Permitted Prepayment. Borrower shall have the option to prepay all, but not
less than all, of the Term Loan Advance advanced by the Term Loan Lenders under
this Agreement, provided Borrower (i) delivers written notice to Agent and each
Term Loan Lender of its election to prepay the Term Loan Advance at least
fifteen (15) days prior to such prepayment, and (ii) pays to Agent, for the
account of each Term Loan Lender, as applicable, on the date of such prepayment
(A) the outstanding principal plus accrued and unpaid interest with respect to
the Term Loan Advances, (B) the Prepayment Premium, (C) the Final Payment and
(D) all other sums, if any, that shall have become due and payable with respect
to the Term Loan Advances, including Lenders’ Expenses and interest at the
Default Rate with respect to any past due amounts.



--------------------------------------------------------------------------------

(e) Mandatory Prepayment Upon an Acceleration. If the Term Loan Advance is
accelerated by Agent pursuant to Section 10.2 hereof (or to the extent otherwise
automatically accelerated pursuant to Section 10.2 hereof following an Event of
Default pursuant to Section 10.1(e)), following the occurrence and during the
continuance of an Event of Default, Borrower shall immediately pay to Agent and
each Term Loan Lender, as applicable, for the account of the Lenders in
accordance with its respective Pro Rata Share, an amount equal to the sum of
(i) all outstanding principal plus accrued and unpaid interest with respect to
the Term Loan Advances, (ii) the Prepayment Premium, (iii) the Final Payment and
(iv) all other sums, if any, that shall have become due and payable with respect
to the Term Loan Advances, including Lenders’ Expenses and interest at the
Default Rate with respect to any past due amounts.

2.4 Interest and Payments; Administration.

(a) Interest.

 

  (i)

Advances. Subject to Section 2.4(b), the principal amount outstanding under the
Revolving Line shall accrue interest at a floating per annum rate equal to the
greater of (A) five and one half of one percent (5.50%) and (B) the Prime Rate,
which interest, in each case, shall be payable monthly in accordance with
Section 2.4(e) below.

 

  (ii)

Term Loan Advance. Subject to Section 2.4(b), the principal amount outstanding
under the Term Loan Advance shall accrue interest at a floating per annum rate
equal to the greater of (A) six and one half of one percent (6.50%) and (B) one
and one-half of one percent (1.50%) above the Prime Rate, which interest, in
each case, shall be payable monthly in accordance with Section 2.4(e) below.

(b) Default Rate. Upon the election of Agent following the occurrence and during
the continuance of an Event of Default, Obligations shall bear interest at a
rate per annum which is five percent (5.0%) above the rate that is otherwise
applicable thereto (the “Default Rate”). Payment or acceptance of the increased
interest rate provided in this subsection is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Agent or Lenders.

(c) Adjustment to Interest Rate. Changes to the interest rate of any Credit
Extension based on changes to the Prime Rate shall be effective on the Closing
Date of any change to the Prime Rate and to the extent of any such change.

(d) Minimum Interest. In the event the aggregate amount of interest earned by
the Revolving Line Lenders in connection with the Revolving Line in any month
(such period, the “Minimum Interest Period,” which period shall begin on
January 1, 2020 and continue with each month thereafter until the earlier of the
Revolving Line Maturity Date or the date this Agreement is terminated) is less
than the amount of interest that would have been earned by the Revolving Line
Lenders if Borrower had average outstanding Advances during the Minimum Interest
Period in an amount equal to twenty-five percent (25.0%) of the Revolving Line
(inclusive of any collateral monitoring fees and float charges, and exclusive of
any other fees and charges hereunder) (“Minimum Interest”), Borrower shall pay
to Agent, upon demand by Agent, an amount equal to the (i) Minimum Interest
minus (ii) the aggregate amount of all interest earned by Revolving Line Lenders
(inclusive of any collateral monitoring fees and float charges, and exclusive of
any other fees and charges hereunder) in such Minimum Interest Period. The
amount of Minimum Interest charged shall be prorated for any partial Minimum
Interest Period upon termination of this Agreement. Borrower shall not be
entitled to any credit, rebate, or repayment of any Minimum Interest pursuant to
this Section 2.4(d) notwithstanding any termination of this Agreement or the
suspension or termination of Agent’s obligation to make loans and advances
hereunder. Agent may deduct amounts owing by Borrower under this Section 2.4(d)
from Borrower’s Designated Deposit Account. Agent shall provide Borrower written
notice of deductions made from the Designated Deposit Account pursuant to the
terms of this Section 2.4(d).



--------------------------------------------------------------------------------

(e) Payments Generally. Interest is payable monthly on the Payment Date and
shall be computed on the basis of a 360-day year for the actual number of days
elapsed. In computing interest, (i) all payments received after 12:00 p.m.
Eastern time on any day shall be deemed received at the opening of business on
the next Business Day, and (ii) the date of the making of any Credit Extension
shall be included and the date of payment shall be excluded; provided, however,
that if any Credit Extension is repaid on the same day on which it is made, such
day shall be included in computing interest on such Credit Extension. All
accrued but unpaid interest on the Credit Extensions shall be due and payable on
the Maturity Date. Except as otherwise provided in this Section 2.4(e), all
payments in respect of the Obligations shall be made to Agent for the account of
the applicable Lenders. All fees payable under the Loan Documents shall be
deemed non-refundable as of the date paid. Any payment required to be made to
Agent or a Lender under this Agreement may be made by debit or automated
clearing house payment initiated by Agent or such Lender from any of Borrower’s
deposit accounts, including the Designated Deposit Account, and Borrower shall
tender to Agent and Lenders such authorization forms as Agent or such Lender may
require to implement such debit or automated clearing house payment. These
debits or automated clearing house payments shall not constitute a set-off.
Payments of principal and/or interest received after 12:00 noon (Eastern time)
are considered received at the opening of business on the next Business Day.
When a payment is due on a day that is not a Business Day, the payment is due
the next Business Day and additional fees or interest, as applicable, shall
continue to accrue until paid. All payments to be made by Borrower under any
Loan Document shall be made without setoff, recoupment or counterclaim, in
lawful money of the United States and in immediately available funds. The
balance of the Obligations, as recorded in Agent’s books and records at any
time, shall be conclusive and binding evidence of the amounts due and owing to
Agent and Lenders by each Borrower absent manifest error; provided, however,
that any failure to so record or any error in so recording shall not limit or
otherwise affect any Borrower’s duty to pay all amounts owing hereunder or under
any Loan Document. Agent shall endeavor to provide Borrower with a monthly
statement regarding the Credit Extensions (but neither Agent nor any Lender
shall have any liability if Agent shall fail to provide any such statement).
Unless Borrower notifies Agent of any objection to any such statement
(specifically describing the basis for such objection) within ninety (90) days
after the date of receipt thereof, it shall be deemed final, binding and
conclusive upon Borrower in all respects as to all matters reflected therein.

(f) Maximum Lawful Rate. In no event shall the interest charged hereunder with
respect to the Obligations exceed the maximum amount permitted under the Laws of
the State of New York. Notwithstanding anything to the contrary in any Loan
Document, if at any time the rate of interest payable hereunder (the “Stated
Rate”) would exceed the highest rate of interest permitted under any applicable
Law to be charged (the “Maximum Lawful Rate”), then for so long as the Maximum
Lawful Rate would be so exceeded, the rate of interest payable shall be equal to
the Maximum Lawful Rate; provided, however, that if at any time thereafter the
Stated Rate is less than the Maximum Lawful Rate, Borrower shall, to the extent
permitted by Law, continue to pay interest at the Maximum Lawful Rate until such
time as the total interest received is equal to the total interest which would
have been received had the Stated Rate been (but for the operation of this
provision) the interest rate payable. Thereafter, the interest rate payable
shall be the Stated Rate unless and until the Stated Rate again would exceed the
Maximum Lawful Rate, in which event this provision shall again apply. In no
event shall the total interest received by any Lender exceed the amount which it
could lawfully have received, had the interest been calculated for the full term
hereof at the Maximum Lawful Rate. If, notwithstanding the prior sentence, any
Lender has received interest hereunder in excess of the Maximum Lawful Rate,
such excess amount shall be applied to the reduction of the principal balance of
such Lender’s Credit Extensions or to other amounts (other than interest)
payable hereunder, and if no such Credit Extensions or other amounts are then
outstanding, such excess or part thereof remaining shall be paid to Borrower. In
computing interest payable with reference to the Maximum Lawful Rate applicable
to any Lender, such interest shall be calculated at a daily rate equal to the
Maximum Lawful Rate divided by the number of days in the year in which such
calculation is made.

(g) Taxes; Additional Costs.

(i) All payments of principal and interest on the Obligations and all other
amounts payable hereunder shall be made free and clear of and without deduction
for any present or future income, excise, stamp, documentary, payroll,
employment, property or franchise taxes and other taxes, fees, duties, levies,
assessments, withholdings or other charges of any nature whatsoever (including
interest and penalties thereon) imposed by any taxing authority, excluding
(i) taxes imposed on or measured by Agent’s or any Lender’s net income (or
franchise taxes imposed in lieu of net income tax) by the jurisdictions under
which



--------------------------------------------------------------------------------

Agent or such Lender is organized or conducts business (other than solely as the
result of entering into any of the Loan Documents or taking any action
thereunder) (ii) branch profits Taxes under Section 884(a) of the IRC or any
similar Taxes (iii) any U.S. federal withholding Taxes imposed on or with
respect to amounts payable to a Lender by a law in effect on the date on which
such Lender becomes a party hereto (or designates a new lending office), (iv)
any U.S. federal withholding Taxes attributable to such recipient’s failure to
comply with Section 2.4(g)(iii), (v) any taxes imposed under FATCA and (vi) any
United States backup withholding pursuant to Section 3406 of the IRC (all
non-excluded items being called “Taxes”). If any withholding or deduction from
any payment to be made by any Borrower hereunder is required in respect of any
Taxes pursuant to any applicable Law, then Borrower will: (i) pay directly to
the relevant authority the full amount required to be so withheld or deducted;
(ii) promptly forward to Agent an official receipt or other documentation
satisfactory to Agent evidencing such payment to such authority; and (iii) pay
to Agent for the account of Agent and Lenders such additional amount or amounts
as is necessary to ensure that the net amount actually received by Agent and
each Lender will equal the full amount Agent and such Lender would have received
had no such withholding or deduction been required. If any Taxes are directly
asserted against Agent or any Lender with respect to any payment received by
Agent or such Lender hereunder, Agent or such Lender may pay such Taxes and
Borrower will promptly pay such additional amounts (including any penalty,
interest or expense) as is necessary in order that the net amount received by
such Person after the payment of such Taxes (including any Taxes on such
additional amount) shall equal the amount such Person would have received had
such Taxes not been asserted so long as such amounts have accrued on or after
the day which is two hundred seventy (270) days prior to the date on which Agent
or such Lender first made written demand therefor.

(ii) If any Borrower fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to Agent, for the account of Agent and the
respective Lenders, the required receipts or other required documentary
evidence, Borrower shall indemnify Agent and Lenders for any incremental Taxes,
interest or penalties that may become payable by Agent or any Lender as a result
of any such failure.

(iii) Each Lender that (i) is organized under the laws of a jurisdiction other
than the United States, and (ii)(A) is a party hereto on the Closing Date or
(B) purports to become an assignee of an interest as a Lender under this
Agreement after the Closing Date (unless such Lender was already a Lender
hereunder immediately prior to such assignment) (each such Lender a “Foreign
Lender”) shall execute and deliver to each of Borrowers and Agent one or more
(as Borrower or Agent may reasonably request) United States Internal Revenue
Service Forms W-8ECI, W-8BEN, W-8BEN- E, W-8IMY (as applicable) and other
applicable forms, certificates or documents prescribed by the United States
Internal Revenue Service or reasonably requested by Borrower or Agent certifying
as to such Lender’s entitlement to a complete exemption from withholding or
deduction of Taxes. Each Lender that (1) is organized under the laws of the
United States, and (2)(I) is a party hereto on the Closing Date or (II) purports
to become an assignee of an interest as a Lender under this Agreement after the
Closing Date (unless such Lender was already a Lender hereunder immediately
prior to such assignment) shall execute and deliver to each of Borrower and
Agent one or more (as Borrower or Agent may reasonably request) United States
Internal Revenue Service Forms W-9, and other applicable forms, certificates or
documents prescribed by the United States Internal Revenue Service or reasonably
requested by Borrower or Agent certifying that such Lender is not subject to
United States backup withholding. Borrower shall not be required to pay
additional amounts to any Lender pursuant to this subsection (h) with respect to
United States withholding and income Taxes to the extent that the obligation to
pay such additional amounts would not have arisen but for the failure of such
Lender to comply with this paragraph other than as a result of a change in law.

(iv) If a payment made to a Lender would be subject to U.S. federal withholding
Tax imposed under FATCA, such Lender shall deliver to the Agent and the Borrower
at the time or times prescribed by law, and at such other time or times
reasonably requested by the Agent or the Borrower, the documentation prescribed
by applicable law, including the FATCA, and such additional documentation
reasonably requested by the Agent or the Borrower as may be necessary for the
Agent or the Borrower to comply with its obligations under FATCA and to
determine whether the Lender has complied with the Lender obligations under
FATCA, or to determine the amount to deduct and withhold from the payment.



--------------------------------------------------------------------------------

(v) Each Lender shall, whenever a lapse in time or change in circumstances
renders any documentation provided by a Lender pursuant to this Section 2.4(g),
expired or inaccurate in any material respect, deliver promptly to the Borrower
and the Agent updated or other appropriate documentation (including any new
documentation reasonably requested by the Borrower or the Agent) or promptly
notify the Borrower and the Agent in writing of its inability to do so.

(vi) [reserved]

(vii) If any Lender shall determine in its commercially reasonable judgment that
the adoption or taking effect of, or any change in, any applicable Law regarding
capital adequacy, in each instance, after the Closing Date, or any change after
the Closing Date in the interpretation, administration or application thereof by
any Governmental Authority, central bank or comparable agency charged with the
interpretation, administration or application thereof, or the compliance by any
Lender or any Person controlling such Lender with any request, guideline or
directive regarding capital adequacy (whether or not having the force of law) of
any such Governmental Authority, central bank or comparable agency adopted or
otherwise taking effect after the Closing Date, has or would have the effect of
reducing the rate of return on such Lender’s or such controlling Person’s
capital as a consequence of such Lender’s obligations hereunder to a level below
that which such Lender or such controlling Person could have achieved but for
such adoption, taking effect, change, interpretation, administration,
application or compliance (taking into consideration such Lender’s or such
controlling Person’s policies with respect to capital adequacy) then from time
to time, upon written demand by such Lender (which demand shall be accompanied
by a statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to
Agent), Borrowers shall promptly pay to such Lender such additional amount as
will compensate such Lender or such controlling Person for such reduction, so
long as such amounts have accrued on or after the day which is two hundred
seventy (270) days prior to the date on which such Lender first made demand
therefor; provided, however, that notwithstanding anything in this Agreement to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (ii) all requests, rules, guidelines or directives
promulgated by the Agent for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in applicable Law”, regardless of the date
enacted, adopted or issued.

(viii) If any Lender requires compensation under this subsection (g), or
requires any Borrower to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to this subsection
(g), then, upon the written request of Borrower, such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Credit Extensions hereunder or to assign its rights and obligations
hereunder (subject to the terms of this Agreement) to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or materially reduce amounts payable pursuant to
any such subsection, as the case may be, in the future, and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be materially disadvantageous to such Lender (as determined in its sole
discretion). Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

(h) Administrative Fees and Charges. Borrower shall pay to Agent:

(i) Revolving Line Commitment Fee. A non-refundable Revolving Line commitment
fee (the “Revolving Line Commitment Fee”) in the amount of Two Hundred Thousand
Dollars ($200,000.00) is fully earned as of the Closing Date and payable as
follows: (i) One Hundred Thousand Dollars ($100,000.00), payable on the Closing
Date and (ii) One Hundred Thousand Dollars ($100,000.00), payable on the
earliest to occur of (A) an Event of Default, (B) the termination of this
Agreement or the Revolving Line, or (C) the first (1st) anniversary of the
Closing Date, to be shared between the Revolving Line Lenders pursuant to their
respective Applicable Commitment Percentages;

(ii) Final Payment. The Final Payment, when due hereunder, to be shared between
the Term Loan Lenders pursuant to their respective Applicable Commitment
Percentages;



--------------------------------------------------------------------------------

(iii) Prepayment Premium. The Prepayment Premium, when due hereunder, to be
shared between the Term Loan Lenders pursuant to their respective Applicable
Commitment Percentages;

(iv) Termination Fee. Upon termination of this Agreement or the termination of
the Revolving Line for any reason prior to the Revolving Line Maturity Date, in
addition to the payment of any other amounts then-owing, a termination fee (the
“Termination Fee”) in an amount equal to two percent (2.0%) of the Revolving
Line if such termination occurs on or prior to the first anniversary of the
Closing Date, (ii) one percent (1.0%) of the Revolving Line if such termination
occurs at any time after the first anniversary of the Closing Date but on or
prior to the second anniversary of the Closing Date, and (iii) zero percent
(0.0%) of the Revolving Line if such termination occurs at any time after the
second anniversary of the Closing Date, in each case to be shared between the
Term Loan Lenders pursuant to their respective Applicable Commitment Percentage;

(v) Unused Revolving Line Facility Fee. Payable quarterly in arrears on the last
day of each calendar quarter commencing with the calendar quarter ending
March 31, 2020 and each calendar quarter occurring thereafter prior to the
Revolving Line Maturity Date, and on the Revolving Line Maturity Date, a fee
(the “Unused Revolving Line Facility Fee”) in an amount equal to one-quarter of
one percent (0.25%) per annum of the average unused portion of the Revolving
Line, as determined by Agent, computed on the basis of a year with the
applicable number of days as set forth in Section 2.4(e). The amount of the
Unused Revolving Line Facility Fee to be shared between the Revolving Line
Lenders pursuant to their respective Applicable Commitment Percentage. The
unused portion of the Revolving Line, for purposes of this calculation, shall be
calculated on a calendar year basis and shall equal the difference between
(i) the Revolving Line and (ii) the greater of (A) twenty-five percent (25.0%)
of the Revolving Line, and (B) the average for the period of the daily closing
balance of the Revolving Line outstanding;

(vi) Lenders’ Expenses. All Lenders’ Expenses (including reasonable attorneys’
fees and expenses for documentation and negotiation of this Agreement) incurred
through and after the Closing Date, when due (or, if no stated due date, upon
demand by Agent); and

(vii) Overadvance. If, at any time, the outstanding principal amount of any
Advances exceeds the lesser of either (A) prior to the occurrence of the Initial
Audit, Ten Million Dollars ($10,000,000.00) or the Borrowing Base or (B) after
the occurrence of the Initial Audit, the Revolving Line or the Borrowing Base,
Borrower shall promptly, and in any event with three (3) Business Days, pay to
Agent, to be shared between the Lenders pursuant to their respective Applicable
Commitment Percentages, in cash the amount of such excess (such excess, the
“Overadvance”). Without limiting Borrower’s obligation to repay Agent any
Overadvance, following and beginning on the end of such three (3) Business Day
period, Borrower agrees to pay Agent interest on the outstanding amount of any
Overadvance, on demand, at a per annum rate equal to the rate that is otherwise
applicable to Advances plus five percent (5.0%).

2.5 Secured Promissory Notes. At the election of any Lender made as to each
Credit Facility for which it has made Credit Extensions, each Credit Facility
shall be evidenced by one or more secured promissory notes in form and substance
satisfactory to Agent and Lenders (each a “Secured Promissory Note”). Upon
receipt of an affidavit of an officer of a Lender as to the loss, theft,
destruction, or mutilation of its Secured Promissory Note, Borrower shall issue,
in lieu thereof, a replacement Secured Promissory Note in the same principal
amount thereof and of like tenor.

2.6 Settlement Procedures.

(a) If Agent receives any payment for the account of Lenders on or prior to
12:00 noon (Eastern time) on any Business Day, Agent shall pay to each
applicable Lender such Lender’s Pro Rata Share of such payment on such Business
Day. If Agent receives any payment for the account of Lenders after 12:00 noon
(Eastern time) on any Business Day, Agent shall pay to each applicable Lender
such Lender’s Pro Rata Share of such payment on the next Business Day.



--------------------------------------------------------------------------------

(b) In addition to and without limiting the foregoing, upon notice from Agent,
each Lender shall transfer to Agent (as provided below) or Agent shall transfer
to each Lender, such amounts as are necessary to insure that the amount of
Advances made by each Lender shall be equal to such Lender’s Revolving Line
Commitment Percentage of all Advances outstanding as of the date of such notice.
If such notice is provided prior to 10:00 a.m. (Eastern time) time on a Business
Day, such transfers shall be made in immediately available funds no later than
the close of business on such day; and, if received after 10:00 a.m. (Eastern
time), then no later than 12:00 noon (Pacific time) on the next Business Day.
The obligation of each Lender to transfer such funds is irrevocable,
unconditional and without recourse to or warranty by Agent. If and to the extent
any Lender shall not have so made its transfer to Agent, such Lender agrees to
pay to Agent, on demand, such amount, with interest thereon, for each day from
such date until the date such amount is paid to Agent, equal to the greater of
(i) the Federal Funds Effective Rate or (ii) a rate determined by Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing, or similar fees customarily charged by Agent in
connection with the foregoing.

3 CONDITIONS OF CREDIT EXTENSIONS

3.1 Conditions Precedent to Initial Credit Extension. Each Lender’s obligation
to make the initial Credit Extension hereunder is subject to the condition
precedent that Agent and each Lender shall have received, in form and substance
satisfactory to Agent and the Lenders, such documents, and completion of such
other matters, as Agent and each Lender may reasonably deem necessary or
appropriate, including, without limitation:

(a) duly executed signatures to the Loan Documents;

(b) duly executed signatures to the Control Agreements;

(c) the Operating Documents and long-form good standing certificates of Borrower
certified by the Secretary of State of Delaware and each jurisdiction in which
Borrower is qualified to conduct business, each as of a date no earlier than
thirty (30) days prior to the Closing Date;

(d) a secretary’s corporate borrowing certificate of Borrower with respect to
Borrower’s Operating Documents, incumbency and resolutions authorizing the
execution and delivery of this Agreement and the other Loan Documents;

(e) duly executed signatures to the completed Borrowing Resolutions for
Borrower;

(f) the Lender Intercreditor Agreement, together with the duly executed original
signatures thereto;

(g) duly executed signature to a payoff letter from MidCap with respect to the
Prior Obligation;

(h) certified copies, dated as of a recent date, of financing statement
searches, as Agent or any Lender may request, accompanied by written evidence
(including any UCC termination statements) that the Liens indicated in any such
financing statements either constitute Permitted Liens or have been or, in
connection with the initial Credit Extension, will be terminated or released;

(i) the Perfection Certificate of Borrower, together with the duly executed
signature thereto;

(j) a legal opinion (authority and enforceability) of Borrower’s counsel dated
as of the Closing Date together with the dully executed signature thereto;

(k) evidence satisfactory to Agent that the insurance policies and endorsements
required by Section 6.5 hereof are in full force and effect, together with
appropriate evidence showing lender loss payable and/or additional insured
clauses or endorsements in favor of Agent;



--------------------------------------------------------------------------------

(l) with respect to the initial Advance, the completion of the Initial Audit;

(m) with respect to the initial Advance, a completed Borrowing Base Report (and
any schedules related thereto and including any other information requested by
Agent with respect to Borrower’s Accounts); and

(n) payment of the fees and Lenders’ Expenses then due as specified in
Section 2.4 hereof.

3.2 Conditions Precedent to all Credit Extensions. Each Lender’s obligation to
make each Credit Extension, including the initial Credit Extension, is subject
to the following conditions precedent:

(a) timely receipt by the Lenders of (i) an executed Disbursement Letter, and
(ii) an executed Payment Advance Request Form and any materials and documents
required by Section 3.3;

(b) the representations and warranties in this Agreement shall be true,
accurate, and complete in all material respects on the date of the Disbursement
Letter (and the Payment Advance Request Form) and on the Funding Date of each
Credit Extension; provided, however, that such materiality qualifier shall not
be applicable to any representations and warranties that already are qualified
or modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, and no
Event of Default shall have occurred and be continuing or result from the Credit
Extension. Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in this Agreement remain true,
accurate, and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and

(c) Agent and each Lender determine to its reasonable satisfaction that there
has not been any material impairment in the general affairs, management, results
of operation, financial condition or the prospect of repayment of the
Obligations, or any material adverse deviation by Borrower from the most recent
business plan of Borrower presented to and accepted by Agent and the Lenders.

3.3 Procedures for Borrowing.

(a) Advances. Subject to the prior satisfaction of all other applicable
conditions to the making of an Advance set forth in this Agreement, to obtain an
Advance, Borrower (via an individual duly authorized by an Administrator) shall
notify Agent (which notice shall be irrevocable) by electronic mail by 12:00
p.m. Eastern time on the Funding Date of the Advance. Such notice shall be made
by Borrower through Agent’s online banking program, provided, however, if
Borrower is not utilizing Agent’s online banking program, then such notice shall
be in a written format acceptable to Agent that is executed by an Authorized
Signer. Agent shall have received satisfactory evidence that the Board has
approved that such Authorized Signer may provide such notices and request
Advances. In connection with any such notification, Borrower must promptly
deliver to Agent by electronic mail or through Agent’s online banking program
such reports and information, including without limitation, a Borrowing Base
Report, sales journals, cash receipts journals, accounts receivable aging
reports, as Agent may request in its sole discretion. Agent shall credit
proceeds of an Advance to the Designated Deposit Account. Agent may make
Advances under this Agreement based on instructions from an Authorized Signer or
without instructions if the Advances are necessary to meet Obligations which
have become due.

(b) Term Loan Advance. Subject to the prior satisfaction of all other applicable
conditions to the making of the Term Loan Advance set forth in this Agreement,
to obtain the Term Loan Advance, Borrower shall notify Agent (which notice shall
be irrevocable) by electronic mail, facsimile, or telephone by 12:00 p.m.
Eastern time at least five (5) Business Days before the proposed Funding Date
(with the exception of the Term Loan Advance that shall be made on the Closing
Date, which shall be one (1) Business Day before the proposed Funding Date) of
the Term Loan Advance. Together with any such electronic or facsimile
notification, Borrower shall deliver to Agent by electronic mail or facsimile a
completed Disbursement Letter (and Payment Advance Request



--------------------------------------------------------------------------------

Form) executed by an Authorized Signer. Agent may rely on any telephone notice
given by a person whom Agent believes is an Authorized Signer. On the Funding
Date, Agent shall credit the Term Loan Advance to the Designated Deposit
Account. Agent may make the Term Loan Advance under this Agreement based on
instructions from an Authorized Signer or without instructions if the Term Loan
Advance is necessary to meet Obligations which have become due.

3.4 Funding of Credit Facilities. Upon the terms and subject to the conditions
set forth herein, each Lender, severally and not jointly, shall make available
to Agent its Pro Rata Share of the requested Credit Extension, in lawful money
of the United States of America in immediately available funds, prior to 12:00
p.m. Eastern time on the specified date for the Credit Extension. Agent shall,
unless it shall have determined that one of the conditions set forth in
Section 3.1 or 3.2, as applicable, has not been satisfied, by 2:00 p.m. Eastern
time on such day, credit the amounts received by it in like funds to Borrower by
wire transfer to the Designated Deposit Account (or to the account of Borrower
in respect of the Obligations, if the Credit Extension is being made to pay an
Obligation of Borrower). A Credit Extension made prior to the satisfaction of
any conditions set forth in Section 3.1 or 3.2 shall not constitute a waiver by
Agent or Lenders of Borrower’s obligation to satisfy such conditions, and any
such Credit Extension made in the absence of such satisfaction shall be made in
Agent’s discretion.

4 CREATION OF SECURITY INTEREST

4.1 Grant of Security Interest. Borrower hereby grants Agent, for the ratable
benefit of the Lenders, to secure the payment and performance in full of all of
the Obligations, a continuing security interest in, and pledges to Agent, for
the ratable benefit of the Lenders, the Collateral, wherever located, whether
now owned or hereafter acquired or arising, and all proceeds and products
thereof. Borrower represents, warrants, and covenants that the security interest
granted herein is and shall at all times continue to be a first priority
perfected security interest in the Collateral, subject only to Permitted Liens
that may have priority by operation of applicable Law or by the terms of a
written intercreditor or subordination agreement entered into by Agent.

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with SVB. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes SVB
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and SVB to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that are permitted pursuant to the terms of this Agreement to
have superior priority to Agent’s Lien in this Agreement).

If this Agreement is terminated, Agent’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as the Lenders’ obligation to
make Credit Extensions has terminated, Agent shall, at the sole cost and expense
of Borrower, release its Liens in the Collateral and all rights therein shall
revert to Borrower. In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and
(y) this Agreement are terminated, Agent shall terminate the security interest
granted herein upon Borrower providing to SVB cash collateral acceptable to SVB
in its good faith business judgment for Bank Services, if any. In the event such
Bank Services consist of outstanding Letters of Credit, Borrower shall provide
to SVB cash collateral in an amount equal to (x) if such Letters of Credit are
denominated in Dollars, then at least one hundred two percent (102.0%); and
(y) if such Letters of Credit are denominated in a Foreign Currency, then at
least one hundred five percent (105.0%), of the Dollar Equivalent of the face
amount of all such Letters of Credit plus, in each case, all interest, fees, and
costs due or to become due in connection therewith (as estimated by SVB in its
business judgment), to secure all of the Obligations relating to such Letters of
Credit.

4.2 Representations and Covenants.

(a) As of the Closing Date, Borrower has no ownership interest in any Chattel
Paper, letter of credit rights, commercial tort claims, Instruments, documents
or investment property (other than equity interests in any Subsidiaries of such
Borrower disclosed on the Perfection Certificate).



--------------------------------------------------------------------------------

(b) Borrower shall deliver to Agent all tangible Chattel Paper and all
Instruments and Documents owned by any Borrower and constituting part of the
Collateral duly endorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance satisfactory to Agent.
Borrower shall provide Agent with “control” (as in the Code) of all electronic
Chattel Paper owned by any Borrower and constituting part of the Collateral by
having Agent identified as the assignee on the records pertaining to the single
authoritative copy thereof and otherwise complying with the applicable elements
of control set forth in the UCC. Borrower also shall deliver to Agent all
security agreements securing any such Chattel Paper and securing any such
Instruments. Borrower will mark conspicuously all such Chattel Paper and all
such Instruments and Documents with a legend, in form and substance satisfactory
to Agent, indicating that such Chattel Paper and such Instruments and Documents
are subject to the security interests and Liens in favor of Agent created
pursuant to this Agreement and the Loan Documents.

(c) Borrower shall deliver to Agent all letters of credit on which any Borrower
is the beneficiary and which give rise to letter of credit rights owned by such
Borrower which constitute part of the Collateral in each case duly endorsed and
accompanied by duly executed instruments of transfer or assignment, all in form
and substance satisfactory to Agent. Borrower shall take any and all actions as
may be necessary or desirable, or that Agent may request, from time to time, to
cause Agent to obtain exclusive “control” (as defined in the Code) of any such
letter of credit rights in a manner acceptable to Agent.

(d) Borrower shall promptly advise Agent upon any Borrower becoming aware that
it has any interests in any commercial tort claim that constitutes part of the
Collateral, which such notice shall include descriptions of the events and
circumstances giving rise to such commercial tort claim and the dates such
events and circumstances occurred, the potential defendants with respect such
commercial tort claim and any court proceedings that have been instituted with
respect to such commercial tort claims, and Borrower shall, with respect to any
such commercial tort claim, execute and deliver to Agent such documents as Agent
shall request to perfect, preserve or protect the Liens, rights and remedies of
Agent with respect to any such commercial tort claim.

(e) Except for Accounts and Inventory in an aggregate amount of below Five
Hundred Thousand Dollars ($500,000.00), and excluding any drug Products or drug
substances, no Accounts or Inventory or other Collateral shall at any time be in
the possession or control of any warehouse, consignee, bailee or any of
Borrower’s agents or processors without prior written notice to Agent and the
receipt by Agent, if Agent has so requested, of warehouse receipts, consignment
agreements or bailee lien waivers (as applicable) satisfactory to Agent prior to
the commencement of such possession or control. Borrower shall, upon the request
of Agent, notify any such warehouse, consignee, bailee, agent or processor of
the security interests and Liens in favor of Agent created pursuant to this
Agreement and the Loan Documents, instruct such Person to hold all such
Collateral for Agent’s account subject to Agent’s instructions and shall obtain
an acknowledgement from such Person that such Person holds the Collateral for
Agent’s benefit.

(f) Upon request of Agent, Borrower shall promptly deliver to Agent any and all
certificates of title, applications for title or similar evidence of ownership
of all such tangible personal property and shall cause Agent to be named as
lienholder on any such certificate of title or other evidence of ownership.
Borrower shall not permit any such tangible personal property to become fixtures
to real estate unless such real estate is subject to a Lien in favor of Agent.

(g) Each Borrower hereby authorizes Agent to file without the signature of such
Borrower one or more UCC financing statements relating to liens on personal
property relating to all or any part of the Collateral, which financing
statements may list Agent as the “secured party” and such Borrower as the
“debtor” and which describe and indicate the collateral covered thereby as all
or any part of the Collateral under the Loan Documents in such jurisdictions as
Agent from time to time determines are appropriate, and to file without the
signature of such Borrower any continuations of or corrective amendments to any
such financing statements, in any such case in order for Agent to perfect,
preserve or protect the Liens, rights and remedies of Agent with respect to the
Collateral. Each Borrower also ratifies its authorization for Agent to have
filed in any jurisdiction any initial financing statements or amendments thereto
if filed prior to the date hereof. Any financing statement may include a notice
that any disposition of the Collateral, by either Borrower or any other Person,
shall be deemed to violate the rights of Agent and the Lenders under the UCC.



--------------------------------------------------------------------------------

(h) As of the Closing Date, no Borrower holds, and after the Closing Date
Borrower shall promptly notify Agent in writing upon creation or acquisition by
any Borrower of, any Collateral which constitutes a claim against any
Governmental Authority, including, without limitation, the federal government of
the United States or any instrumentality or agency thereof, the assignment of
which claim is restricted by any applicable Law, including, without limitation,
the federal Assignment of Claims Act and any other comparable Law. Upon the
request of Agent, Borrower shall take such steps as may be necessary or
desirable, or that Agent may request, to comply with any such applicable Law.

(i) Borrower shall furnish to Agent from time to time any statements and
schedules further identifying or describing the Collateral and any other
information, reports or evidence concerning the Collateral as Agent may
reasonably request from time to time.

5 REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants as follows at all times unless expressly
provided below:

5.1 Due Organization, Authorization: Power and Authority.

(a) Each Credit Party is duly existing and in good standing, as a Registered
Organization in its respective jurisdiction of formation. Each Credit Party is
qualified and licensed to do business and is in good standing in any
jurisdiction in which the conduct of its business or its ownership of property
requires that it be qualified except where the failure to do so could not
reasonably be expected to have a Material Adverse Change. The Loan Documents
have been duly authorized, executed and delivered by each Credit Party and
constitute legal, valid and binding agreements enforceable in accordance with
their terms. The execution, delivery and performance by each Credit Party of
each Loan Document executed or to be executed by it is in each case within such
Credit Party’s powers.

(b) The execution, delivery and performance by each Credit Party of the Loan
Documents to which it is a party do not (i) conflict with any of such Credit
Party’s organizational documents; (ii) contravene, conflict with, constitute a
default under or violate any Law; (iii) contravene, conflict or violate any
applicable order, writ, judgment, injunction, decree, determination or award of
any Governmental Authority by which such Credit Party or any of its property or
assets may be bound or affected; (iv) require any action by, filing,
registration, or qualification with, or Required Permit from, any Governmental
Authority (except such Required Permits which have already been obtained and are
in full force and effect); or (v) constitute a default under any Material
Agreement. No Credit Party is in default under any agreement to which it is a
party or by which it is bound in which the default could reasonably be expected
to have a Material Adverse Change.

5.2 Litigation. Except as disclosed on the Perfection Certificate, after the
Closing Date, pursuant to Section 6.7, there are no actions, suits, proceedings
or investigations pending or, to the knowledge of the Responsible Officers,
threatened in writing by or against any Credit Party which involves the
possibility of any judgment or liability of more than Three Hundred Thousand
Dollars ($300,000.00) or that could result in a Material Adverse Change, or
which questions the validity of the Loan Documents, or the other documents
required thereby or any action to be taken pursuant to any of the foregoing, nor
does any Credit Party have reason to believe that any such actions, suits,
proceedings or investigations are threatened.

5.3 No Material Deterioration in Financial Condition; Financial Statements. All
financial statements for the Credit Parties delivered to Agent fairly present,
in conformity with GAAP, in all material respects the consolidated financial
condition and consolidated results of operations of such Credit Party as of the
dates and for the periods presented. There has been no material deterioration in
the consolidated financial condition of any Credit Party from the most recent
financial statements and projections submitted to Agent. There has been no
material adverse deviation from the most recent annual operating plan of
Borrower delivered to Agent and Lenders.



--------------------------------------------------------------------------------

5.4 Solvency. The fair salable value of each Credit Party’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities.
After giving effect to the transactions described in this Agreement, (a) no
Credit Party is left with unreasonably small capital in relation to its business
as presently conducted, and (b) each Credit Party is able to pay its debts
(including trade debts) as they mature.

5.5 Subsidiaries; Investments. Borrower and its Subsidiaries do not own any
stock, partnership interest or other equity securities, except for Permitted
Investments.

5.6 Tax Returns and Payments; Pension Contributions. Each Credit Party has
timely filed or has obtained extensions for filing all required foreign, federal
and state, and all material local, tax returns and reports, and each Credit
Party has timely paid all foreign, federal, state and material local taxes,
assessments, deposits and contributions owed by such Credit Party, subject to
such Credit Party’s right to defer payment of any contested taxes in accordance
with Section 6.4 of this Agreement. Borrower is unaware of any claims or
adjustments proposed for any of prior tax years of any Credit Party which could
result in additional taxes becoming due and payable by such Credit Party. Each
Credit Party has paid all amounts necessary to fund all present pension, profit
sharing and deferred compensation plans in accordance with their terms, and no
Credit Party has withdrawn from participation in, or has permitted partial or
complete termination of, or permitted the occurrence of any other event with
respect to, any such plan which could reasonably be expected to result in any
liability of such Credit Party, including any liability to the Pension Benefit
Guaranty Corporation or its successors or any other governmental agency.

5.7 Perfection Certificate. In connection with this Agreement, Borrower has
delivered to Agent and each Lender a completed certificate signed by Borrower,
entitled “Perfection Certificate” (the “Perfection Certificate”). Borrower
represents and warrants to Agent and each Lender that (a) Borrower’ s exact
legal name is that indicated on the Perfection Certificate and on the signature
page hereof; (b) Borrower is an organization of the type and is organized in the
jurisdiction set forth in the Perfection Certificate; (c) the Perfection
Certificate accurately sets forth Borrower’ s organizational identification
number or accurately states that Borrower has none; (d) the Perfection
Certificate accurately sets forth Borrower’ s place of business, or, if more
than one, its chief executive office as well as Borrower’ s mailing address (if
different than its chief executive office); (e) Borrower (and each of its
predecessors) has not, in the past five (5) years, changed its jurisdiction of
formation, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (f) all other information set forth on the
Perfection Certificate pertaining to Borrower and each of its Subsidiaries is
accurate and complete (it being understood and agreed that Borrower may from
time to time update certain information in the Perfection Certificate after the
Closing Date to the extent permitted by one or more specific provisions in this
Agreement). If Borrower is not now a Registered Organization but later becomes
one, Borrower shall promptly notify Agent of such occurrence and provide Agent
with Borrower’s organizational identification number.

5.8 Accounts Receivable.

(a) For each Account with respect to which Advances are requested, on the date
each Advance is requested and made, such Account shall be an Eligible Account.

(b) All statements made and all unpaid balances appearing in all invoices,
instruments and other documents evidencing the Eligible Accounts are and shall
be true and correct and all such invoices, instruments and other documents, and
all of Borrower’s Books are genuine and in all respects what they purport to be.
All sales and other transactions underlying or giving rise to each Eligible
Account shall comply in all material respects with all applicable laws and
governmental rules and regulations. Borrower has no knowledge of any actual or
imminent Insolvency Proceeding of any Account Debtor whose accounts are Eligible
Accounts in any Borrowing Base Report. To the best of Borrower’s knowledge, all
signatures and endorsements on all documents, instruments, and agreements
relating to all Eligible Accounts are genuine, and all such documents,
instruments and agreements are legally enforceable in accordance with their
terms.



--------------------------------------------------------------------------------

6 AFFIRMATIVE COVENANTS

Borrower covenants and agrees as follows:

6.1 Organization and Existence; Government Compliance.

(a) Each Credit Party shall maintain its legal existence and good standing in
its respective jurisdiction of formation and maintain qualification in each
jurisdiction in which the failure to so qualify could reasonably be expected to
have a Material Adverse Change. If a Credit Party is not now a Registered
Organization but later becomes one, Borrower shall promptly notify Agent of such
occurrence and provide Agent with such Credit Party’s organizational
identification number.

(b) Each Credit Party shall comply with all Laws, ordinances and regulations to
which it or its business locations is subject, the noncompliance with which
could reasonably be expected to result in a Material Adverse Change. Each Credit
Party shall obtain and keep in full force and effect and comply with all of the
Required Permits, except where failure to have or maintain compliance with or
effectiveness of such Required Permit could not reasonably be expected to result
in a Material Adverse Change. Each Credit Party shall promptly provide copies of
any such obtained Required Permits to Agent. Borrower shall notify Agent within
three (3) Business Days (but in any event prior to Borrower submitting any
requests for Credit Extensions or release of any reserves) of the occurrence of
any facts, events or circumstances known to a Borrower, whether threatened,
existing or pending, that could cause any Required Permit to become limited,
suspended or revoked or that makes Borrower subject to or requires Borrower to
file a plan of correction with respect to any accreditation survey.

6.2 Financial Statements, Reports, Certificates. Borrower shall deliver to
Agent:

(a) a Borrowing Base Report (and any schedules related thereto and including any
other information requested by Agent with respect to Borrower’s Accounts) within
seven (7) days after the end of each month;

(b) within thirty (30) days after the end of each month, (i) monthly accounts
receivable agings, aged by invoice date, (ii) monthly accounts payable agings,
aged by invoice date, and outstanding or held check registers, if any, and
(iii) monthly reconciliations of accounts receivable agings (aged by invoice
date), transaction reports, sell through reports, detailed Account Debtor
listing, Deferred Revenue report, and general ledger;

(c) as soon as available, but no later than thirty (30) days after the last day
of each month, a company prepared consolidated balance sheet and income
statement covering Borrower’s consolidated operations for such month certified
by a Responsible Officer and in a form acceptable to Agent (the “Monthly
Financial Statements”);

(d) within thirty (30) days after the last day of each month and together with
the Monthly Financial Statements, a duly completed Compliance Certificate signed
by a Responsible Officer, certifying that as of the end of such month, Borrower
was in full compliance with all of the terms and conditions of this Agreement,
and setting forth calculations showing compliance with the financial covenants
set forth in this Agreement and such other information as Agent may reasonably
request, including, without limitation, a statement that at the end of such
month there were no held checks;

(e) within ninety (90) days after to the end of each fiscal year of Borrower,
and contemporaneously with any updates or amendments thereto, (i) annual
operating budgets (including income statements, balance sheets and cash flow
statements, by month) for the upcoming fiscal year of Borrower, and (ii) annual
financial projections for the following fiscal year (on a quarterly basis), in
each case as approved by the Board, together with any related business forecasts
used in the preparation of such annual financial projections;



--------------------------------------------------------------------------------

(f) as soon as available, and in any event within ninety (90) days following the
end of Borrower’s fiscal year, audited consolidated financial statements
prepared under GAAP, consistently applied, together with an unqualified opinion
on the financial statements from an independent certified public accounting firm
reasonably acceptable to Agent;

(g) within five (5) days of filing, copies of all periodic and other reports,
proxy statements and other materials filed by Borrower and/or any Guarantor with
the SEC, any Governmental Authority succeeding to any or all of the functions of
the SEC or with any national securities exchange, or distributed to its
shareholders, as the case may be. Documents required to be delivered pursuant to
the terms hereof (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which Borrower
posts such documents, or provides a link thereto, on Borrower’s website on the
internet at Borrower’s website address;

(h) within five (5) days of delivery, copies of all material statements, reports
and notices made available to Borrower’s security holders or to any holders of
Subordinated Debt and copies of all material information and noticed under
Material Agreements and notice of any execution and delivery of a Material
Agreement or termination or material breach thereof;

(i) prompt written notice of any changes to the beneficial ownership information
set out in Section 14 of the Perfection Certificate. Borrower understands and
acknowledges that Agent relies on such true, accurate and up-to-date beneficial
ownership information to meet Agent’s regulatory obligations to obtain, verify
and record information about the beneficial owners of its legal entity
customers;

(j) prompt report of any legal actions pending or threatened in writing against
Borrower or any of its Subsidiaries that could result in damages or costs to
Borrower or any of its Subsidiaries of, individually or in the aggregate, Three
Hundred Thousand Dollars ($300,000.00) or more; and

(k) promptly, from time to time, such other information regarding Borrower or
compliance with the terms of any Loan Documents as reasonably requested by Agent
or Required Lenders.

6.3 Maintenance of Property. Borrower shall cause all equipment and other
tangible personal property other than Inventory to be maintained and preserved
in the same condition, repair and in working order as when new, ordinary wear
and tear excepted, and shall promptly make or cause to be made all repairs,
replacements and other improvements in connection therewith that are necessary
or desirable to such end. Borrower shall cause each Credit Party to keep all
Inventory in good and marketable condition, free from material defects. Returns
and allowances between a Credit Party and its Account Debtors shall follow the
Credit Party’s customary practices as they exist at the Closing Date. Borrower
shall promptly notify Agent of all returns, recoveries, disputes and claims that
involve more than One Hundred Thousand Dollars ($100,000.00) of Inventory
collectively among all Credit Parties.

6.4 Taxes; Pensions. Borrower shall timely file and cause each Credit Party to
timely file, all required tax returns and reports and timely pay, and cause each
Credit Party to timely pay, all foreign, federal, state, and material local
taxes, assessments, deposits and contributions owed, and shall deliver to Agent,
on demand, appropriate certificates attesting to such payments. Borrower shall
pay, and cause each Credit Party to pay, all amounts necessary to fund all
present pension, profit sharing and deferred compensation plans in accordance
with their terms. Notwithstanding the foregoing, a Credit Party may defer
payment of any contested taxes, provided, however, that such Credit Party (a) in
good faith contests its obligation to pay the taxes by appropriate proceedings
promptly and diligently instituted and conducted, (b) notifies Agent in writing
of the commencement of, and any material development in, the proceedings, and
(c) posts bonds or takes any other steps required to prevent the governmental
authority levying such contested taxes from obtaining a Lien upon any of the
Collateral.



--------------------------------------------------------------------------------

6.5 Insurance. Borrower shall, and shall cause each Credit Party to, keep its
business and the Collateral insured for risks and in amounts standard for
companies in Borrower’s industry and location and as Agent may reasonably
request. Insurance policies shall be in a form, with companies, and in amounts
that are satisfactory to Agent. All property policies shall have a lender’s loss
payable endorsement showing Agent as sole lender’s loss payee and waive
subrogation against Agent, and all liability policies shall show, or have
endorsements showing, Agent as an additional insured. No other loss payees may
be shown on the policies unless Agent shall otherwise consent in writing. If
required by Agent, all policies (or the loss payable and additional insured
endorsements) shall provide that the insurer shall endeavor to give Agent at
least thirty (30) days’ (ten (10) days for nonpayment of premium) notice before
canceling or declining to renew its policy. At Agent’s request, Borrower shall
deliver certified copies of all such Credit Party insurance policies and
evidence of all premium payments. If any Credit Party fails to obtain insurance
as required under this Section 6.5 or to pay any amount or furnish any required
proof of payment to third persons and Agent, Agent may make all or part of such
payment or obtain such insurance policies required in this Section 6.5, and take
any action under the policies Agent deems prudent.

6.6 Collateral Accounts.

(a) Borrower shall, and shall cause each Credit Party to, maintain all of its
operating and other deposit accounts, the Cash Collateral Account and
securities/investment accounts with SVB and SVB’s Affiliates. Notwithstanding
the foregoing, Borrower shall be permitted to invest up to fifty (50.0%) percent
of its excess cash and cash equivalents in securities/investment accounts
maintained at another bank or financial institution other than SVB subject to
the terms and conditions of this Agreement. In addition, Borrower shall conduct
all of its primary banking facilities with SVB, including, without limitation,
cash management, asset management, letters of credit and business credit cards.

(b) Borrower shall, and shall cause each Credit Party to, provide Agent five
(5) days prior written notice before establishing any Collateral Account at or
with any bank or financial institution. In addition, for each Collateral Account
that any Credit Party at any time maintains (other than Collateral Accounts in
connection with any letter of credit permitted in clause (f) of the definition
of “Permitted Contingent Obligations”), Borrower shall, and shall cause each
Credit Party to, cause the applicable bank or financial institution at or with
which any Collateral Account is maintained to execute and deliver a Control
Agreement or other appropriate instrument with respect to such Collateral
Account to perfect Agent’s Lien in such Collateral Account in accordance with
the terms hereunder, which Control Agreement may not be terminated without prior
written consent of Agent. The provisions of the previous sentence shall not
apply to (i) deposit accounts exclusively used for payroll, payroll taxes and
other employee wage and benefit payments to or for the benefit of a Credit
Party’s employees and identified to Agent by Borrower as such (provided,
however, that at all times Borrower shall maintain one or more separate Deposit
Accounts to hold any and all amounts to be used for payroll, payroll taxes and
other employee wage and benefit payments, and shall not commingle any monies
allocated for such purposes with funds in any other Deposit Account) or (ii) any
Collateral Account owned by the Securities Subsidiary so long as the Securities
Subsidiary continues to qualify as a “Security Corporation” as defined in 830
Code of Mass. Regulations 63.38B.1. Borrower shall at all times maintain in a
Collateral Account owned by Borrower and subject to a Control Agreement an
amount of cash and/or cash equivalents equal to not less than either (i) the sum
of (A) the outstanding amount of the Obligations plus (B) five percent (5.0%) of
the Obligations plus (C) the amount necessary to maintain the minimum balance
requirement of all Collateral Accounts, or (ii) if the following amount pursuant
to this clause (ii) is less than the amount that is determined pursuant to
clause (i) at any given time, the amount of any and all remaining cash and cash
equivalents of Borrower and its Subsidiaries on a consolidated basis (provided,
that, to the extent that the amount required by this provision is being
determined based upon clause (ii) hereof, it is understood and agreed that
Borrower may, from time to time, deposit and maintain cash in any Deposit
Account referenced in clause (i) of the immediately preceding sentence (e.g. the
payroll and employee benefits accounts) to the extent so deposited and
maintained in the Ordinary Course of Business and such Deposit Account need not
be subject to a Control Agreement). Subject to Section 6.13, Borrower shall, and
shall cause each Credit Party to, maintain its primary operating and other
Collateral Accounts with SVB and its affiliates



--------------------------------------------------------------------------------

6.7 Notices of Material Agreements, Litigation and Defaults; Cooperation in
Litigation. Promptly (and in any event within five (5) Business Days), (i) upon
Borrower becoming aware of the existence of any Event of Default or event which,
with the giving of notice or passage of time, or both, would constitute an Event
of Default or (ii) upon the execution and delivery of any Material Agreement and
each amendment to, and copies of all statements, reports and notices delivered
to or by a Credit Party in connection with, any Material Agreement, or
(iii) upon Borrower becoming aware of (or having reason to believe any of the
following are pending or threatened in writing) any action, suit, proceeding or
investigation by or against Borrower or any Credit Party which involves the
possibility of any judgment or liability of more than Three Thousand Dollars
($300,000.00) or that could result in a Material Adverse Change, or which
questions the validity of any of the Loan Documents, or the other documents
required thereby or any action to be taken pursuant to any of the foregoing,
Borrower shall give written notice to Agent of such occurrence, and such further
information as Agent shall reasonably request. From the date hereof and
continuing through the termination of this Agreement, Borrower shall, and shall
cause each Credit Party to, make available to Agent, without expense to Agent,
each Credit Party’s officers, employees and agents and books, to the extent that
Agent may deem them reasonably necessary to prosecute or defend any third-party
suit or proceeding instituted by or against Agent with respect to any Collateral
or relating to a Credit Party.

6.8 Creation/Acquisition of Subsidiaries. In the event Borrower or any
Subsidiary creates or, to the extent permitted hereunder, acquires any
Subsidiary (including, without limitation, pursuant to a Division), Borrower and
such Subsidiary shall promptly (and in any event within five (5) Business Days
of such creation or acquisition) notify Agent of the creation or acquisition of
such new Subsidiary and take all such action as may be reasonably required by
Agent to cause each such Subsidiary to become a co-Borrower hereunder or to
guarantee the Obligations of Borrower under the Loan Documents and, in each
case, grant a continuing pledge and security interest in and to the assets of
such Subsidiary (substantially as described on Exhibit A hereto); and Borrower
shall grant and pledge to Agent, for the ratable benefit of the Lenders, a
perfected security interest in the stock, units or other evidence of ownership
of each Subsidiary (the foregoing collectively, the “Joinder Requirements”);
provided, that Borrower shall not be permitted to make any Investment in such
Subsidiary until such time as Borrower has satisfied the Joinder Requirements.
Notwithstanding the foregoing, so long as the Securities Subsidiary continues to
qualify as a “Security Corporation” as defined in 830 Code of Mass. Regulations
63.38B.1, such Securities Subsidiary shall not be subject to the Joinder
Requirements (other than except as set forth in clause (ii) below); provided,
that, (i) Borrower shall not be permitted to make any Investment in such
Securities Subsidiary other than pursuant to clause (g) of the definition of
Permitted Investments and (ii) the Securities Subsidiary shall be subject to a
pledge by Borrower of one hundred percent (100.0%) of the Securities
Subsidiary’s equity interests.

6.9 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
solely for (a) transaction fees incurred in connection with the Loan Documents
and payment of the Prior Obligation, and (b) for working capital needs of
Borrower and its Subsidiaries. No portion of the proceeds of the Credit
Extensions will be used for family, personal, agricultural or household use.

6.10 Hazardous Materials; Remediation.

(a) If any release or disposal of Hazardous Materials shall occur or shall have
occurred on any real property or any other assets of any Borrower or any other
Credit Party, such Borrower will cause, or direct the applicable Credit Party to
cause, the prompt containment and removal of such Hazardous Materials and the
remediation of such real property or other assets as is necessary to comply with
all Laws and to preserve the value of such real property or other assets.
Without limiting the generality of the foregoing, each Borrower shall, and shall
cause each other Credit Party to, comply with each Law requiring the performance
at any real property by any Borrower or any other Credit Party of activities in
response to the release or threatened release of a Hazardous Material.

(b) Borrower will provide Agent within thirty (30) days after written demand
therefor with a bond, letter of credit or similar financial assurance evidencing
to the reasonable satisfaction of Agent that sufficient funds are available to
pay the cost of removing, treating and disposing of any Hazardous Materials or
Hazardous Materials Contamination and discharging any assessment which may be
established



--------------------------------------------------------------------------------

on any property as a result thereof, such demand to be made, if at all, upon
Agent’s determination that the failure to remove, treat or dispose of any
Hazardous Materials or Hazardous Materials Contamination, or the failure to
discharge any such assessment could reasonably be expected to have a Material
Adverse Change.

(c) If there is any conflict between this Section and any environmental
indemnity agreement which is a Loan Document, the environmental indemnity
agreement shall govern and control.

6.11 Power of Attorney. Borrower hereby irrevocably appoints Agent as its lawful
attorney-in-fact, exercisable following the occurrence of an Event of Default,
to: (a) endorse Borrower’s name on any checks, payment instruments, or other
forms of payment or security; (b) sign Borrower’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (c) demand, collect,
sue, and give releases to any Account Debtor for monies due, settle and adjust
disputes and claims about the Accounts directly with Account Debtors, and
compromise, prosecute, or defend any action, claim, case, or proceeding about
any Collateral (including filing a claim or voting a claim in any bankruptcy
case in Agent’s or Borrower’s name, as Agent chooses); (d) make, settle, and
adjust all claims under Borrower’s insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, or other claim in or to
the Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Agent or a third party as the Code permits. Borrower hereby appoints Agent as
its lawful attorney-in-fact to sign Borrower’s name on any documents necessary
to perfect or continue the perfection of Agent’s security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Obligations have been satisfied in full and the Loan Documents have been
terminated. Agent’s foregoing appointment as Borrower’s attorney in fact, and
all of Agent’s rights and powers, coupled with an interest, are irrevocable
until all Obligations have been fully repaid and performed and the Loan
Documents have been terminated.

6.12 Further Assurances. Borrower shall, and shall cause each Credit Party to,
promptly execute any further instruments and take further action as Agent
reasonably requests to perfect or better perfect or continue Agent’s Lien in the
Collateral or to effect the purposes of this Agreement or any other Loan
Document.

6.13 Minimum Revenue. Borrower shall maintain minimum Revenue (measured as of
the last day of the last month of each testing period below) in at least the
amount set forth for the corresponding measuring periods in the table below.
Notwithstanding the foregoing, minimum Revenue will not be tested for any month
in which a Streamline Period is in effect for the entirety of such month.

 

Trailing 12 Month Period Ending (except as noted below)

  

Minimum Revenue

Trailing 9 month period ending September 30, 2019    73% of Borrower’s projected
trailing 9 month Revenue for the period ended September 30, 2019 as set forth in
the Operating Budget Trailing 10 month period ending October 31, 2019    73% of
Borrower’s projected trailing 10 month Revenue for the period ended October 31,
2019 as set forth in the Operating Budget Trailing 11 month period ending
November 30, 2019    73% of Borrower’s projected trailing 11 month Revenue for
the period ended November 30, 2019 as set forth in the Operating Budget
December 31, 2019    73% of Borrower’s projected trailing 12 month Revenue for
the period ended December 31, 2019 as set forth in the Operating Budget



--------------------------------------------------------------------------------

January 31, 2020    Greater of (i) 73% of Borrower’s projected trailing 12 month
Revenue for the period ended January 31, 2020 as set forth in the Operating
Budget and (ii) 73% of the projected Revenue in the 2020 Board approved plan for
the 12 month period ended January 31, 2020 February 29, 2020    Greater of (i)
73% of Borrower’s projected trailing 12 month Revenue for the period ended
February 29, 2020 as set forth in the Operating Budget and (ii) 73% of the
projected Revenue in the 2020 Board approved plan for the 12 month period ended
February 29, 2020 March 31, 2020    Greater of (i) 73% of Borrower’s projected
trailing 12 month Revenue for the period ended March 31, 2020 as set forth in
the Operating Budget and (ii) 73% of the projected Revenue in the 2020 Board
approved plan for the 12 month period ended March 31, 2020 April 30, 2020   
Greater of (i) 69% of Borrower’s projected trailing 12 month Revenue for the
period ended April 30, 2020 as set forth in the Operating Budget and (ii) 69% of
the projected Revenue in the 2020 Board approved plan for the 12 month period
ended April 30, 2020 May 31, 2020    Greater of (i) 65% of Borrower’s projected
trailing 12 month Revenue for the period ended May 31, 2020 as set forth in the
Operating Budget and (ii) 65% of the projected Revenue in the 2020 Board
approved plan for the 12 month period ended May 31, 2020 June 30, 2020   
Greater of (i) 61% of Borrower’s projected trailing 12 month Revenue for the
period ended June 30, 2020 as set forth in the Operating Budget and (ii) 61% of
the projected Revenue in the 2020 Board approved plan for the 12 month period
ended June 30, 2020 July 31, 2020    Greater of (i) 58% of Borrower’s projected
trailing 12 month Revenue for the period ended July 31, 2020 as set forth in the
Operating Budget and (ii) 58% of the projected Revenue in the 2020 Board
approved plan for the 12 month period ended July 31, 2020 August 31, 2020   
Greater of (i) 55% of Borrower’s projected trailing 12 month Revenue for the
period ended August 31, 2020 as set forth in the Operating Budget and (ii) 55%
of the projected Revenue in the 2020 Board approved plan for the 12 month period
ended August 31, 2020 September 30, 2020    Greater of (i) 52% of Borrower’s
projected trailing 12 month Revenue for the period ended September 30, 2020 as
set forth in the Operating Budget and (ii) 52% of the projected Revenue in the
2020 Board approved plan for the 12 month period ended September 30, 2020



--------------------------------------------------------------------------------

October 31, 2020    Greater of (i) 49% of Borrower’s projected trailing 12 month
Revenue for the period ended October 31, 2020 as set forth in the Operating
Budget and (ii) 49% of the projected Revenue in the 2020 Board approved plan for
the 12 month period ended October 31, 2020 November 30, 2020    Greater of (i)
46% of Borrower’s projected trailing 12 month Revenue for the period ended
November 30, 2020 as set forth in the Operating Budget and (ii) 46% of the
projected Revenue in the 2020 Board approved plan for the 12 month period ended
November 30, 2020 December 31, 2020    Greater of (i) 43% of Borrower’s
projected trailing 12 month Revenue for the period ended December 31, 2020 as
set forth in the Operating Budget and (ii) 43% of the projected Revenue in the
2020 Board approved plan for the 12 month period ended December 31, 2020
January 31, 2021    Greater of (i) 105% Borrower’s trailing 12 month Revenue for
the period ended January 31, 2020 and (ii) 43% of the projected Revenue in the
2021 Board approved plan for the 12 month period ended January 31, 2021
February 28, 2021    Greater of (i) 105% Borrower’s trailing 12 month Revenue
for the period ended February 29, 2020 and (ii) 43% of the projected Revenue in
the 2021 Board approved plan for the 12 month period ended February 28, 2021
March 31, 2021    Greater of (i) 105% Borrower’s trailing 12 month Revenue for
the period ended March 31, 2020 and (ii) 43% of the projected Revenue in the
2021 Board approved plan for the 12 month period ended March 31, 2021 April 30,
2021    Greater of (i) 105% Borrower’s trailing 12 month Revenue for the period
ended April 30, 2020 and (ii) 43% of the projected Revenue in the 2021 Board
approved plan for the 12 month period ended April 30, 2021 May 31, 2021   
Greater of (i) 105% Borrower’s trailing 12 month Revenue for the period ended
May 31, 2020 and (ii) 43% of the projected Revenue in the 2021 Board approved
plan for the 12 month period ended May 31, 2021 June 30, 2021    Greater of (i)
105% Borrower’s trailing 12 month Revenue for the period ended June 30, 2020 and
(ii) 43% of the projected Revenue in the 2021 Board approved plan for the 12
month period ended June 30, 2021 July 31, 2021    Greater of (i) 105% Borrower’s
trailing 12 month Revenue for the period ended July 31, 2020 and (ii) 43% of the
projected Revenue in the 2021 Board approved plan for the 12 month period ended
July 31, 2021



--------------------------------------------------------------------------------

August 31, 2021    Greater of (i) 105% Borrower’s trailing 12 month Revenue for
the period ended August 31, 2020 and (ii) 43% of the projected Revenue in the
2021 Board approved plan for the 12 month period ended August 31, 2021
September 30, 2021    Greater of (i) 105% Borrower’s trailing 12 month Revenue
for the period ended September 30, 2020 and (ii) 43% of the projected Revenue in
the 2021 Board approved plan for the 12 month period ended September 30, 2021
October 31, 2021    Greater of (i) 105% Borrower’s trailing 12 month Revenue for
the period ended October 31, 2020 and (ii) 43% of the projected Revenue in the
2021 Board approved plan for the 12 month period ended October 31, 2021
November 30, 2021    Greater of (i) 105% Borrower’s trailing 12 month Revenue
for the period ended November 30, 2020 and (ii) 43% of the projected Revenue in
the 2021 Board approved plan for the 12 month period ended November 30, 2021
December 31, 2021    Greater of (i) 105% Borrower’s trailing 12 month Revenue
for the period ended December 31, 2020 and (ii) 43% of the projected Revenue in
the 2021 Board approved plan for the 12 month period ended December 31, 2021
January 31, 2022    Greater of (i) 105% Borrower’s trailing 12 month Revenue for
the period ended January 31, 2021 and (ii) 43% of the projected Revenue in the
2022 Board approved plan for the 12 month period ended January 31, 2022
February 28, 2022    Greater of (i) 105% Borrower’s trailing 12 month Revenue
for the period ended February 28, 2021 and (ii) 43% of the projected Revenue in
the 2022 Board approved plan for the 12 month period ended February 28, 2022
March 31, 2022    Greater of (i) 105% Borrower’s trailing 12 month Revenue for
the period ended March 31, 2021 and (ii) 43% of the projected Revenue in the
2022 Board approved plan for the 12 month period ended March 31, 2022 April 30,
2022    Greater of (i) 105% Borrower’s trailing 12 month Revenue for the period
ended April 30, 2021 and (ii) 43% of the projected Revenue in the 2022 Board
approved plan for the 12 month period ended April 30, 2022 May 31, 2022   
Greater of (i) 105% Borrower’s trailing 12 month Revenue for the period ended
May 31, 2021 and (ii) 43% of the projected Revenue in the 2022 Board approved
plan for the 12 month period ended May 31, 2022 June 30, 2022    Greater of (i)
105% Borrower’s trailing 12 month Revenue for the period ended June 30, 2021 and
(ii) 43% of the projected Revenue in the 2022 Board approved plan for the 12
month period ended June 30, 2022



--------------------------------------------------------------------------------

July 31, 2022    Greater of (i) 105% Borrower’s trailing 12 month Revenue for
the period ended July 31, 2021 and (ii) 43% of the projected Revenue in the 2022
Board approved plan for the 12 month period ended July 31, 2022 August 31, 2022
   Greater of (i) 105% Borrower’s trailing 12 month Revenue for the period ended
August 31, 2021 and (ii) 43% of the projected Revenue in the 2022 Board approved
plan for the 12 month period ended August 31, 2022 September 30, 2022    Greater
of (i) 105% Borrower’s trailing 12 month Revenue for the period ended
September 30, 2021 and (ii) 43% of the projected Revenue in the 2022 Board
approved plan for the 12 month period ended September 30, 2022 October 31, 2022
   Greater of (i) 105% Borrower’s trailing 12 month Revenue for the period ended
October 31, 2021 and (ii) 43% of the projected Revenue in the 2022 Board
approved plan for the 12 month period ended October 31, 2022 November 30, 2022
   Greater of (i) 105% Borrower’s trailing 12 month Revenue for the period ended
November 30, 2021 and (ii) 43% of the projected Revenue in the 2022 Board
approved plan for the 12 month period ended November 30, 2022 December 31, 2022
   Greater of (i) 105% Borrower’s trailing 12 month Revenue for the period ended
December 31, 2021 and (ii) 43% of the projected Revenue in the 2022 Board
approved plan for the 12 month period ended December 31, 2022 January 31, 2023
   Greater of (i) 105% Borrower’s trailing 12 month Revenue for the period ended
January 31, 2022 and (ii) 43% of the projected Revenue in the 2023 Board
approved plan for the 12 month period ended January 31, 2023 February 28, 2023
   Greater of (i) 105% Borrower’s trailing 12 month Revenue for the period ended
February 28, 2022 and (ii) 43% of the projected Revenue in the 2023 Board
approved plan for the 12 month period ended February 28, 2023 March 31, 2023   
Greater of (i) 105% Borrower’s trailing 12 month Revenue for the period ended
March 31, 2022 and (ii) 43% of the projected Revenue in the 2023 Board approved
plan for the 12 month period ended March 31, 2023 April 30, 2023    Greater of
(i) 105% Borrower’s trailing 12 month Revenue for the period ended April 30,
2022 and (ii) 43% of the projected Revenue in the 2023 Board approved plan for
the 12 month period ended April 30, 2023 May 31, 2023    Greater of (i) 105%
Borrower’s trailing 12 month Revenue for the period ended May 31, 2022 and (ii)
43% of the projected Revenue in the 2023 Board approved plan for the 12 month
period ended May 31, 2023



--------------------------------------------------------------------------------

June 30, 2023    Greater of (i) 105% Borrower’s trailing 12 month Revenue for
the period ended June 30, 2022 and (ii) 43% of the projected Revenue in the 2023
Board approved plan for the 12 month period ended June 30, 2023 July 31, 2023   
Greater of (i) 105% Borrower’s trailing 12 month Revenue for the period ended
July 31, 2022 and (ii) 43% of the projected Revenue in the 2023 Board approved
plan for the 12 month period ended July 31, 2023 August 31, 2023    Greater of
(i) 105% Borrower’s trailing 12 month Revenue for the period ended August 31,
2022 and (ii) 43% of the projected Revenue in the 2023 Board approved plan for
the 12 month period ended August 31, 2023 September 30, 2023    Greater of (i)
105% Borrower’s trailing 12 month Revenue for the period ended September 30,
2022 and (ii) 43% of the projected Revenue in the 2023 Board approved plan for
the 12 month period ended September 30, 2023 October 31, 2023    Greater of (i)
105% Borrower’s trailing 12 month Revenue for the period ended October 31, 2022
and (ii) 43% of the projected Revenue in the 2023 Board approved plan for the 12
month period ended October 31, 2023 November 30, 2023    Greater of (i) 105%
Borrower’s trailing 12 month Revenue for the period ended November 30, 2022 and
(ii) 43% of the projected Revenue in the 2023 Board approved plan for the 12
month period ended November 30, 2023 December 31, 2023    Greater of (i) 105%
Borrower’s trailing 12 month Revenue for the period ended December 31, 2022 and
(ii) 43% of the projected Revenue in the 2023 Board approved plan for the 12
month period ended December 31, 2023

6.14 Accounts Receivable.

(a) Schedules and Documents Relating to Accounts. Borrower shall deliver to
Agent and each Lender transaction reports and schedules of collections, as
provided in Section 6.2, on Agent’s standard forms; provided, however, that
Borrower’s failure to execute and deliver the same shall not affect or limit
Agent’s Lien and other rights in all of Borrower’s Accounts, nor shall Agent’s
failure to advance or lend against a specific Account affect or limit Agent’s
Lien and other rights therein. If requested by Agent, Borrower shall furnish
Agent with copies (or, at Agent’s request, originals) of all contracts, orders,
invoices, and other similar documents, and all shipping instructions, delivery
receipts, bills of lading, and other evidence of delivery, for any goods the
sale or disposition of which gave rise to such Accounts. In addition, Borrower
shall deliver to Agent, on its request, the originals of all instruments,
chattel paper, security agreements, guarantees and other documents and property
evidencing or securing any Accounts, in the same form as received, with all
necessary indorsements, and copies of all credit memos.

(b) Disputes. Borrower shall promptly notify Agent of all disputes or claims
relating



--------------------------------------------------------------------------------

to Accounts in an amount, individually or in the aggregate, in excess of Three
Hundred Thousand Dollars ($300,000.00). Borrower may forgive (completely or
partially), compromise, or settle any Account for less than payment in full, or
agree to do any of the foregoing so long as (i) Borrower does so in good faith,
in a commercially reasonable manner, in the ordinary course of business, in
arm’s-length transactions, and reports the same to Agent in the regular reports
provided to Agent; (ii) no Event of Default has occurred and is continuing; and
(iii) after taking into account all such discounts, settlements and forgiveness,
the total outstanding Advances will not exceed (A) prior to the occurrence of
the Initial Audit, the lesser of Ten Million Dollars ($10,000,000.00) or the
Borrowing Base or (B) after the occurrence of the Initial Audit, the lesser of
the Revolving Line or the Borrowing Base.

(c) Collection of Accounts. Borrower shall direct all Account Debtors to deliver
or transmit all proceeds of Accounts into a lockbox account, or via electronic
deposit capture into a “blocked account” as specified by Agent (either such
account, the “Cash Collateral Account”). Whether or not an Event of Default has
occurred and is continuing, Borrower shall immediately deliver all payments on
and proceeds of Accounts to the Cash Collateral Account. Subject to Agent’s
right to maintain a reserve pursuant to Section 6.14(d), all amounts received in
the Cash Collateral Account shall be (i) when a Streamline Period is not in
effect, applied to immediately reduce the Obligations under the Revolving Line
(unless Agent, in its sole discretion, at times when an Event of Default exists,
elects not to so apply such amounts), or (ii) when a Streamline Period is in
effect, transferred on a daily basis to Borrower’s operating account with Agent.
Borrower hereby authorizes Agent to transfer to the Cash Collateral Account any
amounts that Agent reasonably determines are proceeds of the Accounts (provided
that Agent is under no obligation to do so and this allowance shall in no event
relieve Borrower of its obligations hereunder).

(d) Reserves. Notwithstanding any terms in this Agreement to the contrary, at
times when an Event of Default exists, Agent may hold any proceeds of the
Accounts and any amounts in the Cash Collateral Account that are not applied to
the Obligations pursuant to Section 6.14(c) above (including amounts otherwise
required to be transferred to Borrower’s operating account with Agent when a
Streamline Period is in effect) as a reserve to be applied to any Obligations
regardless of whether such Obligations are then due and payable.

(e) Returns. Provided no Event of Default has occurred and is continuing, if any
Account Debtor returns any Inventory to Borrower valued in excess of Two Hundred
Fifty Thousand Dollars ($250,000.00) individually and Five Hundred Thousand
Dollars ($500,000.00) in the aggregate, Borrower shall promptly (i) determine
the reason for such return, (ii) issue a credit memorandum to the Account Debtor
in the appropriate amount, and (iii) provide a copy of such credit memorandum to
Agent, upon request from Agent. In the event any attempted return occurs after
the occurrence and during the continuance of any Event of Default, Borrower
shall hold the returned Inventory in trust for Agent, and immediately notify
Agent of the return of the Inventory.

(f) Verifications; Confirmations; Credit Quality; Notifications. Agent may, from
time to time, (i) verify and confirm directly with the respective Account
Debtors the validity, amount and other matters relating to the Accounts, either
in the name of Borrower or Agent or such other name as Agent may choose, and
notify any Account Debtor of Agent’s security interest in such Account and/or
(ii) conduct a credit check of any Account Debtor to approve any such Account
Debtor’s credit. Notwithstanding the foregoing, prior to the occurrence and
during the continuance of an Event of Default, Bank shall notify Borrower prior
to making direct contact with an Account Debtor.

(g) No Liability. Agent shall not be responsible or liable for any shortage or
discrepancy in, damage to, or loss or destruction of, any goods, the sale or
other disposition of which gives rise to an Account, or for any error, act,
omission, or delay of any kind occurring in the settlement, failure to settle,
collection or failure to collect any Account, or for settling any Account in
good faith for less than the full amount thereof, nor shall Agent be deemed to
be responsible for any of Borrower’s obligations under any contract or agreement
giving rise to an Account. Nothing herein shall, however, relieve Agent from
liability for its own gross negligence or willful misconduct.



--------------------------------------------------------------------------------

6.15 Online Banking.

(a) Utilize SVB’s online banking platform for all matters requested by Agent
which shall include, without limitation (and without request by Agent for the
following matters), uploading information pertaining to Accounts and Account
Debtors, requesting approval for exceptions, requesting Credit Extensions, and
uploading financial statements and other reports required to be delivered by
this Agreement (including, without limitation, those described in Section 6.2 of
this Agreement).

(b) Comply with the terms of SVB’s Online Banking Agreement as in effect from
time to time and ensure that all persons utilizing SVB’s online banking platform
are duly authorized to do so by an Administrator. Agent shall be entitled to
assume the authenticity, accuracy and completeness on any information,
instruction or request for a Credit Extension submitted via SVB’s online banking
platform and to further assume that any submissions or requests made via SVB’s
online banking platform have been duly authorized by an Administrator.

6.16 Access to Collateral; Books and Records. Allow Agent and the Lenders or
their agents, at reasonable times, on five (5) Business Days’ notice (provided
no notice is required if an Event of Default has occurred and is continuing), to
inspect the Collateral and audit and copy Borrower’s Books. The foregoing
inspections and audits shall be conducted no more often than twice every twelve
(12) months (or more frequently as Bank in its sole discretion determines that
conditions warrant) unless an Event of Default has occurred and is continuing in
which case such inspections and audits shall occur as often as Bank shall
determine is necessary. The foregoing inspections and audits shall be at
Borrower’s expense and the charge therefor shall be One Thousand Dollars
($1,000.00) per person per day (or such higher amount as shall represent Agent’s
or the applicable Lender’s then-current standard charge for the same), plus
reasonable out-of-pocket expenses. In the event Borrower and Agent schedule an
audit more than eight (8) days in advance, and Borrower cancels or reschedules
the audit with less than eight (8) days written notice to Agent, then (without
limiting any of Agent’s or any Lender’s rights or remedies) Borrower shall pay
Agent a fee of Two Thousand Dollars ($ 2,000.00) plus any out-of-pocket expenses
incurred by Agent to compensate Agent for the anticipated costs and expenses of
the cancellation or rescheduling. Notwithstanding the foregoing, the Initial
Audit shall be completed within ninety (90) days after the Closing Date.

6.17 Post-Closing Deliverables. Borrower shall deliver to Agent, within thirty
(30) days after the Closing Date, a bailee’ s waiver in favor of Agent for each
location where Borrower maintains property with a third party, by each such
third party, together with the duly executed signatures thereto.

 

  7

NEGATIVE COVENANTS

Borrower shall not do, nor shall it permit any Credit Party to do, any of the
following without the prior written consent of Agent and the Required Lenders:

7.1 Dispositions. Convey, sell, abandon, lease, license, transfer, assign or
otherwise dispose of (including, without limitation, pursuant to a Division)
(collectively, “Transfer”) all or any part of its business or property, except
for (a) sales of Inventory in the Ordinary Course of Business; (b) sales or
abandonment of worn-out or obsolete Equipment; (c) Permitted Liens;
(d) Permitted Licenses; or (e) Transfers to a third party in connection with any
rights which a Credit Party jointly holds with such third party in Intellectual
Property which is developed after the date of this Agreement and which is
permitted by clause (l) of the definition of Permitted Liens.

7.2 Changes in Business, Management, Ownership or Business Locations. (a) Engage
in any business other than the businesses currently engaged in by Borrower or
such Subsidiary, as applicable, or reasonably related thereto; (b) liquidate or
dissolve; (c) enter into any transaction or series of related transactions which
would result in a Change in Control; (d) add any new offices or business
locations, including warehouses (unless such new offices or business locations
contain less than Two Hundred Fifty Thousand Dollars ($250,000.00) in Borrower’s
assets or property and do not contain any of Borrower’s Books) without first
delivering a fully-executed Access Agreement to Agent with respect to such new
location that contains assets or property excluding drug Products or drug
substances of Borrower in excess of Two Hundred Fifty Thousand Dollars
($250,000.00) or any of Borrower’s Books; (e) change its jurisdiction of
organization; (f) change its organizational structure or type; (g) change its
legal name; or (h) change any organizational number (if any) assigned by its
jurisdiction of organization.



--------------------------------------------------------------------------------

7.3 Mergers or Acquisitions. Merge or consolidate with any other Person, or
acquire all or substantially all of the capital stock or property of another
Person (including, without limitation, pursuant to a Division); provided,
however, that a Subsidiary of Borrower may merge or consolidate into another
Subsidiary that is a Borrower, so long as (a) Borrower has provided Agent with
prior written notice of such transaction, (b) a Borrower shall be the surviving
legal entity, (c) Borrower’s tangible net worth is not thereby reduced, and
(d) no Event of Default is occurring prior thereto or arises as a result
therefrom.

7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness other
than Permitted Indebtedness.

7.5 Encumbrance. (a) Create, incur, allow, or suffer any Lien on any of its
property, except for Permitted Liens, (b) permit any Collateral to fail to be
subject to the first priority security interest granted herein, except Permitted
Liens that may have priority by operation of applicable Law or by the terms of a
written intercreditor or subordination agreement entered into by Agent, or
(c) enter into any agreement, document, instrument or other arrangement (except
with or in favor of Agent) with any Person which directly or indirectly
prohibits or has the effect of prohibiting Borrower or any Subsidiary from
assigning, mortgaging, pledging, granting a security interest in or upon, or
encumbering any of Borrower’s or any Subsidiary’s Collateral or Intellectual
Property, except as is otherwise permitted in the definition of “Permitted
Liens” herein or by customary restrictions on the assignment of leases, licenses
and other agreements that otherwise do not restrict the grant of security
interests.

7.6 Maintenance of Collateral Accounts. Maintain any Collateral Account, except
pursuant to the terms of Section 6.6 hereof.

7.7 Distributions; Investments. (a) Pay any dividends (other than dividends
payable solely in common stock) or make any distribution or payment with respect
to or redeem, retire or purchase or repurchase any of its equity interests
(other than repurchases pursuant to the terms of employee stock purchase plans,
employee restricted stock agreements or similar plans), or (b) directly or
indirectly make any Investment (including, without limitation, any additional
Investment in any Subsidiary) other than Permitted Investments.

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of any Credit Party, except
for (a) transactions that are in the Ordinary Course of Business, upon fair and
reasonable terms that are no less favorable to Borrower than would be obtained
in an arm’s length transaction with a non- affiliated Person; (b) transactions
with Subsidiaries that are designated as a Borrower hereunder and that are not
otherwise prohibited by Section 7 of this Agreement; (c) transactions permitted
by Section 7.7 of this Agreement; and (d) bona fide equity or bridge financings
with Borrower’s investors, provided that any such bridge financings must satisfy
the requirements of Subordinated Debt.

7.9 Subordinated Debt. (a) Make or permit any payment on any Subordinated Debt,
except under the terms of the subordination, intercreditor, or other similar
agreement to which such Subordinated Debt is subject, or (b) amend any provision
in any document relating to the Subordinated Debt other than as may be expressly
permitted pursuant to the terms of any applicable subordination, intercreditor
or similar agreement to which such Subordinated Debt is subject.

7.10 Compliance. Become an “investment company” or a company controlled by an
“investment company”, under the Investment Company Act of 1940, as amended or
undertake as one of its important activities extending credit to purchase or
carry margin stock (as defined in Regulation U of the Board of Governors of the
Federal Reserve System), or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other Law or
regulation, if the violation could reasonably be expected to have a Material
Adverse Change; withdraw



--------------------------------------------------------------------------------

from participation in, permit partial or complete termination of, or permit the
occurrence of any other event with respect to, any present pension, profit
sharing and deferred compensation plan which could reasonably be expected to
result in any liability of Borrower, including any liability to the Pension
Benefit Guaranty Corporation or its successors or any other governmental agency.

7.11 Amendments to Organization Documents and Material Agreements. Amend, modify
or waive any provision of (a) any Material Agreement, or (b) any of its
organizational documents (other than a change in registered agents), in each
case, without the prior written consent of Agent and Required Lenders if such
amendment, modification or waiver would be materially adverse to the Lenders or
would otherwise breach any provision of the Loan Documents. Borrower shall
provide to Agent copies of all such amendments, waivers and modifications.

7.12 Compliance with Anti-Terrorism Laws. Directly or indirectly, knowingly
enter into any documents, instruments, agreements or contracts with any Person
listed on the OFAC Lists. Borrower shall immediately notify Agent if Borrower
has knowledge that Borrower or any Subsidiary or Affiliate is listed on the OFAC
Lists or (a) is convicted on, (b) pleads nolo contendere to, (c) is indicted on,
or (d) is arraigned and held over on charges involving money laundering or
predicate crimes to money laundering. Borrower will not, nor will Borrower
permit any Subsidiary or Affiliate to, directly or indirectly, (i) conduct any
business or engage in any transaction or dealing with any Blocked Person,
including, without limitation, the making or receiving of any contribution of
funds, goods or services to or for the benefit of any Blocked Person, (ii) deal
in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224, any similar
executive order or other Anti-Terrorism Law, or (iii) engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in
Executive Order No. 13224 or other Anti-Terrorism Law. Agent hereby notifies
Borrower that pursuant to the requirements of Anti-Terrorism Laws, and Agent’s
policies and practices, Agent is required to obtain, verify and record certain
information and documentation that identifies Borrower and its principals, which
information includes the name and address of Borrower and its principals and
such other information that will allow Agent to identify such party in
accordance with Anti-Terrorism Laws.

7.13 2017 Convertible Note Indebtedness. (a) Make or permit any cash payments on
any 2017 Convertible Note Indebtedness, except that Borrower may make cash
interest payments up to seven percent (7.0%) per annum on the 2017 Convertible
Note Indebtedness and payments of cash in lieu of any fractional shares of
Borrower’s common stock upon conversion of any 2017 Convertible Note and
(b) amend any provision in any document relating to the 2017 Convertible Note
Indebtedness.

7.14 Additional Covenants for Flexion Therapeutics Securities Corporation
(“FTSC”). Notwithstanding anything to the contrary herein or in any other Loan
Document, so long as FTSC qualifies as a Massachusetts “securities corporation”
under Massachusetts regulation 830 CMR63.28B.1, (i) FTSC will be permitted to
engage in any activities permitted to be engaged in by a Massachusetts
“securities corporation” but shall not be permitted to engage in any other
operations or activities or any activities prohibited herein and (ii) FTSC shall
not be required to become a co-Borrower or guarantee the Obligations of Borrower
or grant any pledge and security interest in and to the assets of FTSC; provided
further, that in the event that FTSC no longer qualifies as a Massachusetts
“securities corporation” under Massachusetts regulation 830 CMR63.28B.1, FTSC
shall take all such action as may be required by Collateral Agent or any Lender
to cause FTSC to become a co-Borrower hereunder or to guarantee the Obligations
of Borrower under the Loan Documents and, in each case, grant a continuing
pledge and security interest in and to its assets.

8 ADDITIONAL COVENANTS.

8.1 Life Sciences Covenants.

(a) As used in this Agreement, the following terms have the following meanings:

“DEA” means the Drug Enforcement Administration of the United States of America,
and any successor agency thereof.



--------------------------------------------------------------------------------

“Drug Application ” means a new drug application, an abbreviated drug
application, or a product license application for any Product, as appropriate,
as those terms are defined in the FDCA.

“FDA” means the Food and Drug Administration of the United States of America, or
any successor entity thereto.

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq., and all regulations promulgated thereunder.

“Material Intellectual Property” means all of Borrower’s Intellectual Property
and license or sublicense agreements or other agreements with respect to rights
in Intellectual Property that are material to the condition (financial or
other), business or operations of Borrower, as reasonably determined by Agent.

“Patheon License Agreement” means that certain Manufacturing and Supply
Agreement, dated as of July 31, 2015 by and between the Borrower and Patheon UK
Limited, as in effect on the Closing Date without giving effect to any
amendments, supplements or modifications thereof (i) that are not permitted
pursuant to the terms of this Agreement or (ii) which expand the scope of the
exclusive license rights granted by Borrower thereunder unless expressly
consented to in writing by Agent and the Required Lenders.

“Permitted License” means (a) any non-exclusive license of Intellectual Property
of Borrower or its Subsidiaries granted to third parties in the Ordinary Course
of Business and that does not result in a legal transfer of title to the
licensed property, (b) all licenses included in the pending Asset Purchase
Agreement by and between Borrower and Xenon Pharmaceuticals, Inc., and (c)(i)
the Patheon License Agreement (subject to the terms set forth in the definition
thereof) and (ii) any license of Intellectual Property of Borrower or its
Subsidiaries that does not result in a legal transfer of title to the licensed
property and is exclusive solely as to discrete geographical areas outside of
the United States, and in each of (a) and (b) is for fair value consideration.

“Products” means any products manufactured, sold, developed, tested or marketed
by any Borrower or any of its Subsidiaries.

(b) Notwithstanding the terms of Section 7.1 of this Agreement to the contrary,
Borrower shall be permitted to make Transfers in the form of Permitted Licenses.

(c) Borrower represents and warrants as follows at all times unless expressly
provided below:

(i) Intellectual Property and License Agreements. A list of all of Material
Intellectual Property (including Material Intellectual Property constituting
Permitted Licenses) of each Credit Party, as of the Closing Date and, as updated
pursuant to Section 8.1(d), is set forth on Perfection Certificate, which
indicates, for each item of property: (i) the name of the Credit Party owning
such Intellectual Property or licensee to such license agreement; (ii) the
Credit Party’s identifier for such property (i.e., name of patent, license,
etc.), (iii) whether such property is Intellectual Property (or application
therefor) owned by a Credit Party or is property to which a Credit Party has
rights pursuant to a license agreement, and (iv) the issue date, application
date, or filing-registration date of such Intellectual Property. In the case of
any Material Intellectual Property that is a license agreement, the Perfection
Certificate further indicates, for each: (A) the name and address of the
licensor and licensee, (B) the name and date of the agreement pursuant to which
such item of



--------------------------------------------------------------------------------

Material Intellectual Property is licensed, and (C) whether or not such license
agreement grants an exclusive license to a Credit Party or, in the case of an
out-license, to another Person. Except as noted on the Perfection Certificate,
each Credit Party is the sole owner of its Intellectual Property, except for
Permitted Licenses granted to its customers in the Ordinary Course of Business.
To Borrower’s knowledge, each Patent is valid and enforceable and no part of the
Intellectual Property has been judged invalid or unenforceable, in whole or in
part, and to the best of Borrower’s knowledge, no claim has been made that any
part of the Intellectual Property violates the rights of any third party.

(ii) Regulatory Status.

(A) Without limiting the generality of Section 8.1 above, with respect to any
Product being tested or manufactured, Borrower and its Subsidiaries have
received, and such Product is the subject of, all Required Permits needed in
connection with the testing or manufacture of such Product as such testing is
currently being conducted by or on behalf of Borrower, and Borrower and its
Subsidiaries have not received any notice from any applicable Governmental
Authority, specifically including the FDA, that such Governmental Authority is
conducting an investigation or review of (i) Borrower’s or such Subsidiary’s
manufacturing facilities and processes for such Product which have disclosed any
material deficiencies or violations of Laws and/or the Required Permits related
to the manufacture of such Product, or (ii) any such Required Permit or that any
such Required Permit has been revoked or withdrawn, nor has any such
Governmental Authority issued any order or recommendation stating that the
development, testing and/or manufacturing of such Product should cease.

(B) Without limiting the generality of Section 8.1 above, with respect to any
Product marketed or sold by Borrower or its Subsidiaries, Borrower and its
Subsidiaries have received, and such Product is the subject of, all Required
Permits needed in connection with the marketing and sales of such Product as
currently being marketed or sold by Borrower or its Subsidiaries, and Borrower
and its Subsidiaries have not received any notice from any applicable
Governmental Authority, specifically including the FDA, that such Governmental
Authority is conducting an investigation or review of any such Required Permit
or approval or that any such Required Permit has been revoked or withdrawn, nor
has any such Governmental Authority issued any order or recommendation stating
that such marketing or sales of such Product cease or that such Product be
withdrawn from the marketplace.

(C) Without limiting the generality of Section 8.1 above, (i) there have been no
adverse clinical test results in connection with a Product which have or could
reasonably be expected to result in a Material Adverse Change, and (ii) there
have been no Product recalls or voluntary Product withdrawals from any market.

(D) Borrower and its Subsidiaries have not experienced any significant failures
in its manufacturing of any Product such that the amount of such Product
successfully manufactured by Borrower or its Subsidiaries in accordance with all
specifications thereof and the required payments related thereto in any month
shall decrease significantly with respect to the quantities of such Product
produced in the prior month.

(d) Borrower covenants and agrees as follows:

(i) Borrower shall (A) protect, defend and maintain the validity and
enforceability of any Intellectual Property material to Borrower’s business;
(B) promptly advise Agent in writing of material infringements or any other
event that could reasonably be expected to materially and adversely affect the
value of its Intellectual Property; and (C) not allow any Intellectual Property
material to Borrower’s business to be abandoned, forfeited or dedicated to the
public without Agent’s written consent.

(ii) In connection with the development, testing, manufacture, marketing or sale
of each and any Product by a Credit Party, such Credit Party shall comply fully
and completely in all respects with all Required Permits at all times issued by
any Governmental Authority the noncompliance with which could have a Material
Adverse Change, specifically including the FDA, with respect to such
development, testing, manufacture, marketing or sales of such Product by such
Credit Party as such activities are at any such time being conducted by such
Credit Party.



--------------------------------------------------------------------------------

(iii) (A) Contemporaneously with delivery of each Compliance Certificate
required pursuant to Section 6.2(d), Borrower shall notify Agent of any new
material Intellectual Property that constitutes Material Intellectual Property,
or (B) provide written notice to Agent within ten (10) days of entering or
becoming bound by any Restricted License (other than over-the-counter software
that is commercially available to the public). Borrower shall take such
commercially reasonable steps as Agent requests to obtain the consent of, or
waiver by, any person whose consent or waiver is necessary for (i) any
Restricted License to be deemed “Collateral” and for Agent to have a security
interest in it that might otherwise be restricted or prohibited by law or by the
terms of any such Restricted License, whether now existing or entered into in
the future, and (ii) Agent to have the ability in the event of a liquidation of
any Collateral to dispose of such Collateral in accordance with Agent’s and the
Lenders’ rights and remedies under this Agreement and the other Loan Documents.

(e) In addition to the events listed in Article 10, any one of the following
shall also constitute an Event of Default under this Agreement: the institution
of any proceeding by FDA or similar Governmental Authority to order the
withdrawal of any Product or Product category from the market or to enjoin
Borrower, its Subsidiaries or any representative of Borrower or its Subsidiaries
from manufacturing, marketing, selling or distributing any Product or Product
category, which in each case could result in a Material Adverse Change (b) the
institution of any action or proceeding by any DEA, FDA, or any other
Governmental Authority to revoke, suspend, reject, withdraw, limit, or restrict
any Required Permit held by Borrower, its Subsidiaries or any representative of
Borrower or its Subsidiaries, which, in each case, could result in Material
Adverse Change, (c) the commencement of any enforcement action against Borrower,
its Subsidiaries or any representative of Borrower or its Subsidiaries (with
respect to the business of Borrower or its Subsidiaries) by DEA, FDA, or any
other Governmental Authority, (d) the recall of any Products from the market,
the voluntary withdrawal of any Products from the market, or actions to
discontinue the sale of any Products, which in each case could result in a
Material Adverse Change or (e) the occurrence of adverse test results in
connection with a Product which could result in Material Adverse Change.

9 RESERVED.

10 EVENTS OF DEFAULT

10.1 Events of Default. The occurrence of any of the following conditions and/or
events, whether voluntary or involuntary, by operation of law or otherwise,
shall constitute an “Event of Default” and Credit Parties shall thereupon be in
default under this Agreement and each of the other Loan Documents:

(a) Borrower fails to (a) make any payment of principal or interest on any
Credit Extension on its due date, (b) pay any invoice for audit or inspection
fees or other Lenders’ Expenses within ten (10) days of Borrower’s receipt of
such invoice, or (c) pay any other Obligations within three (3) Business Days
after such Obligations are due and payable (which three (3) Business Day grace
period shall not apply to payments due on the Maturity Date or the date of
acceleration pursuant to Section 10.2 hereof);

(b) (i) Borrower fails or neglects to perform any obligation in Sections 6.2,
6.4, 6.5, 6.6, 6.8, 6.9, 6.11, 6.13, 6.14, 6.15, 6.16, or 6.17 or violates any
covenant in Section 7 or Section 8; or (ii) Borrower fails or neglects to
perform, keep, or observe any other term, provision, condition, covenant or
agreement contained in this Agreement or any Loan Documents, and as to any
default (other than those specified in this Section 10) under such other term,
provision, condition, covenant or agreement that can be cured, has failed to
cure the default within ten (10) days after the occurrence thereof; provided,
however, that if the default cannot by its nature be cured within the ten
(10) day period or cannot after diligent attempts by Borrower be cured within
such ten (10) day period, and such default is likely to be cured within a
reasonable time, then Borrower shall have an additional period (which shall not
in any case exceed thirty (30) days) to attempt to cure such default, and within
such reasonable time period the failure to cure the default shall not be deemed
an Event of Default (but no Credit Extensions shall be made during such cure
period). Cure periods provided under this section shall not apply, among other
things, to financial covenants or any other covenants set forth in clause
(i) above;



--------------------------------------------------------------------------------

(c) Any representation, warranty, certification or statement made by any Credit
Party or any other Person in any Loan Document or in any certificate, financial
statement or other document delivered pursuant to any Loan Document is incorrect
in any respect (or in any material respect if such representation, warranty,
certification or statement is not by its terms already qualified as to
materiality) when made (or deemed made);

(d) (i) any Credit Party defaults under any Material Agreement (after any
applicable grace period contained therein), or a Material Agreement shall be
terminated by a third party or parties party thereto prior to the expiration
thereof, or there is a loss of a material right of a Credit Party under any
Material Agreement to which it is a party, (ii) (A) any Credit Party fails to
make (after any applicable grace period) any payment when due (whether due
because of scheduled maturity, required prepayment provisions, acceleration,
demand or otherwise) on any Indebtedness (other than the Obligations) of such
Credit Party or such Subsidiary having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than Five
Hundred Thousand Dollars ($500,000.00) (“Material Indebtedness”), (B) any other
event shall occur or condition shall exist under any contractual obligation
relating to any such Material Indebtedness, if the effect of such event or
condition is to accelerate, or to permit the acceleration of (without regard to
any subordination terms with respect thereto), the maturity of such Material
Indebtedness or (C) any such Material Indebtedness shall become or be declared
to be due and payable, or be required to be prepaid, redeemed, defeased or
repurchased (other than by a regularly scheduled required prepayment), prior to
the stated maturity thereof, (iii) any Credit Party defaults (beyond any
applicable grace period) under any obligation for payments due or otherwise
under any lease agreement that meets the criteria for the requirement of an
Access Agreement under Section 7.2 or for which an Access Agreement exists or
was required to be delivered, (iv) the occurrence of any breach or default under
any terms or provisions of any Subordinated Debt Document or under any agreement
subordinating the Subordinated Debt to all or any portion of the Obligations or
the occurrence of any event requiring the prepayment of any Subordinated Debt
(other than conversion into equity), (v) any Borrower makes any payment on
account of any Indebtedness that has been subordinated to any of the
Obligations, other than payments specifically permitted by the terms of such
subordination, or (vi) the occurrence of any event of default under any terms or
provisions of any 2017 Convertible Note (except for an event of default relating
to the failure by Borrower to comply with its obligations under “Description of
Notes— Reports” to the extent and only for so long as the 2017 Convertible Notes
are not subject to acceleration due to Borrower’s election to pay additional
interest in accordance with the terms thereof) (so long as such language is
consistent with the Offering Memorandum), the occurrence of any event requiring
the prepayment of any 2017 Convertible Notes, or the occurrence of any event or
circumstance that gives rise to a requirement, or that gives the holders of the
2017 Convertible Notes the right to require, that the Borrower repurchase or
otherwise prepay all or any portion of the 2017 Convertible Notes; provided that
this clause (vi) shall not apply to any conversions of the 2017 Convertible
Notes and the occurrence of any conversion trigger that results in the 2017
Convertible Notes becoming convertible, so long as any such conversions can be
settled by the Borrower by delivery of shares of Borrower’s common stock and
payments cash in lieu of fractional shares;

(e) (i) any Credit Party shall generally not pay its debts as such debts become
due, shall admit in writing its inability to pay its debts generally, shall make
a general assignment for the benefit of creditors, or shall cease doing business
as a going concern, (ii) any proceeding shall be instituted by or against any
Credit Party seeking to adjudicate it a bankrupt or insolvent or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, composition of it or its debts or any similar order, in each case under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or seeking the entry of an order for relief or the appointment of a
custodian, receiver, trustee, conservator, liquidating agent, liquidator, other
similar official or other official with similar powers, in each case for it or
for any substantial part of its property and, in the case of any such
proceedings instituted against (but not by or with the consent of) such Credit
Party, either such proceedings shall remain undismissed or unstayed for a period
of thirty (30) days or more or any action sought in such proceedings shall occur
or (iii) any Credit Party shall take any corporate or similar action or any
other action to authorize any action described in clause (i) or (ii) above;



--------------------------------------------------------------------------------

(f) (i) The service of process seeking to attach, execute or levy upon, seize or
confiscate any Collateral Account, any Intellectual Property, or any funds of
any Credit Party on deposit with Agent, any Lender or any Affiliate of Agent or
any Lender, or (ii) a notice of lien, levy, or assessment is filed against any
assets of a Credit Party by any government agency, and the same under subclauses
(i) and (ii) hereof are not discharged or stayed (whether through the posting of
a bond or otherwise) prior to the earlier to occur of ten (10) days after the
occurrence thereof or such action becoming effective;

(g) (i) any court order enjoins, restrains, or prevents Borrower from conducting
all or any material part of its business, (ii) the institution by any
Governmental Authority of criminal proceedings against any Credit Party, or
(iii) one or more judgments or orders for the payment of money (not paid or
fully covered by insurance and as to which the relevant insurance company has
acknowledged coverage in writing) aggregating in excess of Three Hundred
Thousand Dollars ($300,000.00) shall be rendered against any or all Credit
Parties and either (A) enforcement proceedings shall have been commenced by any
creditor upon any such judgments or orders, or (B) there shall be any period of
ten (10) consecutive days during which a stay of enforcement of any such
judgments or orders, by reason of a pending appeal, bond or otherwise, shall not
be in effect;

(h) any Lien created by any of the Loan Documents shall at any time fail to
constitute a valid and perfected Lien on all of the Collateral purported to be
encumbered thereby, subject to no prior or equal Lien except Permitted Liens, or
any Credit Party shall so assert; any provision of any Loan Document shall fail
to be valid and binding on, or enforceable against, a Credit Party, or any
Credit Party shall so assert;

(i) A Change in Control occurs of any Credit Party;

(j) Any Required Permit shall have been (a) revoked, rescinded, suspended,
modified in an adverse manner or not renewed in the Ordinary Course of Business
for a full term, or (b) subject to any decision by a Governmental Authority that
designates a hearing with respect to any applications for renewal of any of such
Required Permit or that could result in the Governmental Authority taking any of
the actions described in clause (a) above, and such decision or such revocation,
rescission, suspension, modification or non-renewal (i) has, or could reasonably
be expected to have, a Material Adverse Change, or (ii) adversely affects the
legal qualifications of any Credit Party to hold such Required Permit in any
applicable jurisdiction and such revocation, rescission, suspension,
modification or non-renewal could reasonably be expected to affect the status of
or legal qualifications of any Credit Party to hold any Required Permit in any
other jurisdiction;

(k) Borrower’s equity fails to remain registered with the SEC in good standing,
and/or such equity fails to remain publicly traded on and registered with a
public securities exchange;

(l) The occurrence of any fact, event or circumstance that could reasonably be
expected to result in a Material Adverse Change; or

(m) Agent determines, based on information available to it and in its reasonable
judgment, that there is a reasonable likelihood that Borrower shall fail to
comply with one or more financial covenants in this Agreement during the next
succeeding financial reporting period.

Notwithstanding the foregoing, if a Credit Party fails to comply with any same
provision of this Agreement two (2) times in any twelve (12) month period and
Agent has given to any Borrower in connection with each such failure any notice
to which Borrower would be entitled under this Section before such failure could
become an Event of Default, then all subsequent failures by a Credit Party to
comply with such provision of this Agreement shall effect an immediate Event of
Default (without the expiration of any applicable cure period) with respect to
all subsequent failures by a Credit Party to comply with such provision of this
Agreement, and Agent thereupon may exercise any remedy set forth in this Article
10 without affording Borrower any opportunity to cure such Event of Default.



--------------------------------------------------------------------------------

All cure periods provided for in this Section 10.1 shall run concurrently with
any cure period provided for in any applicable Loan Documents under which the
default occurred.

10.2 Rights and Remedies.

(a) Upon the occurrence and during the continuance of an Event of Default, Agent
may, and at the written direction of any Lender shall, without notice or demand,
do any or all of the following: (i) deliver notice of the Event of Default to
Borrower, (ii) by notice to any Borrower declare all Obligations immediately due
and payable (but if an Event of Default described in Section 10.1(e) occurs all
Obligations shall be immediately due and payable without any action by Agent or
the Lenders), or (iii) by notice to any Borrower suspend or terminate the
obligations, if any, of the Lenders to advance money or extend credit for
Borrower’s benefit under this Agreement or under any other agreement between any
Credit Party and Agent and/or the Lenders (but if an Event of Default described
in Section 10.1(e) occurs all obligations, if any, of the Lenders to advance
money or extend credit for Borrower’s benefit under this Agreement or under any
other agreement between Borrower and Agent and/or the Lenders shall be
immediately terminated without any action by Agent or the Lenders).

(b) Without limiting the rights of Agent and Lenders set forth in
Section 10.2(a) above, upon the occurrence and during the continuance of an
Event of Default, Agent shall have the right, without notice or demand, to do
any or all of the following:

(i) with or without legal process, enter any premises where the Collateral may
be and take possession of and remove the Collateral from the premises or store
it on the premises, and foreclose upon and/or sell, lease or liquidate, the
Collateral, in whole or in part;

(ii) apply to the Obligations (a) any balances and deposits of any Credit Party
that Agent or any Lender or any Affiliate of Agent or a Lender holds or
controls, or (b) any amount held or controlled by Agent or any Lender or any
Affiliate of Agent or a Lender owing to or for the credit or the account of any
Credit Party;

(iii) settle, compromise or adjust and grant releases with respect to disputes
and claims directly with Account Debtors for amounts on terms and in any order
that Agent considers advisable, notify any Person owing any Credit Party money
of Agent’s security interest in such funds, and verify the amount of such
Account;

(iv) make any payments and do any acts it considers necessary or reasonable to
protect the Collateral and/or its security interest in the Collateral. Borrower
shall assemble the Collateral if Agent requests and make it available as Agent
designates. Agent may also render any or all of the Collateral unusable at a
Credit Party’s premises and may dispose of such Collateral on such premises
without liability for rent or costs. Borrower grants Agent a license to enter
and occupy any of its premises, without charge, to exercise any of Agent’s
rights or remedies;

(v) pay, purchase, contest, or compromise any Lien which appears to be prior or
superior to its security interest and pay all expenses incurred;

(vi) ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
and/or advertise for sale, the Collateral. Agent is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral (and including
in such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof) and, in connection with Agent’s exercise of its
rights under this Article 10, Borrower’s rights under all licenses and all
franchise agreements shall be deemed to inure to Agent for the benefit of the
Lenders;



--------------------------------------------------------------------------------

(vii) place a “hold” on any account maintained with Agent or the Lenders or any
Affiliate of Agent or a Lender and/or deliver a notice of exclusive control, any
entitlement order, or other directions or instructions pursuant to any Control
Agreement or similar agreements providing control of any Collateral;

(viii) demand and receive possession of the Books of Borrower and the other
Credit Parties; and

(ix) exercise all other rights and remedies available to Agent under the Loan
Documents or at law or equity, including all remedies provided under the Code
(including disposal of the Collateral pursuant to the terms thereof).

10.3 Notices. Any notice that Agent is required to give to a Credit Party under
the UCC of the time and place of any public sale or the time after which any
private sale or other intended disposition of the Collateral is to be made shall
be deemed to constitute reasonable notice if such notice is given in accordance
with this Agreement at least five (5) days prior to such action.

10.4 Protective Payments. If any Credit Party fails to pay or perform any
covenant or obligation under this Agreement or any other Loan Document, Agent
may pay or perform such covenant or obligation, and all amounts so paid by Agent
are Lenders’ Expenses and immediately due and payable, bearing interest at the
then highest applicable rate for the Credit Facilities hereunder, and secured by
the Collateral. No such payments or performance by Agent shall be construed as
an agreement to make similar payments or performance in the future or constitute
Agent’s waiver of any Event of Default.

10.5 Liability for Collateral No Waiver; Remedies Cumulative. So long as Agent
and the Lenders comply with reasonable banking practices regarding the
safekeeping of the Collateral in the possession or under the control of Agent
and the Lenders, Agent and the Lenders shall not be liable or responsible for:
(a) the safekeeping of the Collateral; (b) any loss or damage to the Collateral;
(c) any diminution in the value of the Collateral; or (d) any act or default of
any carrier, warehouseman, bailee, or other Person. Borrower bears all risk of
loss, damage or destruction of the Collateral. Agent’s failure, at any time or
times, to require strict performance by Borrower of any provision of this
Agreement or any other Loan Document shall not waive, affect, or diminish any
right of Agent thereafter to demand strict performance and compliance herewith
or therewith. No waiver hereunder shall be effective unless signed by Agent and
then is only effective for the specific instance and purpose for which it is
given. Agent’s rights and remedies under this Agreement and the other Loan
Documents are cumulative. Agent has all rights and remedies provided under the
Code, by Law, or in equity. Agent’s exercise of one right or remedy is not an
election, and Agent’s waiver of any Event of Default is not a continuing waiver.
Agent’s delay in exercising any remedy is not a waiver, election, or
acquiescence.

10.6 Application of Payments and Proceeds. Notwithstanding anything to the
contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (i) Borrower, for itself and the other
Credit Parties, irrevocably waives the right to direct the application of any
and all payments at any time or times thereafter received by Agent from or on
behalf of Borrower of all or any part of the Obligations, and, as between
Borrower and the Credit Parties on the one hand and Agent and Lenders on the
other, Agent shall have the continuing and exclusive right to apply and to
reapply any and all payments received against the Obligations in such manner as
Agent may deem advisable notwithstanding any previous application by Agent, and
(ii) unless the Agent and the Lenders shall agree otherwise (including in the
Lender Intercreditor Agreement), the proceeds of any sale of, or other
realization upon all or any part of the Collateral shall be applied: first, to
the Lenders’ Expenses; second, to accrued and unpaid interest on the Obligations
(including any interest which, but for the provisions of the United States
Bankruptcy Code, would have accrued on such amounts); third, to the principal
amount of the Obligations outstanding; and fourth, to any other indebtedness or
obligations of the Credit Parties owing to Agent or any Lender under the Loan
Documents. Borrower shall remain fully liable for any deficiency. Any balance
remaining shall be delivered to Borrower or to whoever may be lawfully entitled
to receive such balance or as a court of competent



--------------------------------------------------------------------------------

jurisdiction may direct. Unless the Agent and the Lenders shall agree otherwise,
in carrying out the foregoing, (x) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category, and (y) each of the Persons entitled to receive a payment
in any particular category shall receive an amount equal to its pro rata share
of amounts available to be applied pursuant thereto for such category.

10.7 Waivers.

(a) Except as otherwise provided for in this Agreement and to the fullest extent
permitted by applicable law, each Borrower waives: (i) presentment, demand and
protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Loan Documents and hereby
ratifies and confirms whatever Agent or Lenders may do in this regard; (ii) all
rights to notice and a hearing prior to Agent’s or any Lender’s entry upon the
premises of a Borrower, the taking possession or control of, or to Agent’s or
any Lender’s replevy, attachment or levy upon, any Collateral or any bond or
security which might be required by any court prior to allowing Agent or any
Lender to exercise any of its remedies; and (iii) the benefit of all valuation,
appraisal and exemption Laws. Each Borrower acknowledges that it has been
advised by counsel of its choices and decisions with respect to this Agreement,
the other Loan Documents and the transactions evidenced hereby and thereby.

(b) Each Borrower for itself and all its successors and assigns, (i) agrees that
its liability shall not be in any manner affected by any indulgence, extension
of time, renewal, waiver, or modification granted or consented to by Lender;
(ii) consents to any indulgences and all extensions of time, renewals, waivers,
or modifications that may be granted by Agent or any Lender with respect to the
payment or other provisions of the Loan Documents, and to any substitution,
exchange or release of the Collateral, or any part thereof, with or without
substitution, and agrees to the addition or release of any Borrower, endorsers,
guarantors, or sureties, or whether primarily or secondarily liable, without
notice to any other Borrower and without affecting its liability hereunder;
(iii) agrees that its liability shall be unconditional and without regard to the
liability of any other Borrower, Agent or any Lender for any tax on the
indebtedness; and (iv) to the fullest extent permitted by law, expressly waives
the benefit of any statute or rule of law or equity now provided, or which may
hereafter be provided, which would produce a result contrary to or in conflict
with the foregoing.

(c) To the extent that Agent or any Lender may have acquiesced in any
noncompliance with any requirements or conditions precedent to the closing of
the Credit Facilities or to any subsequent disbursement of Credit Extensions,
such acquiescence shall not be deemed to constitute a waiver by Agent or any
Lender of such requirements with respect to any future Credit Extensions and
Agent may at any time after such acquiescence require Borrower to comply with
all such requirements. Any forbearance by Agent or a Lender in exercising any
right or remedy under any of the Loan Documents, or otherwise afforded by
applicable law, including any failure to accelerate the maturity date of the
Credit Facilities, shall not be a waiver of or preclude the exercise of any
right or remedy nor shall it serve as a novation of the Loan Documents or as a
reinstatement of the Obligations or a waiver of such right of acceleration or
the right to insist upon strict compliance of the terms of the Loan Documents.
Agent’s or any Lender’s acceptance of payment of any sum secured by any of the
Loan Documents after the due date of such payment shall not be a waiver of
Agent’s and such Lender’s right to either require prompt payment when due of all
other sums so secured or to declare a default for failure to make prompt
payment. The procurement of insurance or the payment of taxes or other Liens or
charges by Agent as the result of an Event of Default shall not be a waiver of
Agent’s right to accelerate the maturity of the Obligations, nor shall Agent’s
receipt of any condemnation awards, insurance proceeds, or damages under this
Agreement operate to cure or waive any Credit Party’s default in payment of sums
secured by any of the Loan Documents.

(d) Without limiting the generality of anything contained in this Agreement or
the other Loan Documents, each Borrower agrees that if an Event of Default is
continuing (i) Agent and Lenders shall not be subject to any “one action” or
“election of remedies” law or rule, and (ii) all Liens and other rights,
remedies or privileges provided to Agent or Lenders shall remain in full force
and effect until Agent or Lenders have exhausted all remedies against the
Collateral and any other properties owned by Borrowers and the Loan Documents
and other security instruments or agreements securing the Obligations have been
foreclosed, sold and/or otherwise realized upon in satisfaction of Borrowers’
obligations under the Loan Documents.



--------------------------------------------------------------------------------

(e) Neither Agent nor any Lender shall be under any obligation to marshal any
assets in payment of any or all of the Obligations. Nothing contained herein or
in any other Loan Document shall be construed as requiring Agent or any Lender
to resort to any part of the Collateral for the satisfaction of any of
Borrowers’ obligations under the Loan Documents in preference or priority to any
other Collateral, and Agent may seek satisfaction out of all of the Collateral
or any part thereof, in its absolute discretion in respect of Borrowers’
obligations under the Loan Documents. To the fullest extent permitted by law,
each Borrower, for itself and its successors and assigns, waives in the event of
foreclosure of any or all of the Collateral any equitable right otherwise
available to any Credit Party which would require the separate sale of any of
the Collateral or require Agent or Lenders to exhaust their remedies against any
part of the Collateral before proceeding against any other part of the
Collateral; and further in the event of such foreclosure each Borrower does
hereby expressly consent to and authorize, at the option of Agent, the
foreclosure and sale either separately or together of each part of the
Collateral.

10.8 Injunctive Relief. The parties acknowledge and agree that, in the event of
a breach or threatened breach of any Credit Party’s obligations under any Loan
Documents, Agent and Lenders may have no adequate remedy in money damages and,
accordingly, shall be entitled to an injunction (including, without limitation,
a temporary restraining order, preliminary injunction, writ of attachment, or
order compelling an audit) against such breach or threatened breach, including,
without limitation, maintaining any cash management and collection procedure
described herein. However, no specification in this Agreement of a specific
legal or equitable remedy shall be construed as a waiver or prohibition against
any other legal or equitable remedies in the event of a breach or threatened
breach of any provision of this Agreement. Each Credit Party waives, to the
fullest extent permitted by law, the requirement of the posting of any bond in
connection with such injunctive relief. By joining in the Loan Documents as a
Credit Party, each Credit Party specifically joins in this Section as if this
Section were a part of each Loan Document executed by such Credit Party.

11 NOTICES

All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail (if an email address is specified
herein) or facsimile transmission; (c) one (1) Business Day after deposit with a
reputable overnight courier with all charges prepaid; or (d) when delivered, if
hand-delivered by messenger, all of which shall be addressed to the party to be
notified and sent to the address, facsimile number, or email address indicated
below. Any of Agent, Lender or Borrower may change its mailing or electronic
mail address or facsimile number by giving the other party written notice
thereof in accordance with the terms of this Section.

If to Borrower:

Flexion Therapeutics, Inc.

10 Mall Road, Suite 301

Burlington, MA 01803

Attention: David Arkowitz

E-Mail: darkowitz@flexiontherapeutics.com

With a copy to:

Mark Levine

E-Mail: mlevine@flexiontherapeutics.com

Fax: 781-202-3399



--------------------------------------------------------------------------------

If to Agent or SVB:

Silicon Valley Bank

275 Grove Street, Suite 2-200

Newton, Massachusetts 02466

Attn: Lauren Cole

Email: lcole@svb.com

with a copy to:

Morrison & Foerster LLP

200 Clarendon Street, 20th Floor

Boston, Massachusetts 02116

Attn: David A. Ephraim, Esquire

Email: DEphraim@mofo.com

If to MidCap (or any of its Affiliates or Approved Funds) as a Lender:

MidCap Financial Trust

c/o MidCap Financial Services,

LLC, as servicer 7255

Woodmont Ave, Suite 200

Bethesda, MD 20814

Attn: Account Manager for Flexion transaction

Facsimile: 301-941-1450

Email: notices@midcapfinancial.com

With a copy to:

MidCap Financial Trust

c/o MidCap Financial Services, LLC, as

servicer 7255 Woodmont Ave, Suite 200

Bethesda, MD 20814 Attn: Legal

Facsimile: 301-941-1450

Email: legalnotices@midcapfinancial.com

12 CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

12.1 THIS AGREEMENT, EACH SECURED PROMISSORY NOTE AND EACH OTHER LOAN DOCUMENT,
AND THE RIGHTS, REMEDIES AND OBLIGATIONS OF THE PARTIES HERETO AND THERETO, AND
ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT OR
SUCH LOAN DOCUMENT, THE RELATIONSHIP OF THE PARTIES, AND/OR THE INTERPRETATION
AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES AND ALL OTHER MATTERS
RELATING HERETO, THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW,
TORT LAW OR OTHERWISE), SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS. NOTWITHSTANDING THE FOREGOING, AGENT AND LENDERS
SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST BORROWER OR ITS
PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION WHICH AGENT AND LENDERS (IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 12.1) DEEM NECESSARY OR APPROPRIATE TO
REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE AGENT’S AND LENDERS’ RIGHTS
AGAINST BORROWER OR ITS PROPERTY. BORROWER EXPRESSLY SUBMITS AND CONSENTS



--------------------------------------------------------------------------------

IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH
COURT, AND BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY HAVE BASED UPON LACK
OF PERSONAL JURISDICTION, IMPROPER VENUE, OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINTS, AND OTHER PROCESS ISSUED IN SUCH ACTION OR SUIT AND AGREES
THAT SERVICE OF SUCH SUMMONS, COMPLAINTS, AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH IN
ARTICLE 11 OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER TO OCCUR OF BORROWER’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS
AFTER DEPOSIT IN THE U.S. MAIL, PROPER POSTAGE PREPAID.

12.2 TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER, AGENT AND
LENDERS EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

12.3 Borrower, Agent and each Lender agree that each Credit Extension (including
those made on the Closing Date) shall be deemed to be made in, and the
transactions contemplated hereunder and in any other Loan Document shall be
deemed to have been performed in, the State of New York.

13 GENERAL PROVISIONS

13.1 Successors and Assigns.

(a) This Agreement binds and is for the benefit of the successors and permitted
assigns of each party. Borrower may not assign this Agreement or any rights or
obligations under it without Agent’s and each Lender’s prior written consent
(which may be granted or withheld in Agent’s or such Lender’s discretion). Any
Lender may at any time assign to one or more Eligible Assignees all or any
portion of such Lender’s Applicable Commitment and Credit Extensions, together
with all related obligations of such Lender hereunder. Borrower and Agent shall
be entitled to continue to deal solely and directly with such Lender in
connection with the interests so assigned until Agent shall have received and
accepted an effective assignment agreement in form and substance acceptable to
Agent, executed, delivered and fully completed by the applicable parties
thereto, and shall have received such other information regarding such Eligible
Assignee as Agent reasonably shall require. Notwithstanding anything set forth
in this Agreement to the contrary, any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided, however, that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. If
requested by Agent, Borrower agrees to (a) execute any documents reasonably
required to effectuate and acknowledge each assignment of an Applicable
Commitment or Credit Extension to an assignee hereunder, (b) make Borrower’s
management available to meet with Agent and prospective participants and
assignees of Applicable Commitments or Credit Extensions and (c) assist Agent or
the Lenders in the preparation of information relating to the financial affairs
of Borrower as any prospective participant or assignee of an Applicable
Commitment or Credit Extension reasonably may request.

(b) From and after the date on which the conditions described above have been
met, (A) such Eligible Assignee shall be deemed automatically to have become a
party hereto and, to the extent of the interests assigned to such Eligible
Assignee pursuant to such assignment agreement, shall have the rights and
obligations of a Lender hereunder, and (B) the assigning Lender, to the extent
that rights and obligations hereunder have been assigned by it pursuant to such
assignment agreement, shall be released from its rights



--------------------------------------------------------------------------------

and obligations hereunder (other than those that survive termination). Upon the
request of the Eligible Assignee (and, as applicable, the assigning Lender)
pursuant to an effective assignment agreement, each Borrower shall execute and
deliver to Agent for delivery to the Eligible Assignee (and, as applicable, the
assigning Lender) secured notes in the aggregate principal amount of the
Eligible Assignee’s Credit Extensions or Applicable Commitments (and, as
applicable, secured promissory notes in the principal amount of that portion of
the principal amount of the Credit Extensions or Applicable Commitments retained
by the assigning Lender).

(c) Agent, acting solely for this purpose as an agent of Borrower, shall
maintain at its offices located in Palo Alto, California a copy of each
assignment agreement delivered to it and a register for the recordation of the
names and addresses of each Lender, and the commitments of, and principal amount
(and stated interest) of the Credit Extensions owing to, such Lender pursuant to
the terms hereof (the “Register”). The entries in such Register shall be
conclusive, absent manifest error, and Borrower, Agent and Lenders may treat
each Person whose name is recorded therein pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. Such Register shall be available for inspection by Borrower and
any Lender, at any reasonable time upon reasonable prior notice to Agent. Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of Borrower maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the Obligations (each, a “Participant Register”). The
entries in the Participant Registers shall be conclusive, absent manifest error.
Each Participant Register shall be available for inspection by Borrower and the
Agent at any reasonable time upon reasonable prior notice to the applicable
Lender; provided, that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person (including Borrower) except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. For the avoidance of doubt, the Agent
(in its capacity as Agent) shall have no responsibility for maintaining a
participant register.

(d) Notwithstanding anything to the contrary contained in this Agreement, the
Credit Extensions (including any Secured Promissory Notes evidencing such Credit
Extensions) are registered obligations, the right, title and interest of the
Lenders and their assignees in and to such Credit Extensions shall be
transferable only upon notation of such transfer in the Register, or the
applicable Participant Register, and no assignment, or participation, thereof
shall be effective until recorded therein. This Agreement shall be construed so
that the Credit Extensions are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the IRC and
Section 5f.103-1(c) of the United States Treasury Regulations.

13.2 Indemnification.

(a) Each Borrower hereby agrees to promptly pay (i) all costs and expenses of
Agent and Lenders (including, without limitation, the reasonable fees, costs and
expenses of counsel to, and independent appraisers and consultants retained by
Agent or Lenders) in connection with the examination, review, due diligence
investigation, documentation, negotiation, closing and syndication of the
transactions contemplated by the Loan Documents, in connection with the
performance by Agent of its rights and remedies under the Loan Documents and in
connection with the continued administration of the Loan Documents including
(A) any amendments, modifications, consents and waivers to and/or under any and
all Loan Documents, and (B) any periodic public record searches conducted by or
at the request of Agent (including, without limitation, title investigations,
UCC searches, fixture filing searches, judgment, pending litigation and tax lien
searches and searches of applicable corporate, limited liability, partnership
and related records concerning the continued existence, organization and good
standing of certain Persons); (ii) without limitation of the preceding clause
(i), all costs and expenses of Agent in connection with the creation, perfection
and maintenance of Liens pursuant to the Loan Documents; (iii) without
limitation of the preceding clause (i), all costs and expenses of Agent in
connection with (A) protecting, storing, insuring, handling, maintaining or
selling any Collateral, (B) any litigation, dispute, suit or proceeding relating
to any Loan Document, and (C)



--------------------------------------------------------------------------------

any workout, collection, bankruptcy, insolvency and other enforcement
proceedings under any and all of the Loan Documents; (iv) without limitation of
the preceding clause (i), all costs and expenses of Agent in connection with
Agent’s reservation of funds in anticipation of the funding of the Credit
Extensions to be made hereunder; and (v) all costs and expenses incurred by
Agent or Lenders in connection with any litigation, dispute, suit or proceeding
relating to any Loan Document and in connection with any workout, collection,
bankruptcy, insolvency and other enforcement proceedings under any and all Loan
Documents, whether or not Agent or Lenders are a party thereto.

(b) Each Borrower hereby agrees to indemnify, pay and hold harmless Agent and
Lenders and the officers, directors, employees, trustees, agents, investment
advisors, collateral managers, servicers, and counsel of Agent and Lenders
(collectively called the “Indemnitees”) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for such Indemnitee)
in connection with any investigative, response, remedial, administrative or
judicial matter or proceeding, whether or not such Indemnitee shall be
designated a party thereto and including any such proceeding initiated by or on
behalf of a Credit Party, and the reasonable expenses of investigation by
engineers, environmental consultants and similar technical personnel and any
commission, fee or compensation claimed by any broker (other than any broker
retained by Agent or Lenders) asserting any right to payment for the
transactions contemplated hereby, which may be imposed on, incurred by or
asserted against such Indemnitee as a result of or in connection with the
transactions contemplated hereby and the use or intended use of the proceeds of
the Credit Facilities, except that Borrower shall have no obligation hereunder
to an Indemnitee with respect to any liability resulting from the gross
negligence or willful misconduct of such Indemnitee, as determined by a final
non-appealable judgment of a court of competent jurisdiction. To the extent that
the undertaking set forth in the immediately preceding sentence may be
unenforceable, Borrower shall contribute the maximum portion which it is
permitted to pay and satisfy under applicable Law to the payment and
satisfaction of all such indemnified liabilities incurred by the Indemnitees or
any of them. No Indemnitee shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(c) Notwithstanding any contrary provision in this Agreement, the obligations of
Borrowers under this Section 13.2 shall survive the payment in full of the
Obligations and the termination of this Agreement. NO INDEMNITEE SHALL BE
RESPONSIBLE OR LIABLE TO ANY CREDIT PARTY OR TO ANY OTHER PARTY TO ANY LOAN
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON
ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR
THEREUNDER.

13.3 Time of Essence. Time is of the essence for the payment and performance of
the Obligations in this Agreement.

13.4 Severability of Provisions. Each provision of this Agreement is severable
from every other provision in determining the enforceability of any provision.

13.5 Correction of Loan Documents. Agent and the Lenders may correct patent
errors and fill in any blanks in this Agreement and the other Loan Documents
consistent with the agreement of the parties.

13.6 Integration. This Agreement and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Agreement
and the Loan Documents merge into this Agreement and the Loan Documents.



--------------------------------------------------------------------------------

13.7 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Agreement.

13.8 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied. The obligation of Borrower in Section 13.2 to
indemnify each Lender and Agent shall survive until the statute of limitations
with respect to such claim or cause of action shall have run. All powers of
attorney and appointments of Agent or any Lender as Borrower’s attorney in fact
hereunder, and all of Agent’s and Lenders’ rights and powers in respect thereof,
are coupled with an interest, are irrevocable until all Obligations (other than
inchoate indemnity obligations and any other obligations which, by their terms,
are to survive the termination of this Agreement) have been fully repaid and
performed and Agent’s and the Lenders’ obligation to provide Credit Extensions
terminates.

13.9 Confidentiality. In handling any confidential information of Borrower, each
of the Lenders and Agent shall use all reasonable efforts to maintain, in
accordance with its customary practices, the confidentiality of information
obtained by it pursuant to any Loan Document and designated in writing by any
Credit Party as confidential, but disclosure of information may be made: (a) to
the Lenders’ and Agent’s Subsidiaries or Affiliates; (b) to prospective
transferees or purchasers of any interest in the Credit Extensions (provided,
however, the Lender holding such Credit Extension shall use commercially
reasonable efforts to obtain any prospective transferee’s or purchaser’s
agreement to confidentiality terms with such Lender similar in scope to this
Section 13.9); (c) as required by Law, regulation, subpoena, order or other
legal, administrative, governmental or regulatory request; (d) to regulators or
as otherwise required in connection with an examination or audit, or to any
nationally recognized rating agency; (e) as Agent or any Lender considers
appropriate in exercising remedies under the Loan Documents; (f) to financing
sources that are advised of the confidential nature of such information and are
instructed to keep such information confidential (provided, however, the Lender
holding such Credit Extensions shall use commercially reasonable efforts to
obtain any such financing source’s agreement to confidentiality terms with such
Lender similar in scope to this Section 13.9); (g) to third party service
providers of the Lenders and/or Agent so long as such service providers are
bound to such Lender or Agent by obligations of confidentiality similar in scope
to this Section 13.9; (h) to the extent necessary or customary for inclusion in
league table measurements; and in connection with any litigation or other
proceeding to which such Lender or Agent or any of their Affiliates is a party
or bound, or to the extent necessary to respond to public statements or
disclosures by Credit Parties or their Affiliates referring to a Lender or Agent
or any of their Affiliates. Confidential information does not include
information that either: (i) is in the public domain or in the Lenders’ and/or
Agent’s possession when disclosed to the Lenders and/or Agent, or becomes part
of the public domain after disclosure to the Lenders and/or Agent through no
breach of this Section 13.9 by Lenders and/or Agent; or (ii) is disclosed to the
Lenders and/or Agent by a third party, if the Lenders and/or Agent does not know
that the third party is prohibited from disclosing the information. Agent and/or
Lenders may use confidential information for any purpose, including, without
limitation, for the development of client databases, reporting purposes, and
market analysis, so long as Agent and/or Lenders, as applicable, do not disclose
Borrower’s identity or the identity of any Person associated with Borrower
unless otherwise permitted by this Agreement. The provisions of the immediately
preceding sentence shall survive the termination of this Agreement. The
agreements provided under this Section 13.9 supersede all prior agreements,
understanding, representations, warranties, and negotiations between the parties
about the subject matter of this Section 13.9.

13.10 Right of Set-off. Borrower hereby grants to Agent and to each Lender, a
lien, security interest and right of set-off as security for all Obligations to
Agent and each Lender hereunder, whether now existing or hereafter arising upon
and against all deposits, credits, collateral and property, now or hereafter in
the possession, custody, safekeeping or control of Agent or the Lenders or any
entity under the control of Agent or the Lenders (including an Agent or Lender
Affiliate) or in transit to any of them. At any time after the occurrence and
during the continuance of an Event of Default, without demand or notice, Agent
or the Lenders may set-off the same or any part thereof and apply the same to
any liability or obligation of Borrower even though unmatured and regardless of
the adequacy of any other collateral securing the Obligations. ANY AND ALL
RIGHTS TO REQUIRE AGENT TO EXERCISE ITS RIGHTS OR REMEDIES WITH



--------------------------------------------------------------------------------

RESPECT TO ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO
EXERCISING ITS RIGHT OF SET-OFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER
PROPERTY OF BORROWER, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

13.11 Publicity. Borrower will not directly or indirectly publish, disclose or
otherwise use in any public disclosure, advertising material, promotional
material, press release or interview, any reference to the name, logo or any
trademark of Agent or any Lender or any of their Affiliates or any reference to
this Agreement or the financing evidenced hereby, in any case except as required
by applicable Law, subpoena or judicial or similar order, in which case Borrower
shall endeavor to give Agent prior written notice of such publication or other
disclosure. Each Lender and Borrower hereby authorizes each Lender to publish
the name of such Lender and Borrower, the existence of the financing
arrangements referenced under this Agreement, the primary purpose and/or
structure of those arrangements, the amount of credit extended under each
facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which such Lender elects to submit for
publication. In addition, each Lender and Borrower agrees that each Lender may
provide lending industry trade organizations with information necessary and
customary for inclusion in league table measurements after the Closing Date.
With respect to any of the foregoing, such authorization shall be subject to
such Lender providing Borrower and the other Lenders with an opportunity to
review and confer with such Lender regarding, and approve, the contents of any
such tombstone, advertisement or information, as applicable, prior to its
initial submission for publication, but subsequent publications of the same
tombstone, advertisement or information shall not require Borrower’s approval.

13.12 No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

13.13 Approvals. Unless expressly provided herein to the contrary, any approval,
consent, waiver or satisfaction of Agent or Lenders with respect to any matter
that is the subject of this Agreement or the other Loan Documents may be granted
or withheld by Agent and Lenders in their sole and absolute discretion and
credit judgment.

13.14 Amendments; Required Lenders; Interlender Matters.

(a) No amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document, no approval or consent thereunder, or any
consent to any departure by Borrower therefrom (in each case, other than
amendments, waivers, approvals or consents deemed ministerial by Agent), shall
in any event be effective unless the same shall be in writing and signed by
Borrower, Agent and Required Lenders. Except as set forth in clause (b) below,
all such amendments, modifications, terminations or waivers requiring the
consent of the “Lenders” shall require the written consent of Required Lenders.

(b) No amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document shall, unless in writing and signed by
Agent and by each Lender directly affected thereby: (i) increase or decrease the
Applicable Commitment of any Lender (which shall be deemed to affect all
Lenders), (ii) reduce the principal of or rate of interest on any Obligation or
the amount of any fees payable hereunder, (iii) postpone the date fixed for or
waive any payment of principal of or interest on any Credit Extension, or any
fees or reimbursement obligation hereunder, (iv) release all or substantially
all of the Collateral, or consent to a transfer of any of the Intellectual
Property, in each case, except as otherwise expressly permitted in the Loan
Documents (which shall be deemed to affect all Lenders), (v) subordinate the
lien granted in favor of Agent securing the Obligations (which shall be deemed
to affect all Lenders, except as otherwise provided below), (vi) release a
Credit Party from, or consent to a Credit Party’s assignment or delegation of,
such Credit Party’s obligations hereunder and under the other Loan Documents or
any Guarantor from its guaranty of the Obligations (which shall be deemed to
affect all Lenders) or (vii) amend, modify, terminate or waive this
Section 13.14(b) or the definition of “Required Lenders” or “Pro Rata Share” or
any



--------------------------------------------------------------------------------

other provision hereof specifying the number or percentage of Lenders required
to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender. For purposes of the foregoing, no Lender shall be deemed affected by
(i) waiver of the imposition of the Default Rate or imposition of the Default
Rate to only a portion of the Obligations, (ii) waiver of the accrual of late
charges, (iii) waiver of any fee solely payable to Agent under the Loan
Documents, (iv) subordination of a lien granted in favor of Agent provided such
subordination is limited to equipment being financed by a third party providing
Permitted Indebtedness. Notwithstanding the foregoing, no amendment or
modification shall, unless in writing and signed by all Revolving Line Lenders,
amend or modify the definitions of “Borrowing Base” and “Availability Amount”,
amend, modify or waive the conditions precedent set forth in Section 3.2 and/or
Section 3.3 applicable to the Revolving Line, or amend modify or waive any other
provision having the effect of increasing the Availability Amount.

(c) Agent shall not grant its written consent to any deviation or departure by
Borrower or any Credit Party from the provisions of Article 7 without the prior
written consent of the Required Lenders. Required Lenders shall have the right
to direct Agent to take any action described in Section 10.2(b). Upon the
occurrence of any Event of Default, Agent shall have the right to exercise any
and all remedies referenced in Section 10.2 without the written consent of
Required Lenders following the occurrence of an “Exigent Circumstance” (as
defined below). All matters requiring the satisfaction or acceptance of Agent in
the definition of Subordinated Debt shall further require the satisfaction and
acceptance of each Required Lender. Any reference in this Agreement to an
allocation between or sharing by the Lenders of any right, interest or
obligation “ratably,” “proportionally” or in similar terms shall refer to Pro
Rata Share unless expressly provided otherwise. As used in this Section,
“Exigent Circumstance” means any event or circumstance that, in the reasonable
judgment of Agent, imminently threatens the ability of Agent to realize upon all
or any material portion of the Collateral, such as, without limitation,
fraudulent removal, concealment, or abscondment thereof, destruction or material
waste thereof, or failure of Borrower after reasonable demand to maintain or
reinstate adequate casualty insurance coverage, or which, in the judgment of
Agent, could result in a material diminution in value of the Collateral.

13.15 Borrower Liability. If there is more than one entity comprising Borrower,
then (a) any Borrower may, acting singly, request Credit Extensions hereunder,
(b) each Borrower hereby appoints the other as agent for the other for all
purposes hereunder, including with respect to requesting Credit Extensions
hereunder, (c) each Borrower shall be jointly and severally obligated to pay and
perform all obligations under the Loan Documents, including, but not limited to,
the obligation repay all Credit Extensions made hereunder and all other
Obligations, regardless of which Borrower actually receives said Credit
Extensions, as if each Borrower directly received all Credit Extensions,
(d) each Borrower waives any suretyship defenses available to it under the Code
or any other applicable law, and (2) any right to require the Lenders or Agent
to: (A) proceed against any Borrower or any other person; (B) proceed against or
exhaust any security; or (C) pursue any other remedy. The Lenders or Agent may
exercise or not exercise any right or remedy they have against any Credit Party
or any security (including the right to foreclose by judicial or non-judicial
sale) without affecting any other Credit Party’s liability or any Lien against
any other Credit Party’s assets. Notwithstanding any other provision of this
Agreement or other related document, until payment in full of the Obligations
and termination of the Applicable Commitments, each Borrower irrevocably waives
all rights that it may have at law or in equity (including, without limitation,
any law subrogating Borrower to the rights of the Lenders and Agent under this
Agreement) to seek contribution, indemnification or any other form of
reimbursement from any other Credit Party, or any other Person now or hereafter
primarily or secondarily liable for any of the Obligations, for any payment made
by any Credit Party with respect to the Obligations in connection with this
Agreement or otherwise and all rights that it might have to benefit from, or to
participate in, any security for the Obligations as a result of any payment made
by a Credit Party with respect to the Obligations in connection with this
Agreement or otherwise. Any agreement providing for indemnification,
reimbursement or any other arrangement prohibited under this Section shall be
null and void. If any payment is made to a Credit Party in contravention of this
Section, such Credit Party shall hold such payment in trust for the Lenders and
Agent and such payment shall be promptly delivered to Agent for application to
the Obligations, whether matured or unmatured.



--------------------------------------------------------------------------------

13.16 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective should any petition or other proceeding be filed by or
against any Credit Party for liquidation or reorganization, should any Credit
Party become insolvent or make an assignment for the benefit of any creditor or
creditors or should an interim receiver, receiver, receiver and manager or
trustee be appointed for all or any significant part of any Credit Party’s
assets, and shall continue to be effective or to be reinstated, as the case may
be, if at any time payment and performance of the Obligations, or any part
thereof, is, pursuant to applicable law, rescinded or reduced in amount, or must
otherwise be restored or returned by any obligee of the Obligations, whether as
a fraudulent preference reviewable transaction or otherwise, all as though such
payment or performance had not been made. In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Obligations shall
be reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

13.17 USA PATRIOT Act Notification. Agent (for itself and not on behalf of any
Lender) and each Lender hereby notifies each Borrower that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
certain information and documentation that identifies Borrower, which
information includes the name and address of Borrower and such other information
that will allow Agent or such Lender, as applicable, to identify Borrower in
accordance with the USA PATRIOT Act.

13.18 Effect of Amendment and Restatement. This Agreement is intended to and
does completely amend and restate, without novation, the Prior Agreement, which
shall be terminated on the Closing Date of this Agreement. Notwithstanding the
foregoing, all security interests granted by Borrower under the Prior Agreement
are hereby confirmed and ratified and shall continue to secure all Obligations
under this Agreement.

14 AGENT

14.1 Appointment and Authorization of Agent. Each Lender hereby irrevocably
appoints, designates and authorizes Agent to take such action on its behalf
under the provisions of this Agreement and each other Loan Document and to
exercise such powers and perform such duties as are expressly delegated to it by
the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. The provisions of this Article are
solely for the benefit of Agent and Lenders and none of Credit Parties nor any
other Person shall have any rights as a third party beneficiary of any of the
provisions hereof. The duties of Agent shall be mechanical and administrative in
nature. Notwithstanding any provision to the contrary contained elsewhere herein
or in any other Loan Document, Agent shall not have any duties or
responsibilities, except those expressly set forth herein, nor shall Agent have
or be deemed to have any fiduciary relationship with any Lender or participant,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against Agent. Without limiting the generality of the foregoing
sentence, the use of the term “agent” herein and in the other Loan Documents
with reference to Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties. Without limiting the generality of the
foregoing, Agent shall have the sole and exclusive right and authority (to the
exclusion of the Lenders), and is hereby authorized, to (i) act as collateral
agent for Agent and each Lender for purposes of the perfection of all liens
created by the Loan Documents and all other purposes stated therein,
(ii) manage, supervise and otherwise deal with the Collateral, (iii) take such
other action as is necessary or desirable to maintain the perfection and
priority of the liens created or purported to be created by the Loan Documents,
(iv) except as may be otherwise specified in any Loan Document, exercise all
remedies given to Agent and the other Lenders with respect to the Collateral,
whether under the Loan Documents, applicable law or otherwise, and (v) execute
any amendment, consent or waiver under the Loan Documents on behalf of any
Lender that has consented in writing to such amendment, consent or waiver;
provided, however, that Agent hereby appoints, authorizes and directs each
Lender to act as collateral sub-agent for Agent and the Lenders for purposes of
the perfection of all liens with respect to the Collateral, including any
deposit account maintained by a Credit Party with, and cash and cash equivalents
held by, such Lender, and may further authorize and direct the Lenders to take
further actions as collateral sub-agents for purposes of enforcing such liens or
otherwise to transfer the Collateral subject thereto to Agent, and each Lender
hereby agrees to take such further actions to the extent, and only to the
extent, so authorized and directed.



--------------------------------------------------------------------------------

14.2 Successor Agent.

(a) Agent may at any time assign its rights, powers, privileges and duties
hereunder to (i) another Lender, or (ii) any Person to whom Agent, in its
capacity as a Lender, has assigned (or will assign, in conjunction with such
assignment of agency rights hereunder) fifty percent (50.0%) or more of the
Credit Extensions or Applicable Commitments then held by Agent (in its capacity
as a Lender), in each case without the consent of the Lenders or Borrower.
Following any such assignment, Agent shall give notice to the Lenders and
Borrower. An assignment by Agent pursuant to this subsection (a) shall not be
deemed a resignation by Agent for purposes of subsection (b) below.

(b) Without limiting the rights of Agent to designate an assignee pursuant to
subsection (a) above, Agent may at any time give notice of its resignation to
the Lenders and Borrower. Upon receipt of any such notice of resignation,
Required Lenders shall have the right to appoint a successor Agent. If no such
successor shall have been so appointed by Required Lenders and shall have
accepted such appointment within ten (10) Business Days after the retiring Agent
gives notice of its resignation, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent; provided, however, that if Agent shall
notify Borrower and the Lenders that no Person has accepted such appointment,
then such resignation shall nonetheless become effective in accordance with such
notice from Agent that no Person has accepted such appointment and, from and
following delivery of such notice, (i) the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents,
and (ii) all payments, communications and determinations provided to be made by,
to or through Agent shall instead be made by or to each Lender directly, until
such time as Required Lenders appoint a successor Agent as provided for above in
this subsection (b).

(c) Upon (i) an assignment permitted by subsection (a) above, or (ii) the
acceptance of a successor’s appointment as Agent pursuant to subsection
(b) above, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder and under the other Loan Documents (if not already discharged
therefrom as provided above in this subsection (c)). The fees payable by
Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor. After
the retiring Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article shall continue in effect for the benefit of such
retiring Agent and its sub-agents in respect of any actions taken or omitted to
be taken by any of them while the retiring Agent was acting or was continuing to
act as Agent.

15 DEFINITIONS

All terms used herein which are defined by the Code shall have the same meanings
as assigned to them by the Code unless and to the extent varied by this
Agreement. In addition to any terms defined in Sections 2.3, 2.4 or 2.5 hereof,
or in Articles 8 or 9 hereof, or in any schedule or exhibit attached hereto, as
used in this Agreement, the following terms have the following meanings:

“2017 Convertible Notes” shall have such meaning as specified in the Prior Loan
Agreement.

“Access Agreement” means a landlord consent, bailee letter or warehouseman’s
letter, in form and substance reasonably satisfactory to Agent, in favor of
Agent executed by such landlord, bailee or warehouseman, as applicable, for any
third party location.

“Account” means any “account”, as defined in the Code, with such additions to
such term as may hereafter be made, and includes, without limitation, all
accounts receivable and other sums owing to Borrower.

“Account Debtor” means any “account debtor”, as defined in the Code, with such
additions to such term as may hereafter be made.



--------------------------------------------------------------------------------

“Administrator” is an individual that is named:

(a) as an “Administrator” in the “SVB Online Services” form completed by
Borrower with the authority to determine who will be authorized to use SVB
Online Services (as defined in SVB’s Online Banking Agreement as in effect from
time to time) on behalf of Borrower; and

(b) as an Authorized Signer of Borrower in an approval by the Board.

“Advance” or “Advances” means a revolving credit loan (or revolving credit
loans) under the Revolving Line.

“Affiliate” means, with respect to any Person, a Person that owns or controls
directly or indirectly the Person, any Person that controls or is controlled by
or is under common control with the Person, and each of that Person’s senior
executive officers, directors, partners and, for any Person that is a limited
liability company, that Person’s managers and members.

“Agent” has the meaning given it in the preamble of this Agreement.

“Agreement” has the meaning given it in the preamble of this Agreement.

“Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA
PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act, and the
Laws administered by OFAC.

“Applicable Commitment ” means, for any Lender, the obligation of such Lender to
make a Credit Extension as and when available, up to the principal amount shown
on Schedule 1.

“Applicable Commitments” means the aggregate amount of such commitments of all
Lenders

“Applicable Commitment Percentage” means, as to any Lender at any time, the
percentage (carried out to the fourth decimal place) of the Applicable
Commitments represented by such Lender’s Applicable Commitment at such time. The
initial Applicable Commitment Percentage of each Lender is set forth opposite
the name of such Lender on Schedule 1.

“Approved Fund” means any (a) investment company, fund, trust, securitization
vehicle or conduit that is (or will be) engaged in making, purchasing, holding
or otherwise investing in commercial loans and similar extensions of credit in
the Ordinary Course of Business, or (b) any Person (other than a natural person)
which temporarily warehouses loans for any Lender or any entity described in the
preceding clause (a) and that, with respect to each of the preceding clauses
(a) and (b), is administered or managed by (i) a Lender, (ii) an Affiliate of a
Lender or (iii) a Person (other than a natural person) or an Affiliate of a
Person (other than a natural person) that administers or manages a Lender.

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus (b) the outstanding principal
balance of any Advances; provided that prior to the occurrence of the Initial
Audit, the Availability Amount shall not exceed Ten Million Dollars
($10,000,000.00).

“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by SVB or its Affiliates, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in the various
agreements of SVB and its Affiliates related thereto (each a “Bank Services
Agreement”).

“Bank Services Agreement” has the meaning given it in the definition of Bank
Services.



--------------------------------------------------------------------------------

“Blocked Person” means: (a) any Person listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224, (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law, (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224, or (e) a Person that is named a “specially
designated national” or “blocked person” on the most current list published by
OFAC or other similar list.

“Board” is Borrower’s board of directors.

“Borrower” has the meaning given it in the preamble of this Agreement.

“Borrowing Base” is eighty percent (80.0%) of Eligible Accounts, as determined
by Agent from Borrower’s most recent Borrowing Base Report (and as may
subsequently be updated by Agent based upon information received by Agent
including, without limitation, Accounts that are paid and/or billed following
the date of the Borrowing Base Report); provided, however, that Agent has the
right, after consultation with and notice to Borrower, to decrease the foregoing
percentage in its good faith business judgment to mitigate the impact of events,
conditions, contingencies, or risks which may adversely affect the Collateral or
its value.

“Borrowing Base Report” is that certain report of the value of certain
Collateral in the form specified by Agent and Lenders to Borrower from time to
time.

“Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s board of directors (and, if required under the terms of
such Person’s Operating Documents, stockholders) and delivered by such Person to
Agent approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary on behalf of such Person certifying (a) such Person has the authority
to execute, deliver, and perform its obligations under each of the Loan
Documents to which it is a party, (b) that set forth as a part of or attached as
an exhibit to such certificate is a true, correct, and complete copy of the
resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents, including making (and executing if applicable) any Credit
Extension request, on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Agent may conclusively rely on such
certificate unless and until such Person shall have delivered to Agent a further
certificate canceling or amending such prior certificate.

“Books” means all of books and records of a Person, including ledgers, federal
and state tax returns, records regarding the Person’s assets or liabilities, the
Collateral, business operations or financial condition, and all computer
programs or storage or any equipment containing such information.

“Business Day” means any day that is not (a) a Saturday or Sunday or (b) a day
on which Agent is closed.

“Cash Collateral Account” has the meaning given it in Section 6.14(c).

“Change in Control” means any event, transaction, or occurrence as a result of
which (a) Borrower ceases to own and control, directly or indirectly, all of the
economic and voting rights associated with the outstanding securities of each of
its Subsidiaries; (b) the occurrence of any “change in control” or any term of
similar effect under any Subordinated Debt Document; (c) Borrower ceases to own
and control, directly or indirectly, all of the economic and voting rights
associated with the outstanding voting capital stock (or other voting equity
interest) of each of its Subsidiaries; (d) any sale, license (other than
Permitted Licenses), or other disposition of all or substantially all of the
assets of Borrower; (e) any reorganization, consolidation, merger or other
transaction or series of related transactions in which any Person or two or more
Persons acting in concert shall have acquired by contract or otherwise, the
power to control the management of Borrower, or to



--------------------------------------------------------------------------------

control the equity interests of Borrower entitled to vote for members of the
board of directors of Borrower on a fully- diluted basis (and taking into
account all such securities that such Person or Persons have the right to
acquire pursuant to any option right) representing fifty percent (50.0%) or more
of the combined voting power of such securities (other than any Person who is a
stockholder of Borrower as of the Closing Date or an affiliate thereof); or
(f) both of the chief executive officer and the chief medical officer of
Borrower as of the date hereof shall cease to be involved in the day to day
operations (including research development) or management of the business of
Borrower, and an interim replacement of such officer approved by Borrower’s
board of directors is not appointed on terms reasonably acceptable to Borrower’s
board of directors within 90 days of such cessation or involvement.

“Closing Date” has the meaning given it in the preamble of this Agreement.

“Code” is the Uniform Commercial Code, as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that, to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection, or priority of, or remedies with
respect to, Agent’s Lien on any Collateral is governed by the Uniform Commercial
Code in effect in a jurisdiction other than the State of New York, the term
“Code” shall mean the Uniform Commercial Code as enacted and in effect in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority, or remedies and for purposes of
definitions relating to such provisions.

“Collateral” means all property, now existing or hereafter acquired, mortgaged
or pledged to, or purported to be subjected to a Lien in favor of, Agent, for
the benefit of Agent and Lenders, pursuant to this Agreement and the other Loan
Documents, including, without limitation, all of the property described in
Exhibit A hereto.

“Collateral Account” means any Deposit Account, Securities Account or Commodity
Account.

“Commodity Account” means any “commodity account”, as defined in the Code, with
such additions to such term as may hereafter be made.

“Communication” has the meaning given it in Article 11.

“Compliance Certificate” means a certificate, duly executed by an authorized
officer of Borrower, appropriately completed and substantially in the form of
Exhibit B.

“Contingent Obligation” means, for any Person, any direct or indirect liability,
contingent or not, of that Person for (a) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co-made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (b) any
obligations for undrawn letters of credit for the account of that Person; and
(c) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices; but “Contingent Obligation”
does not include endorsements in the Ordinary Course of Business. The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
any guarantee or other support arrangement.

“Control Agreement ” means any control agreement entered into among the
depository institution at which Borrower maintains a Deposit Account or the
securities intermediary or commodity intermediary at which Borrower maintains a
Securities Account or a Commodity Account, Borrower, and Agent pursuant to which
Agent obtains control (within the meaning of the Code) for the benefit of the
Lenders over such Deposit Account, Securities Account or Commodity Account.



--------------------------------------------------------------------------------

“Credit Extension” is any Advance, Overadvance, Term Loan Advance, or any other
extension of credit by any Lender for Borrower’s benefit.

“Credit Facility” means a credit facility specified on the Credit Facility
Schedule.

“Credit Party” means any Borrower, any Guarantor under a guarantee of the
Obligations or any part thereof, and any other Person (other than Agent, a
Lender or a participant of a Lender), whether now existing or hereafter acquired
or formed, that becomes obligated as a borrower, guarantor, surety, indemnitor,
pledgor, assignor or other obligor under any Loan Document, and any Person whose
equity interests or portion thereof have been pledged or hypothecated to Agent
under any Loan Document; and “Credit Parties” means all such Persons,
collectively.

“Default” means any fact, event or circumstance which with notice or passage of
time or both, could constitute an Event of Default.

“Default Rate” has the meaning given it in Section 2.4(b).

“Deposit Account” means any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.

“Designated Deposit Account” is “Borrower’s Deposit Account, account number
ending in—87641 maintained with SVB.

“Disbursement Letter” means that certain form attached hereto as Exhibit D, as
the same may be from time to time revised by Agent.

“Division” means, in reference to any Person which is an entity, the division of
such Person into two (2) or more separate Persons, with the dividing Person
either continuing or terminating its existence as part of such division,
including, without limitation, as contemplated under Section 18-217 of the
Delaware Limited Liability Company Act for limited liability companies formed
under Delaware law, or any analogous action taken pursuant to any other
applicable law with respect to any corporation, limited liability company,
partnership or other entity.

“Dollars,” “dollars” and “$” each means lawful money of the United States.

“Dollar Equivalent” is, at any time, (a) with respect to any amount denominated
in Dollars, such amount, and (b) with respect to any amount denominated in a
Foreign Currency, the equivalent amount therefor in Dollars as determined by
Agent at such time on the basis of the then-prevailing rate of exchange in San
Francisco, California, for sales of the Foreign Currency for transfer to the
country issuing such Foreign Currency.

“Eligible Accounts” means Accounts owing to Borrower which arise in the ordinary
course of Borrower’s business that meet all Borrower’s representations and
warranties in Section 5, that have been, at the option of Agent, confirmed in
accordance with Section 6.14(f) of this Agreement, and are due and owing from
Account Debtors deemed creditworthy by Agent in its good faith business
judgment. Agent reserves the right, after consultation with and written notice
to Borrower, at any time after the Closing Date to adjust any of the criteria
set forth below and to establish new criteria in its good faith business
judgment. Unless Agent and Revolving Line Lenders otherwise agree in writing,
Eligible Accounts shall not include:

(a) Accounts (i) for which the Account Debtor is Borrower’s Affiliate, officer,
employee, investor, or agent, or (ii) that are intercompany Accounts;

(b) Accounts that the Account Debtor has not paid within one hundred thirty-five
(135) days of invoice date regardless of invoice payment period terms;



--------------------------------------------------------------------------------

(c) Accounts with credit balances over one hundred thirty-five (135) days from
invoice date;

(d) Accounts owing from an Account Debtor if fifty percent (50.0%) or more of
the Accounts owing from such Account Debtor have not been paid within one
hundred thirty-five (135) days of invoice date;

(e) Accounts owing from an Account Debtor (i) which does not have its principal
place of business in the United States or (ii) whose billing address (as set
forth in the applicable invoice for such Account) is not in the United States,
unless in the case of both (i) and (ii) such Accounts are otherwise approved by
Agent and the Revolving Line Lenders in writing in its sole and absolute
discretion, on a case by case basis;

(f) Accounts billed from and/or payable to Borrower outside of the United States
(sometimes called foreign invoiced accounts) or in a currency other than United
States dollars;

(g) Accounts in which Agent does not have a first priority, perfected security
interest under all applicable laws;

(h) Accounts billed and/or payable in a Currency other than Dollars;

(i) Accounts owing from an Account Debtor to the extent that Borrower is
indebted or obligated in any manner to the Account Debtor (as creditor, lessor,
supplier or otherwise—sometimes called “contra” accounts, accounts payable,
customer deposits or credit accounts);

(j) Accounts with or in respect of accruals for marketing allowances, incentive
rebates, price protection, cooperative advertising and other similar marketing
credits, only to the extent of such allowances, incentive rebates, price
protection, cooperative advertising and other similar marketing credits, unless
otherwise approved by Agent in writing;

(k) Accounts owing from an Account Debtor which is a United States government
entity or any department, agency, or instrumentality thereof unless Borrower has
assigned its payment rights to Agent and the assignment has been acknowledged
under the Federal Assignment of Claims Act of 1940, as amended;

(l) Accounts with customer deposits and/or with respect to which Borrower has
received an upfront payment, to the extent of such customer deposit and/or
upfront payment;

(m) Accounts for demonstration or promotional equipment, or in which goods are
consigned, or sold on a “sale guaranteed”, “sale or return”, “sale on approval”,
or other terms if Account Debtor’s payment may be conditional;

(n) Accounts owing from an Account Debtor where goods or services have not yet
been rendered to the Account Debtor (sometimes called memo billings or
pre-billings);

(o) Accounts subject to contractual arrangements between Borrower and an Account
Debtor where payments shall be scheduled or due according to completion or
fulfillment requirements (sometimes called contracts accounts receivable,
progress billings, milestone billings, or fulfillment contracts);

(p) Accounts owing from an Account Debtor the amount of which may be subject to
withholding based on the Account Debtor’s satisfaction of Borrower’s complete
performance (but only to the extent of the amount withheld; sometimes called
retainage billings);

(q) Accounts subject to trust provisions, subrogation rights of a bonding
company, or a statutory trust;



--------------------------------------------------------------------------------

(r) Accounts owing from an Account Debtor that has been invoiced for goods that
have not been shipped to the Account Debtor unless Agent, Borrower, and the
Account Debtor have entered into an agreement acceptable to Agent wherein the
Account Debtor acknowledges that (i) it has title to and has ownership of the
goods wherever located, (ii) a bona fide sale of the goods has occurred, and
(iii) it owes payment for such goods in accordance with invoices from Borrower
(sometimes called “bill and hold” accounts);

(s) Accounts for which the Account Debtor has not been invoiced;

(t) Accounts that represent non-trade receivables or that are derived by means
other than in the ordinary course of Borrower’s business;

(u) Accounts for which Borrower has permitted Account Debtor’s payment to extend
beyond one hundred thirty-five (135) days (including Accounts with a due date
that is more than one hundred thirty-five (135) days from invoice date);

(v) Accounts arising from chargebacks, debit memos or other payment deductions
taken by an Account Debtor, only to the extent of such chargebacks, debit memos
or other payment deductions;

(w) Accounts arising from product returns and/or exchanges (sometimes called
“warranty” or “RMA” accounts);

(x) Accounts in which the Account Debtor disputes liability or makes any claim
(but only up to the disputed or claimed amount), or if the Account Debtor is
subject to an Insolvency Proceeding (whether voluntary or involuntary), or
becomes insolvent, or goes out of business;

(y) Accounts owing from an Account Debtor with respect to which Borrower has
received Deferred Revenue (but only to the extent of such Deferred Revenue);

(z) Accounts owing from an Account Debtor, whose total obligations to Borrower
exceed fifty percent (50.0%) of all Accounts, for the amounts that exceed that
percentage, unless Agent and Lenders approve in writing;

(aa) Accounts subject to privileged attorney client communication; and

(bb) Accounts for which Agent in its good faith business judgment, after
consultation with Borrower, determines collection to be doubtful, including,
without limitation, accounts represented by “refreshed” or “recycled” invoices.

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by Agent (subject to the terms of the Lender Intercreditor Agreement); provided,
however, that notwithstanding the foregoing, “Eligible Assignee” shall not
include any Credit Party or any Subsidiary of a Credit Party. Notwithstanding
the foregoing, in connection with assignments by a Lender due to a forced
divestiture at the request of any regulatory agency, the restrictions set forth
herein shall not apply and Eligible Assignee shall mean any Person or party
becoming an assignee incident to such forced divestiture.

“Equipment” means all “equipment”, as defined in the Code, with such additions
to such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, and all
regulations promulgated thereunder.



--------------------------------------------------------------------------------

“Event of Default” has the meaning given it in Section 10.1.

“Exigent Circumstance” has the meaning given it in Section 13.14.

“FATCA” means Sections 1471 through 1474 of the IRC (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with) and any current or future regulations or official interpretations
thereof.

“Final Payment” is a payment (in addition to and not in substitution for the
regular monthly payments of principal plus accrued interest) equal to the
original principal amount of the Term Loan Advance extended by the Lenders to
Borrower hereunder multiplied by four and three-quarters of one percent (4.75%)
due on the earliest to occur of (a) the Term Loan Maturity Date, (b) the
repayment of the Term Loan Advance, (c) as required pursuant to Section 2.3(d)
or 2.3(e), or (d) the termination of this Agreement.

“Foreign Currency” means lawful money of a country other than the United States.

“Foreign Lender” has the meaning given it in Section 2.4(f)(iii).

“Funding Date” means any date on which a Credit Extension is made to or on
account of Borrower which shall be a Business Day.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
Person as may be approved by a significant segment of the accounting profession
in the United States, which are applicable to the circumstances as of the date
of determination.

“General Intangibles” means all “general intangibles”, as defined in the Code,
with such additions to such term as may hereafter be made, and includes without
limitation, all copyright rights, copyright applications, copyright
registrations and like protections in each work of authorship and derivative
work, whether published or unpublished, any patents, trademarks, service marks
and, to the extent permitted under applicable Law, any applications therefor,
whether registered or not, any trade secret rights, including any rights to
unpatented inventions, payment intangibles, royalties, contract rights,
goodwill, franchise agreements, purchase orders, customer lists, route lists,
telephone numbers, domain names, claims, income and other tax refunds, security
and other deposits, options to purchase or sell real or personal property,
rights in all litigation presently or hereafter pending (whether in contract,
tort or otherwise), insurance policies (including, without limitation, key man,
property damage, and business interruption insurance), payments of insurance and
rights to payment of any kind.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self- regulatory
organization.

“Guarantor” means any present or future guarantor of the Obligations.

“Hazardous Materials” means petroleum and petroleum products and compounds
containing them, including gasoline, diesel fuel and oil; explosives, flammable
materials; radioactive materials; polychlorinated biphenyls and compounds
containing them; lead and lead-based paint; asbestos or asbestos-containing
materials; underground or above- ground storage tanks, whether empty or
containing any substance; any substance the presence of which is prohibited by
any Laws; toxic mold, any substance that requires special handling; and any
other material or substance now or in the future defined as a “hazardous
substance,” “hazardous material,” “hazardous waste,” “toxic substance,” “toxic
pollutant,” “contaminant,” “pollutant” or other words of similar import within
the meaning of any Environmental Law, including: (a) any “hazardous substance”
defined as such in (or for purposes of) CERCLA, or any so-called “superfund” or
“superlien” Law, including the judicial interpretation thereof; (b) any
“pollutant or contaminant” as defined in 42 U.S.C.A. §



--------------------------------------------------------------------------------

9601(33); any material now defined as “hazardous waste” pursuant to 40 C.F.R.
Part 260; (d) any petroleum or petroleum by- products, including crude oil or
any fraction thereof; (e) natural gas, natural gas liquids, liquefied natural
gas, or synthetic gas usable for fuel; (f) any “hazardous chemical” as defined
pursuant to 29 C.F.R. Part 1910; (g) any toxic or harmful substances, wastes,
materials, pollutants or contaminants (including, without limitation, asbestos,
polychlorinated biphenyls (“PCB’s”), flammable explosives, radioactive
materials, infectious substances, materials containing lead-based paint or raw
materials which include hazardous constituents); and (h) any other toxic
substance or contaminant that is subject to any Environmental Laws or other past
or present requirement of any Governmental Authority.

“Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty,
soil, groundwater, air or other elements on or of the relevant property by
Hazardous Materials, or any derivatives thereof, or on or of any other property
as a result of Hazardous Materials, or any derivatives thereof, generated on,
emanating from or disposed of in connection with the relevant property.

“Indebtedness” means (a) indebtedness for borrowed money (including the
Obligations) or the deferred price of property or services, such as
reimbursement and other obligations for surety bonds and letters of credit,
(b) obligations evidenced by notes, bonds, debentures or similar instruments,
(c) capital lease obligations, (d) non-contingent obligations of such Person to
reimburse any bank or other Person in respect of amounts paid under a letter of
credit, banker’s acceptance or similar instrument, (e) equity securities of such
Person subject to repurchase or redemption other than at the sole option of such
Person, (f) obligations secured by a Lien on any asset of such Person, whether
or not such obligation is otherwise an obligation of such Person, (g)
“earnouts”, purchase price adjustments, profit sharing arrangements, deferred
purchase money amounts and similar payment obligations or continuing obligations
of any nature of such Person arising out of purchase and sale contracts, (h) all
Indebtedness of others guaranteed by such Person, (i) off-balance sheet
liabilities and/or pension plan or multiemployer plan liabilities of such
Person, (j) obligations arising under non-compete agreements, (k) obligations
arising under bonus, deferred compensation, incentive compensation or similar
arrangements, other than those arising in the Ordinary Course of Business, and
(l) Contingent Obligations.

“Indemnitee” has the meaning given it in Section 13.2.

“Initial Audit” is Agent’s inspection of Borrower’s Accounts, the Collateral,
and Borrower’s Books, with results satisfactory to Agent in its sole and
absolute discretion.

“Insolvency Proceeding” means any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency Law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Intellectual Property” includes without limitation, all copyright rights,
copyright applications, copyright registrations and like protections in each
work of authorship and derivative work, whether published or unpublished, any
patents, patent applications and like protections, including improvements,
divisions, continuations, renewals, reissues, extensions, and
continuations-in-part of the same, trademarks, trade names, service marks, mask
works, rights of use of any name, domain names, or any other similar rights, any
applications therefor, whether registered or not, know-how, operating manuals,
trade secret rights, clinical and non-clinical data, rights to unpatented
inventions, and any claims for damage by way of any past, present, or future
infringement of any of the foregoing.

“Inventory” means all “inventory”, as defined in the Code, with such additions
to such term as may hereafter be made, and includes without limitation all
merchandise, raw materials, parts, supplies, packing and shipping materials,
work in process and finished products, including without limitation such
inventory as is temporarily out of Borrower’s custody or possession or in
transit and including any returned goods and any documents of title representing
any of the above.



--------------------------------------------------------------------------------

“Investment” means, with respect to any Person, directly or indirectly, (a) to
purchase or acquire any stock or stock equivalents, or any obligations or other
securities of, or any interest in, any Person, including the establishment or
creation of a Subsidiary, (b) to make or commit to make any acquisition
(including through licensing) of all or substantially all of the assets of
another Person, or of any business, Product, business line or product line,
division or other unit operation of any Person, or (c) make or purchase any
advance, loan, extension of credit or capital contribution to, or any other
investment in, any Person.

“IRC” means the United States Internal Revenue Code of 1986 as amended and the
regulations promulgated thereunder.

“Joinder Requirements” has the meaning set forth in Section 6.8.

“Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, guidance, guidelines,
ordinances, rules, judgments, orders, decrees, codes, plans, injunctions,
permits, concessions, grants, franchises, governmental agreements and
governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance.

“Lender” and “Lenders” has the meaning given it in the preamble of this
Agreement, including, without limitation or duplication, each Revolving Line
Lender and each Term Loan Lender.

“Lender Intercreditor Agreement” is, collectively, any and all intercreditor
agreement, master arrangement agreement or similar agreement by and among MidCap
Lender, MidCap Term Loan Lender, and SVB, as each may be amended from time to
time in accordance with the provisions thereof.

“Lenders’ Expenses” are all of Agent’s and the Lenders’ audit fees and expenses,
costs, and expenses (including reasonable attorneys’ fees and expenses) for
preparing, amending, negotiating, administering, defending and enforcing the
Loan Documents (including, without limitation, those incurred in connection with
appeals or Insolvency Proceedings) or otherwise incurred with respect to
Borrower.

“Lien” means a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of Law or otherwise against any property.

“Liquidity” is the aggregate amount of unrestricted and unencumbered cash and
cash equivalents of Borrower maintained with SVB that are subject to a first
priority perfected lien in favor of Agent on behalf of Lenders.

“Loan Documents” are, collectively, this Agreement and any schedules, exhibits,
certificates, notices, and any other documents related to this Agreement, the
Perfection Certificate, the Pledge Agreement, the Lender Intercreditor
Agreement, each Disbursement Letter, any Bank Services Agreement, any Control
Agreement, any Access Agreement, any subordination agreement, any note, or notes
or guaranties executed by Borrower, and any other present or future agreement by
Borrower with or for the benefit of Agent and the Lenders in connection with
this Agreement or Bank Services, all as amended, restated, or otherwise
modified.

“Material Adverse Change” is (a) a material impairment in the perfection or
priority of Agent’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.

“Material Agreement” means (i) the agreements listed in the Perfection
Certificate, (ii) each agreement or contract to which a Credit Party is a party
involving the receipt or payment of amounts in the aggregate exceeding Three
Hundred Thousand Dollars ($300,000.00) per year (excluding (a) any agreement or
contract that involves payment by the Borrower to another party for materials,
supplies, equipment or services in the Ordinary Course of Business,
(b) employment offers or employment agreements, (c) contract manufacturing
agreements, and (d) clinical research organization agreements, but specifically
including all such agreements relating to licensure of Intellectual Property)
and (iii) any agreement or contract to which such Credit Party or its
Subsidiaries is a party the termination of which could reasonably be expected to
result in a Material Adverse Change.



--------------------------------------------------------------------------------

“Material Indebtedness” has the meaning given it in Section 10.1.

“Maturity Date” means the Revolving Line Maturity Date and/or the Term Loan
Maturity Date, as applicable.

“Maximum Lawful Rate” has the meaning given it in Section 2.4(e).

“MidCap” has the meaning given it in the preamble of this Agreement.

“MidCap Lender” has the meaning given it in the preamble of this Agreement.

“MidCap Term Loan Lender” has the meaning given it in the preamble of this
Agreement.

“Monthly Financial Statements” has the meaning given it in Section 6.2(c).

“Obligations” means all of Borrower’s obligations to pay when due any debts,
principal, interest, Lenders’ Expenses, fees, indemnities, the Revolving Line
Commitment Fee, the Unused Revolving Line Facility Fee, the Termination Fee, the
Prepayment Fee, the Final Payment and other amounts Borrower owes the Agent or
Lenders now or later under this Agreement or the other Loan Documents,
including, without limitation, interest accruing after Insolvency Proceedings
begin (whether or not allowed) and debts, liabilities, or obligations of
Borrower assigned to the Lenders and/or Agent, and the payment and performance
of each other Credit Party’s covenants and obligations under the Loan Documents.
“Obligations” does not include obligations under any warrants issued to Agent or
a Lender.

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed.
Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.

“Operating Budget” means that certain operating budget dated as of             ,
2019, for Borrower’s 2019 and 2020 fiscal years, as delivered and accepted by
Lenders on July 9, 2019 (which may not be amended without the written consent of
Agent).

“Operating Documents” means, for any Person, such Person’s formation documents,
as certified with the Secretary of State of such Person’s state of formation on
a date that is no earlier than thirty (30) days prior to the Closing Date, and
(a) if such Person is a corporation, its bylaws in current form, (b) if such
Person is a limited liability company, its limited liability company agreement
(or similar agreement), and (c) if such Person is a partnership, its partnership
agreement (or similar agreement), each of the foregoing with all current
amendments or modifications thereto.

“Ordinary Course of Business” means, in respect of any transaction involving any
Credit Party, the ordinary course of business of such Credit Party, as conducted
by such Credit Party in accordance with past practices, which shall in any event
be at arms length.

“Overadvance” has the meaning given it in Section 2.4(g)(vii).

“Participant Register” has the meaning given it in Section 13.1(c).

“Payment Advance Request Form” means that certain form attached hereto as
Exhibit C, as the same may be from time to time revised by Agent.



--------------------------------------------------------------------------------

“Payment Date” means (a) with respect to Advances, the last calendar day of each
calendar month, and (b) with respect to the Term Loan Advance, the first
calendar day of each calendar month.

“Perfection Certificate” means the Perfection Certificate delivered to Agent as
of the Closing Date, together with any amendments thereto required under this
Agreement.

“Permitted Contingent Obligations” means (a) Contingent Obligations resulting
from endorsements for collection or deposit in the Ordinary Course of Business;
(b) Contingent Obligations incurred in the Ordinary Course of Business with
respect to surety and appeal bonds, performance bonds and other similar
obligations not to exceed Two Hundred Thousand Dollars ($200,000.00) in the
aggregate at any time outstanding; (c) Contingent Obligations arising under
indemnity agreements with title insurers; (d) Contingent Obligations arising
with respect to customary indemnification obligations in favor of purchasers in
connection with dispositions of personal property assets permitted under Article
7; (e) so long as there exists no Event of Default both immediately before and
immediately after giving effect to any such transaction, Contingent Obligations
existing or arising under any swap contract, provided, however, that such
obligations are (or were) entered into by Borrower or an Affiliate in the
Ordinary Course of Business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person and not for purposes of speculation;
(f) Contingent Obligations existing or arising in connection with any letter of
credit obtained for the purpose of securing a lease of real property, provided
that the aggregate face amount of all such letters of credit does not at any
time exceed Two Hundred Thousand Dollars ($200,000.00); (g) Contingent
Obligations existing or arising in connection with Bank Services in an aggregate
amount not at any time exceeding One Million Five Hundred Thousand Dollars
($1,500,000.00); and (h) other Contingent Obligations not permitted by clauses
(a) through (f) above, not to exceed One Hundred Thousand Dollars ($100,000.00)
in the aggregate at any time outstanding.

“Permitted Indebtedness” means: (a) Borrower’s Indebtedness to the Lenders and
Agent under this Agreement and the other Loan Documents; (b) Indebtedness
existing on the Closing Date and described on the Perfection Certificate;
(c) Indebtedness secured by Permitted Liens; (d) Subordinated Debt;
(e) Indebtedness arising under the 2017 Convertible Notes; (f) unsecured
Indebtedness to trade creditors incurred in the Ordinary Course of Business;
(g) Permitted Contingent Obligations; (h) Indebtedness consisting of Permitted
Investments described in clause (g) of the definition thereof; and
(i) extensions, refinancings, modifications, amendments and restatements of any
items of Permitted Indebtedness (b) and (c) above, provided, however, that the
principal amount thereof is not increased or the terms thereof are not modified
to impose more burdensome terms upon the obligors thereunder..

“Permitted Investments” means: (a) Investments existing on the Closing Date and
described on the Perfection Certificate; (b) Investments consisting of cash
equivalents held by Borrower; (c) any Investments permitted by Borrower’s
investment policy, as amended from time to time, provided that such investment
policy (and any such amendment thereto) has been approved in writing by the
Agent; (d) Investments consisting of the endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of any
Credit Party; (e) Investments consisting of deposit accounts or securities
accounts in which the Agent has a first priority perfected security interest
except as otherwise provided by Section 6.6; (f) Investments accepted in
connection with Transfers permitted by Section 7.1 of this Agreement; (g)(A)
Investments constituting cash and cash equivalents in the Securities Subsidiary
so long as Borrower at all times remains in compliance with the applicable
provisions related to Securities Subsidiary in Sections 6.6 and 6.8, and
(B) Investments in other Subsidiaries solely to the extent permitted pursuant to
Section 6.8; (h) Investments consisting of (1) travel advances and employee
relocation loans and other employee loans and advances in the Ordinary Course of
Business, and (2) loans to employees, officers or directors relating to the
purchase of equity securities of Borrower or its Subsidiaries pursuant to
employee stock purchase plans or agreements approved by Borrower’s board of
directors; and (i) Investments (including debt obligations) received in
connection with the bankruptcy or reorganization of customers or suppliers and
in settlement of delinquent obligations of, and other disputes with, customers
or suppliers arising in the Ordinary Course of Business.



--------------------------------------------------------------------------------

“Permitted Liens” means: (a) Liens existing on the Closing Date and shown on the
Perfection Certificate or arising under this Agreement and the other Loan
Documents; (b) purchase money Liens (including capital leases) (i) on Equipment
acquired or held by a Credit Party incurred for financing the acquisition of the
Equipment securing no more than Three Hundred Thousand Dollars ($300,000.00) in
the aggregate amount outstanding, or (ii) existing on Equipment when acquired,
if the Lien is confined to the property and improvements and the proceeds of the
Equipment; (c) Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
adequate reserves are maintained on the Books of the Credit Party against whose
asset such Lien exists, provided that no notice of any such Lien has been filed
or recorded under the Internal Revenue Code of 1986, as amended, and the
treasury regulations adopted thereunder; (d) statutory Liens securing claims or
demands of materialmen, mechanics, carriers, warehousemen, landlords and other
Persons imposed without action of such parties, provided that they have no
priority over any of Agent’s Lien and the aggregate amount of such Liens for all
Credit Parties does not any time exceed Twenty Five Thousand Dollars
($25,000.00); (e) leases or subleases of real property granted in the Ordinary
Course of Business, and leases, subleases, non-exclusive licenses or sublicenses
of property (other than real property or Intellectual Property) granted in the
Ordinary Course of Business, if the leases, subleases, licenses and sublicenses
do not prohibit granting Agent a security interest; (f) banker’s liens, rights
of set-off and Liens in favor of financial institutions incurred made in the
Ordinary Course of Business arising in connection with a Credit Party’s
Collateral Accounts provided that such Collateral Accounts are subject to a
Control Agreement to the extent required hereunder; (g) Liens to secure payment
of workers’ compensation, employment insurance, old-age pensions, social
security and other like obligations incurred in the Ordinary Course of Business
(other than Liens imposed by ERISA); (h) Liens arising from judgments, decrees
or attachments in circumstances not constituting an Event of Default;
(i) easements, reservations, rights- of-way, restrictions, minor defects or
irregularities in title and similar charges or encumbrances affecting real
property not constituting a Material Adverse Change; (j) Permitted Licenses; (k)
Liens securing the reimbursement obligations in connection with any letter of
credit permitted in clause (f) of the definition of “Permitted Contingent
Obligations”; (l) to the extent any Intellectual Property created after the date
of this Agreement is held jointly by any Credit Party and any third party, Liens
in favor of, and securing, such third party’s rights therein; (m) Liens
consisting of cash collateral granted to SVB securing Bank Services permitted
hereunder; and (n) Liens incurred in the extension, renewal or refinancing of
the indebtedness secured by Liens described in (a) and (b) above, but any
extension, renewal or replacement Lien must be limited to the property
encumbered by the existing Lien and the principal amount of the Indebtedness may
not increase.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

“Pledge Agreement” means that certain Pledge Agreement dated as the date hereof
by and among Borrower, Agent, and the other parties signatory thereto, as the
same may be amended, restated, supplemented, or otherwise modified from time to
time.

“Prepayment Premium” shall be an additional fee, payable to Agent, for the
ratable benefit of the Lenders based on their Pro Rata Share, with respect to
the Term Loan Advance, in an amount equal to:

(a) for a prepayment of the Term Loan Advance made on or prior to the first
(1st) anniversary of the Closing Date, three percent (3.0%) of the then
outstanding principal amount of the Term Loan Advance immediately prior to the
date of such prepayment;

(b) for a prepayment of the Term Loan Advance made after the first (1st)
anniversary of the Closing Date, but on or prior to the second (2nd) anniversary
of the Closing Date, two percent (2.0%) of the then outstanding principal amount
of the Term Loan Advance immediately prior to the date of such prepayment;

(c) for a prepayment of the Term Loan Advance made after the second (2nd)
anniversary of the Closing Date, but on or prior to the third (3rd) anniversary
of the Closing Date, one percent (1.0%) of the then outstanding principal amount
of the Term Loan Advance immediately prior to the date of such prepayment; and



--------------------------------------------------------------------------------

(d) for a prepayment of the Term Loan Advance made after the third (3rd)
anniversary of the Closing Date, but prior to the Term Loan Maturity Date, zero
percent (0.0%) of the then outstanding principal amount of the Term Loan Advance
immediately prior to the date of such prepayment.

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided further that if such rate of interest,
as set forth from time to time in the money rates section of The Wall Street
Journal, becomes unavailable for any reason as determined by Agent, the “Prime
Rate” shall mean the rate of interest per annum announced by Agent as its prime
rate in effect at its principal office in the State of California (such Agent
announced Prime Rate not being intended to be the lowest rate of interest
charged by Agent in connection with extensions of credit to debtors); provided
that, in the event such rate of interest is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Prior Agreement” has the meaning given it in the preamble of this Agreement.

“Prior Obligation” has the meaning given it in Section 2.3(a).

“Pro Rata Share” means, as determined by Agent, with respect to each Credit
Facility and Lender holding an Applicable Commitment or Credit Extensions in
respect of such Credit Facility, a percentage (expressed as a decimal, rounded
to the ninth decimal place) determined by dividing (a) in the case of
fully-funded Credit Facilities, the amount of Credit Extensions held by such
Lender in such Credit Facility by the aggregate amount of all outstanding Credit
Extensions for such Credit Facility, and (b) in the case of Credit Facilities
that are not fully-funded, the amount of Credit Extensions and unfunded
Applicable Commitments held by such Lender in such Credit Facility by the
aggregate amount of all outstanding Credit Extensions and unfunded Applicable
Commitments for such Credit Facility.

“Register” has the meaning given it in Section 13.1(d).

“Registered Organization” means any “registered organization” as defined in the
Code, with such additions to such term as may hereafter be made.

“Required Lenders” means, unless all of the Lenders and Agent agree otherwise in
writing, Lenders having (a) more than sixty percent (60.0)% of the Applicable
Commitments of all Lenders, or (b) if such Applicable Commitments have expired
or been terminated, more than sixty percent (60.0%) of the aggregate outstanding
principal amount of the Credit Extensions; provided, however, that so long as a
Lender on the Closing Date does not assign any portion of its Term Loan
Commitment, its Revolving Line Commitment, or all or any part of its Term Loan
Advances or its portion of the Revolving Line (other than, in each case, an
assignment to any Affiliate or Approved Fund of such Lender), the “Required
Lenders” shall include such Lender (or such Affiliate or Approved Fund of such
Lender).

“Required Permit” means all licenses, certificates, accreditations, product
clearances or approvals, provider numbers or provider authorizations, supplier
numbers, provider numbers, marketing authorizations, other authorizations,
registrations, permits, consents and approvals of a Credit Party (a) issued or
required under Laws applicable to the business of Borrower or any of its
Subsidiaries or necessary in the manufacturing, importing, exporting,
possession, ownership, warehousing, marketing, promoting, sale, labeling,
furnishing, distribution or delivery of goods or services under Laws applicable
to the business of Borrower or any of its Subsidiaries, or (b) issued by any
Person from which Borrower or any of its Subsidiaries have received an
accreditation. Without limiting the generality of the foregoing, “Required
Permits” includes any Drug Application (including without limitation, at any
point in time, all licenses, approvals and permits issued by the FDA or any
other applicable Governmental Authority necessary for the testing, manufacture,
marketing or sale of any Product by any applicable Borrower(s) as such
activities are being conducted by such Borrower with respect to such Product at
such time) and any drug listings and drug establishment registrations under 21
U.S.C. Section 510, registrations issued by DEA under 21 U.S.C. Section 823 (if
applicable to any Product), and those issued by State governments for the
conduct of Borrower’s or any Subsidiary’s business.



--------------------------------------------------------------------------------

“Reserve Percentage” means, on any day, for any Lender, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor Governmental Authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of that Lender, but so long as such Lender is not
required or directed under applicable regulations to maintain such reserves, the
Reserve Percentage shall be zero.

“Reserves ” means, as of any date of determination, such amounts as Agent may
from time to time establish and revise in its good faith business judgment,
reducing the amount of Advances and other financial accommodations which would
otherwise be available to Borrower (a) to reflect events, conditions,
contingencies or risks which, as determined by Agent in its good faith business
judgment, do or may adversely affect (i) the Collateral or any other property
which is security for the Obligations or its value (including without limitation
any increase in delinquencies of Accounts), (ii) the assets, business or
prospects of Borrower or any Guarantor, or (iii) the security interests and
other rights of Agent in the Collateral (including the enforceability,
perfection and priority thereof); or (b) to reflect Agent’s reasonable belief
that any collateral report or financial information furnished by or on behalf of
Borrower or any Guarantor to Agent is or may have been incomplete, inaccurate or
misleading in any material respect; or (c) in respect of any state of facts
which Agent determines constitutes an Event of Default or may, with notice or
passage of time or both, constitute an Event of Default.”

“Responsible Officer” means any of the President and Chief Executive Officer or
Chief Business Officer of Borrower.

“Restricted License” is any material license or other agreement with respect to
which Borrower is the licensee (a) that prohibits or otherwise restricts
Borrower from granting a security interest in, or a fixed or floating charge
over, Borrower’s interest in such license or agreement or any other property, or
(b) for which a default under or termination of could interfere with the Agent’s
right to sell any Collateral.

“Revenue” means, for any period, (a) the consolidated gross revenues of Borrower
and its Subsidiaries generated solely through the commercial sale of Products by
Borrower and its Subsidiaries during such period, less (b)(i) trade, quantity
and cash discounts allowed by Borrower, (ii) discounts, refunds, rebates, charge
backs, retroactive price adjustments and any other allowances which effectively
reduce net selling price, (iii) product returns and allowances, (iv) allowances
for shipping or other distribution expenses, (iv) setoffs and counterclaims, and
(v) any other similar and customary deductions used by Borrower in determining
net revenues, all, in respect of (a) and (b), as determined in accordance with
GAAP and in the Ordinary Course of Business.

“Revolving Line” is the aggregate principal amount equal to Twenty Million
Dollars ($20,000,000.00).

“Revolving Line Commitment” means, for any Lender, the obligation of such Lender
to make Advances in accordance with and subject to Section 2.2 of this
Agreement. “Revolving Line Commitments” means the aggregate amount of such
commitments of all Lenders.

“Revolving Line Commitment Fee” has the meaning given it in Section 2.4(h)(i).

“Revolving Line Lender” has the meaning given it in Section 2.2(a).

“Revolving Line Maturity Date” is January 1, 2024.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.



--------------------------------------------------------------------------------

“Secured Promissory Note” has the meaning given it in Section 2.5 and is in the
form of Exhibit E, as it may be amended, supplemented or otherwise modified from
time to time.

“Securities Account” means any “securities account”, as defined in the Code,
with such additions to such term as may hereafter be made.

“Securities Subsidiary” shall mean Flexion Therapeutics Securities Corporation,
a Massachusetts securities corporation.

“Stated Rate” has the meaning given it in Section 2.4(f).

“Streamline Period” is, on and after the Closing Date, provided no Event of
Default has occurred and is continuing: (a) commencing on the first day of the
month following the day that Borrower provides to Agent a written report that
Borrower has, at all times during the immediately preceding calendar month
maintained Liquidity, as determined by Agent in its sole discretion, of at least
Eighty Million Dollars ($80,000,000.00) (the “Streamline Threshold”); and
(b) terminating on the earlier to occur of (i) the occurrence of an Event of
Default, or (ii) the first day thereafter in which Borrower fails to maintain
the Streamline Threshold, as confirmed by Agent in its sole discretion. Upon the
termination of a Streamline Period, Borrower must maintain the Streamline
Threshold each consecutive day for one (1) month as determined by Agent in its
sole discretion, prior to entering into a subsequent Streamline Period. Borrower
shall give Agent prior written notice of Borrower’s election to enter into any
such Streamline Period, and each such Streamline Period shall commence on the
first day of the monthly period following the date Agent determines, in its sole
discretion, that the Streamline Threshold has been achieved.

“Streamline Threshold” has the meaning given it in the definition of Streamline
Period.

“Subordinated Debt” means indebtedness incurred by Borrower which shall be
(i) in an amount satisfactory to Agent, (ii) made pursuant to documents in form
and substance satisfactory to Agent (the “Subordinated Debt Documents”), and
(iii) subordinated to all of Borrower’s now or hereafter indebtedness to the
Lenders (pursuant to a subordination, intercreditor, or other similar agreement
in form and substance satisfactory to Agent entered into between Agent, Borrower
and the other creditor), on terms acceptable to Agent.

“Subsidiary ” means, with respect to any Person, any Person of which more than
fifty percent (50.0%) of the voting stock or other equity interests (in the case
of Persons other than corporations) is owned or controlled, directly or
indirectly, by such Person or one or more of Affiliates of such Person.

“Taxes” has the meaning given it in Section 2.4(f).

“Term Loan Advance” has the meaning given it in Section 2.3(a).

“Term Loan Commitment” means, for any Lender, the obligation of such Lender to
make a Term Loan Advance as and when available, up to the principal amount shown
on Schedule 1. “Term Loan Commitments” means the aggregate amount of such
commitments of all Lenders.

“Term Loan Lender” has the meaning given it in Section 2.3(a).

“Term Loan Maturity Date” is January 1, 2024.

“Termination Fee” has the meaning given it in Section 2.4(h)(iv).

“Transfer” has the meaning given it in Section 7.1.

[SIGNATURES APPEAR ON FOLLOWING PAGE(S)]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the Closing Date.

 

BORROWER:

FLEXION THERAPEUTICS, INC.

By   /s/ David Arkowitz

Name:

 

David Arkowitz

Title:

 

Chief Financial Officer



--------------------------------------------------------------------------------

AGENT:

SILICON VALLEY BANK, as Agent

By   /s/ Lauren Cole

Name:

 

Lauren Cole

Title:

 

Director

LENDERS:

SILICON VALLEY BANK

By   /s/ Lauren Cole

Name:

 

Lauren Cole

Title:

 

Director

MIDCAP FINANCIAL TRUST

By   /s/ Maurice Amsellem

Name:

 

Maurice Amsellem

Title:

 

Authorized Signatory

FLEXPOINT MCLS HOLDINGS, LLC

By   /s/ Daniel Edelman

Name:

 

Daniel Edelman

Title:

 

Vice President



--------------------------------------------------------------------------------

Schedule 1

Credit Facility Schedule

Revolving Line

 

Lender

   Applicable Commitment      Applicable Commitment
Percentage  

Silicon Valley Bank

   $ 10,000,000.00        50.0 % 

MidCap Financial Trust

   $ 10,000,000.00        50.0 %    

 

 

    

 

 

 

TOTAL

   $ 20,000,000.00        100.0000 %    

 

 

    

 

 

  Term Loan Advance  

Lender

   Applicable Commitment      Applicable Commitment
Percentage  

Silicon Valley Bank

   $ 20,000,000.00        50.0 % 

MidCap Financial Trust

   $ 19,000,000.00        47.50 % 

Flexpoint MCLS Holdings LLC

   $ 1,000,000.00        2.50 %    

 

 

    

 

 

 

TOTAL

   $ 40,000,000.00        100.0000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

COLLATERAL

The Collateral consists of all of Borrower’s right, title and interest in and to
the following personal property:

(a) All goods, Accounts (including health-care receivables), Equipment,
Inventory, contract rights or rights to payment of money, leases, license
agreements, franchise agreements, General Intangibles (except as provided
below), commercial tort claims, documents, instruments (including any promissory
notes), chattel paper (whether tangible or electronic), cash, deposit accounts,
securities accounts, commodity accounts and other Collateral Accounts,
certificates of deposit, fixtures, letters of credit rights (whether or not the
letter of credit is evidenced by a writing), securities, and all other
investment property, supporting obligations, and financial assets, whether now
owned or hereafter acquired, wherever located; and

(b) all Borrower’s Books relating to the foregoing, and any and all claims,
rights and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

Notwithstanding the foregoing, the Collateral does not include any Intellectual
Property; provided, however, the Collateral shall include all IP Proceeds
(defined below). If a judicial authority (including a U.S. Bankruptcy Court)
would hold that a security interest in the underlying Intellectual Property is
necessary to have a security interest in such IP Proceeds (defined below), then
the Collateral shall automatically, and effective as of the Closing Date,
include the Intellectual Property to the extent necessary to permit perfection
of Agent’s, for the ratable benefit of the Lenders, security interest in such IP
Proceeds (defined below). The term “IP Proceeds” means, collectively, all cash,
Accounts, license and royalty fees, claims, products, awards, judgments,
insurance claims, and other revenues, proceeds or income, arising out of,
derived from or relating to any Intellectual Property of any Credit Party, and
any claims for damage by way of any past, present or future infringement of any
Intellectual Property of any Credit Party (including, without limitation, all
cash, royalty fees, other proceeds, Accounts and General Intangibles that
consist of rights of payment to or on behalf of a Credit Party and the proceeds
from the sale, licensing or other disposition of all or any part of, or rights
in, any Intellectual Property by or on behalf of a Credit Party).

Pursuant to the terms of a certain negative pledge arrangement with Agent and
the Lenders, Borrower has agreed not to encumber any of its Intellectual
Property without Agent’s and the Lenders’ prior written consent.



--------------------------------------------------------------------------------

EXHIBIT B

COMPLIANCE

CERTIFICATE

 

TO: SILICON VALLEY BANK, as Agent, and the Lenders    Date:  

                                                  

FROM: FLEXION THERAPEUTICS, INC.     

The undersigned authorized officer of FLEXION THERAPEUTICS, INC. (“Borrower”)
certifies that under the terms and conditions of the Amended and Restated Credit
and Security Agreement among Borrower, SVB, MidCap Lender and MidCap Term Loan
Lender (the “Loan Agreement”):

(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below, (2) there are no Events of
Default, (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.6 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries relating to unpaid employee payroll or benefits of which Borrower
has not previously provided written notification to Agent.

Attached are the required documents supporting the certification. The
undersigned certifies that these are prepared in accordance with GAAP
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes. The undersigned acknowledges that no
borrowings may be requested at any time or date of determination that Borrower
is not in compliance with any of the terms of the Agreement, and that compliance
is determined not just at the date this certificate is delivered. Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenants

  

Required

  

Complies

Monthly financial statements with Compliance Certificates

  

Monthly within 30 days

  

Yes

  

No

Annual financial statements (CPA Audited)

  

FYE within 90 days

  

Yes

  

No

10-Q, 10-K and 8-K

  

Within 5 days after filing with SEC

  

Yes

  

No

A/R & A/P Agings

  

Monthly within 30 days

  

Yes

  

No

Deferred Revenue report

  

Monthly within 30 days

  

Yes

  

No

Sell through reports

  

Monthly within 30 days

  

Yes

  

No

Borrowing Base Reports

  

Monthly within 7 days

  

Yes

  

No

Board approved projections

  

FYE within 90 days and as amended/updated

  

Yes

  

No

The following Material Intellectual Property was registered after the Closing
Date (if no registrations, state “None”)

 

Financial Covenant

  

Required

  

Actual

  

Complies

Minimum Revenue

  

See Schedule 1

   $                Yes    No



--------------------------------------------------------------------------------

Streamline Period

  

Required

  

Actual

  

Complies

Maintain:

        

Liquidity

   ³ $80,000,000.00    $                Yes    No

Other Matters

      Have there been any amendments of or other changes to the capitalization
table of Borrower and to the Operating Documents of Borrower or any of its
Subsidiaries? If yes, provide copies of any such amendments or changes with this
Compliance Certificate.    Yes    No

 

 

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

FLEXION THERAPEUTICS, INC.      AGENT USE ONLY      Received by:
                                                         
By:                                     
                                                                    

AUTHORIZED SIGNER

Name:                                     
                                               Date:
                                                                     
Title:                                     
                                                 

 

Verified:                                                                

       

AUTHORIZED SIGNER

     Date:                                                                      
     Compliance Status:       Yes     No



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Agreement, the terms of
the Agreement shall govern.

Dated: ____________________

I. Minimum Revenue (Section 6.13)

Required:             See chart below

 

Trailing 12 Month Period Ending (except as noted below)    Minimum Revenue
Trailing 9 month period ending September 30, 2019    73% of Borrower’s projected
trailing 9 month    Revenue for the period ended September 30, 2019 as    set
forth in the Operating Budget Trailing 10 month period ending October 31, 2019
   73% of Borrower’s projected trailing 10 month    Revenue for the period ended
October 31, 2019 as set    forth in the Operating Budget Trailing 11 month
period ending November 30, 2019    73% of Borrower’s projected trailing 11 month
   Revenue for the period ended November 30, 2019 as    set forth in the
Operating Budget December 31, 2019    73% of Borrower’s projected trailing 12
month    Revenue for the period ended December 31, 2019 as    set forth in the
Operating Budget January 31, 2020    Greater of (i) 73% of Borrower’s projected
trailing 12    month Revenue for the period ended January 31, 2020    as set
forth in the Operating Budget and (ii) 73% of    the projected Revenue in the
2020 Board approved    plan for the 12 month period ended January 31, 2020
February 29, 2020    Greater of (i) 73% of Borrower’s projected trailing 12   
month Revenue for the period ended February 29,    2020 as set forth in the
Operating Budget and (ii) 73%    of the projected Revenue in the 2020 Board
approved    plan for the 12 month period ended February 29, 2020 March 31, 2020
   Greater of (i) 73% of Borrower’s projected trailing 12    month Revenue for
the period ended March 31, 2020    as set forth in the Operating Budget and (ii)
73% of    the projected Revenue in the 2020 Board approved    plan for the 12
month period ended March 31, 2020 April 30, 2020    Greater of (i) 69% of
Borrower’s projected trailing 12    month Revenue for the period ended April 30,
2020 as    set forth in the Operating Budget and (ii) 69% of the    projected
Revenue in the 2020 Board approved plan    for the 12 month period ended
April 30, 2020



--------------------------------------------------------------------------------

May 31, 2020    Greater of (i) 65% of Borrower’s projected trailing 12    month
Revenue for the period ended May 31, 2020 as    set forth in the Operating
Budget and (ii) 65% of the    projected Revenue in the 2020 Board approved plan
   for the 12 month period ended May 31, 2020 June 30, 2020    Greater of (i)
61% of Borrower’s projected trailing 12    month Revenue for the period ended
June 30, 2020 as    set forth in the Operating Budget and (ii) 61% of the   
projected Revenue in the 2020 Board approved plan    for the 12 month period
ended June 30, 2020 July 31, 2020    Greater of (i) 58% of Borrower’s projected
trailing 12    month Revenue for the period ended July 31, 2020 as    set forth
in the Operating Budget and (ii) 58% of the    projected Revenue in the 2020
Board approved plan    for the 12 month period ended July 31, 2020 August 31,
2020    Greater of (i) 55% of Borrower’s projected trailing 12    month Revenue
for the period ended August 31, 2020    as set forth in the Operating Budget and
(ii) 55% of    the projected Revenue in the 2020 Board approved    plan for the
12 month period ended August 31, 2020 September 30, 2020    Greater of (i) 52%
of Borrower’s projected trailing 12    month Revenue for the period ended
September 30,    2020 as set forth in the Operating Budget and (ii) 52%    of
the projected Revenue in the 2020 Board approved    plan for the 12 month period
ended September 30,    2020 October 31, 2020    Greater of (i) 49% of Borrower’s
projected trailing 12    month Revenue for the period ended October 31, 2020   
as set forth in the Operating Budget and (ii) 49% of    the projected Revenue in
the 2020 Board approved    plan for the 12 month period ended October 31, 2020
November 30, 2020    Greater of (i) 46% of Borrower’s projected trailing 12   
month Revenue for the period ended November 30,    2020 as set forth in the
Operating Budget and (ii) 46%    of the projected Revenue in the 2020 Board
approved    plan for the 12 month period ended November 30,    2020 December 31,
2020    Greater of (i) 43% of Borrower’s projected trailing 12    month Revenue
for the period ended December 31,    2020 as set forth in the Operating Budget
and (ii) 43%    of the projected Revenue in the 2020 Board approved    plan for
the 12 month period ended December 31,    2020 January 31, 2021    Greater of
(i) 105% Borrower’s trailing 12 month    Revenue for the period ended
January 31, 2020 and    (ii) 43% of the projected Revenue in the 2021 Board   
approved plan for the 12 month period ended January    31, 2021



--------------------------------------------------------------------------------

February 28, 2021    Greater of (i) 105% Borrower’s trailing 12 month     
Revenue for the period ended February 29, 2020 and      (ii) 43% of the
projected Revenue in the 2021 Board      approved plan for the 12 month period
ended February      28, 2021 March 31, 2021    Greater of (i) 105% Borrower’s
trailing 12 month      Revenue for the period ended March 31, 2020 and (ii)     
43% of the projected Revenue in the 2021 Board      approved plan for the 12
month period ended March      31, 2021 April 30, 2021    Greater of (i) 105%
Borrower’s trailing 12 month      Revenue for the period ended April 30, 2020
and (ii)      43% of the projected Revenue in the 2021 Board      approved plan
for the 12 month period ended April 30,      2021 May 31, 2021    Greater of (i)
105% Borrower’s trailing 12 month      Revenue for the period ended May 31, 2020
and (ii)      43% of the projected Revenue in the 2021 Board      approved plan
for the 12 month period ended May 31,      2021 June 30, 2021    Greater of (i)
105% Borrower’s trailing 12 month      Revenue for the period ended June 30,
2020 and (ii)      43% of the projected Revenue in the 2021 Board      approved
plan for the 12 month period ended June 30,      2021 July 31, 2021    Greater
of (i) 105% Borrower’s trailing 12 month      Revenue for the period ended
July 31, 2020 and (ii)      43% of the projected Revenue in the 2021 Board     
approved plan for the 12 month period ended July 31,      2021 August 31, 2021
   Greater of (i) 105% Borrower’s trailing 12 month      Revenue for the period
ended August 31, 2020 and (ii)      43% of the projected Revenue in the 2021
Board      approved plan for the 12 month period ended August      31, 2021
September 30, 2021    Greater of (i) 105% Borrower’s trailing 12 month     
Revenue for the period ended September 30, 2020 and      (ii) 43% of the
projected Revenue in the 2021 Board      approved plan for the 12 month period
ended      September 30, 2021 October 31, 2021    Greater of (i) 105% Borrower’s
trailing 12 month      Revenue for the period ended October 31, 2020 and     
(ii) 43% of the projected Revenue in the 2021 Board      approved plan for the
12 month period ended October      31, 2021 November 30, 2021    Greater of (i)
105% Borrower’s trailing 12 month      Revenue for the period ended November 30,
2020 and      (ii) 43% of the projected Revenue in the 2021 Board      approved
plan for the 12 month period ended      November 30, 2021



--------------------------------------------------------------------------------

December 31, 2021    Greater of (i) 105% Borrower’s trailing 12 month     
Revenue for the period ended December 31, 2020 and      (ii) 43% of the
projected Revenue in the 2021 Board      approved plan for the 12 month period
ended      December 31, 2021 January 31, 2022    Greater of (i) 105% Borrower’s
trailing 12 month      Revenue for the period ended January 31, 2021 and     
(ii) 43% of the projected Revenue in the 2022 Board      approved plan for the
12 month period ended January      31, 2022 February 28, 2022    Greater of (i)
105% Borrower’s trailing 12 month      Revenue for the period ended February 28,
2021 and      (ii) 43% of the projected Revenue in the 2022 Board      approved
plan for the 12 month period ended February      28, 2022 March 31, 2022   
Greater of (i) 105% Borrower’s trailing 12 month      Revenue for the period
ended March 31, 2021 and (ii)      43% of the projected Revenue in the 2022
Board      approved plan for the 12 month period ended March      31, 2022
April 30, 2022    Greater of (i) 105% Borrower’s trailing 12 month      Revenue
for the period ended April 30, 2021 and (ii)      43% of the projected Revenue
in the 2022 Board      approved plan for the 12 month period ended April 30,  
   2022 May 31, 2022    Greater of (i) 105% Borrower’s trailing 12 month     
Revenue for the period ended May 31, 2021 and (ii)      43% of the projected
Revenue in the 2022 Board      approved plan for the 12 month period ended
May 31,      2022 June 30, 2022    Greater of (i) 105% Borrower’s trailing 12
month      Revenue for the period ended June 30, 2021 and (ii)      43% of the
projected Revenue in the 2022 Board      approved plan for the 12 month period
ended June 30,      2022 July 31, 2022    Greater of (i) 105% Borrower’s
trailing 12 month      Revenue for the period ended July 31, 2021 and (ii)     
43% of the projected Revenue in the 2022 Board      approved plan for the 12
month period ended July 31,      2022 August 31, 2022    Greater of (i) 105%
Borrower’s trailing 12 month      Revenue for the period ended August 31, 2021
and (ii)      43% of the projected Revenue in the 2022 Board      approved plan
for the 12 month period ended August      31, 2022 September 30, 2022    Greater
of (i) 105% Borrower’s trailing 12 month      Revenue for the period ended
September 30, 2021 and      (ii) 43% of the projected Revenue in the 2022 Board
     approved plan for the 12 month period ended      September 30, 2022
October 31, 2022    Greater of (i) 105% Borrower’s trailing 12 month     
Revenue for the period ended October 31, 2021 and      (ii) 43% of the projected
Revenue in the 2022 Board      approved plan for the 12 month period ended
October      31, 2022



--------------------------------------------------------------------------------

November 30, 2022    Greater of (i) 105% Borrower’s trailing 12 month     
Revenue for the period ended November 30, 2021 and      (ii) 43% of the
projected Revenue in the 2022 Board      approved plan for the 12 month period
ended      November 30, 2022 December 31, 2022    Greater of (i) 105% Borrower’s
trailing 12 month      Revenue for the period ended December 31, 2021 and     
(ii) 43% of the projected Revenue in the 2022 Board      approved plan for the
12 month period ended      December 31, 2022 January 31, 2023    Greater of (i)
105% Borrower’s trailing 12 month      Revenue for the period ended January 31,
2022 and      (ii) 43% of the projected Revenue in the 2023 Board      approved
plan for the 12 month period ended January      31, 2023 February 28, 2023   
Greater of (i) 105% Borrower’s trailing 12 month      Revenue for the period
ended February 28, 2022 and      (ii) 43% of the projected Revenue in the 2023
Board      approved plan for the 12 month period ended February      28, 2023
March 31, 2023    Greater of (i) 105% Borrower’s trailing 12 month      Revenue
for the period ended March 31, 2022 and (ii)      43% of the projected Revenue
in the 2023 Board      approved plan for the 12 month period ended March     
31, 2023 April 30, 2023    Greater of (i) 105% Borrower’s trailing 12 month     
Revenue for the period ended April 30, 2022 and (ii)      43% of the projected
Revenue in the 2023 Board      approved plan for the 12 month period ended
April 30,      2023 May 31, 2023    Greater of (i) 105% Borrower’s trailing 12
month      Revenue for the period ended May 31, 2022 and (ii)      43% of the
projected Revenue in the 2023 Board      approved plan for the 12 month period
ended May 31,      2023 June 30, 2023    Greater of (i) 105% Borrower’s trailing
12 month      Revenue for the period ended June 30, 2022 and (ii)      43% of
the projected Revenue in the 2023 Board      approved plan for the 12 month
period ended June 30,      2023 July 31, 2023    Greater of (i) 105% Borrower’s
trailing 12 month      Revenue for the period ended July 31, 2022 and (ii)     
43% of the projected Revenue in the 2023 Board      approved plan for the 12
month period ended July 31,      2023 August 31, 2023    Greater of (i) 105%
Borrower’s trailing 12 month      Revenue for the period ended August 31, 2022
and (ii)      43% of the projected Revenue in the 2023 Board      approved plan
for the 12 month period ended August      31, 2023 September 30, 2023    Greater
of (i) 105% Borrower’s trailing 12 month      Revenue for the period ended
September 30, 2022 and      (ii) 43% of the projected Revenue in the 2023 Board
     approved plan for the 12 month period ended      September 30, 2023



--------------------------------------------------------------------------------

October 31, 2023    Greater of (i) 105% Borrower’s trailing 12 month    Revenue
for the period ended October 31, 2022 and    (ii) 43% of the projected Revenue
in the 2023 Board    approved plan for the 12 month period ended October    31,
2023 November 30, 2023    Greater of (i) 105% Borrower’s trailing 12 month   
Revenue for the period ended November 30, 2022 and    (ii) 43% of the projected
Revenue in the 2023 Board    approved plan for the 12 month period ended   
November 30, 2023 December 31, 2023    Greater of (i) 105% Borrower’s trailing
12 month    Revenue for the period ended December 31, 2022 and    (ii) 43% of
the projected Revenue in the 2023 Board    approved plan for the 12 month period
ended    December 31, 2023



--------------------------------------------------------------------------------

EXHIBIT C

LOAN PAYMENT ADVANCE REQUEST FORM

DEADLINE FOR SAME DAY PROCESSING IS NOON EASTERN TIME

 

Fax To:

   Date:   

 

 

LOAN PAYMENT: FLEXION THERAPEUTICS, INC.

  

From Account # ________________________________

  

To Account # _______________________________________

(Deposit Account #)    (Loan Account #)

Principal $ ____________________________________

  

and/or Interest $ _____________________________________

Authorized Signature: ________________________

  

Phone Number: _____________________________

Print Name/Title: ___________________________

  

LOAN ADVANCE:

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account # ________________________________

  

To Account # ________________________________________

    (Loan Account #)

   (Deposit Account #)

Amount of Term Loan Advance $ ________________________

  

All Borrower’s representations and warranties in the Amended and Restated Credit
and Security Agreement are true, correct and complete in all material respects
on the date of the request for an advance; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date:

 

Authorized Signature: _______________________________

  

Phone Number: _______________________________

Print Name/Title: ___________________________________

  

OUTGOING WIRE REQUEST:

Complete only if all or a portion of funds from the loan advance above is to be
wired.

Deadline for same day processing is noon, Eastern time

 

Beneficiary Name: _____________________________

  

Amount of Wire: $ ______________________________

Beneficiary Bank: _____________________________

  

Account Number: _______________________________

City and State: _________________________________

  

Beneficiary Bank Transit (ABA) #:________________

  

Beneficiary Bank Code (Swift, Sort, Chip, etc.): _______

  

(For International Wire Only)

Intermediary Bank: ____________________________

  

Transit (ABA) #: ________________________________

For Further Credit to:
_____________________________________________________________________________________

Special Instruction:
_______________________________________________________________________________________

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

Authorized Signature: _________________________________

  

2nd Signature (if required):

___________________________________________________

  

Print Name/Title: _____________________________________

  

Print Name/Title: _________________________________

Telephone #: _________________________________________

  

Telephone #: ______________________________



--------------------------------------------------------------------------------

EXHIBIT D

Form of Disbursement Letter

[see attached]



--------------------------------------------------------------------------------

DISBURSEMENT LETTER

[DATE]

The undersigned, being the duly elected and
acting                                                          of            
FLEXION THERAPEUTICS, INC., a Delaware corporation (“Borrower”), does hereby
certify to (a) SILICON VALLEY BANK, a California corporation (“SVB”), in its
capacity as administrative agent and collateral agent (“Agent”) and (b) SVB, as
a Revolving Line Lender and as a Term Loan Lender, MIDCAP FINANCIAL TRUST, a
Delaware statutory trust, as a Revolving Line Lender and a Term Loan Lender (in
such capacity and together with its successors and assigns, “MidCap Lender”),
FLEXPOINT MCLS HOLDINGS, LLC, a Delaware limited liability company as a Term
Loan Lender (in such capacity and together its successors and assigns, “MidCap
Term Loan Lender” and together with MidCap Lender, “MidCap”) and each other
Lender listed on Schedule 1 of the Loan Agreement (as defined below) and the
other financial institutions party hereto from time to time (each, a “Lender”
and collectively, the “Lenders”) in connection with that certain Amended and
Restated Credit and Security Agreement dated as of [                ], by and
among Borrower, Agent and the Lenders from time to time party thereto (the “Loan
Agreement”; with other capitalized terms used below having the meanings ascribed
thereto in the Loan Agreement) that:

1. The representations and warranties made by Borrower in Sections 5 and 8 of
the Loan Agreement and in the other Loan Documents are true and correct in all
material respects as of the date hereof.

2. No event or condition has occurred that would constitute an Event of Default
under the Loan Agreement or any other Loan Document.

3. Borrower is in compliance with the covenants and requirements contained in
Sections 4, 5, 6 and 8 of the Loan Agreement.

4. All conditions referred to in Section 3 of the Loan Agreement to the making
of a Credit Extension to be made on or about the date hereof have been satisfied
or waived by Agent.

5. No Material Adverse Change has occurred.

6. The undersigned is an Authorized Signer.

[Balance of Page Intentionally Left Blank]



--------------------------------------------------------------------------------

7. The proceeds of the Term Loan Advance shall be disbursed as follows:

 

Disbursement from SVB:

  

Loan Amount

   $ _________  

Plus:

  

—Deposit Received

   $ _________  

Less:

  

—Lender’s Legal Fees

   ($ _________ )* 

Net Proceeds due from SVB:

   $ _________  

Disbursement from MidCap Term Loan Lender:

  

Loan Amount

   $ _________  

Plus:

  

—Deposit Received

   $ _________  

Net Proceeds due from MidCap Term Loan Lender:

   $ _________  

TOTAL TERM LOAN ADVANCE NET PROCEEDS FROM LENDERS

   $ _________  

8. The aggregate net proceeds of the Term Loan Advance shall be transferred to
the Designated Deposit Account as follows:

 

Account Name:   

 

   Bank Name:    Silicon Valley Bank    Bank Address:    3003 Tasman Drive      
Santa Clara, California 95054    Account Number:   

 

   ABA Number:   

 

  

[Balance of Page Intentionally Left Blank]

 

*

Legal fees and costs are through the Closing Date. Post-closing legal fees and
costs, payable after the Closing Date, to be invoiced and paid post-closing.



--------------------------------------------------------------------------------

Dated as of the date first set forth above. BORROWER: FLEXION THERAPEUTICS, INC.

By  

 

Name:  

 

Title:  

 

AGENT: SILICON VALLEY BANK, as Agent

By  

 

Name:  

 

Title:  

 

TERM LOAN LENDERS: SILICON VALLEY BANK

By  

 

Name:  

 

Title:  

 

MIDCAP FINANCIAL TRUST By: Apollo Capital Management, L.P., its investment
manager By: Apollo Capital Management GP, LLC, its general partner

By  

 

Name:  

 

Title:  

 

FLEXPOINT MCLS HOLDINGS LLC By  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit D

[Form of Promissory Note]



--------------------------------------------------------------------------------

THIS SECURED PROMISSORY NOTE IS ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR
U.S. FEDERAL INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE AND
YIELD TO MATURITY WITH RESPECT TO THIS SECURED PROMISSORY NOTE MAY BE OBTAINED
BY WRITING TO THE BORROWER AT THE FOLLOWING ADDRESS: 10 MALL ROAD, SUITE 301,
BURLINGTON, MA 01803, ATTENTION: LISA DAVIDSON, FAX NUMBER: 781-202-3399.

 

SECURED PROMISSORY NOTE [$____________________]    [______], 2019

FOR VALUE RECEIVED, FLEXION THERAPEUTICS, INC., a Delaware corporation
(“Borrower”) hereby promises to pay to [LENDER], a [________] existing under the
laws of [________], or its registered assigns (“Lender”), with an address of
[____________], or such other place of payment as the holder of this Secured
Promissory Note (this “Note”) may specify from time to time in writing, in
lawful money of the United States of America, the principal amount of
[$______________], or so much thereof as Lender has advanced to Borrower, on the
dates, terms and conditions set forth in the Credit Agreement (as defined
below), together with interest thereon in accordance with the terms of and at
the rate or rates set forth in the Credit Agreement.

This Note is executed and delivered in connection with that certain Amended and
Restated Credit and Security Agreement of even date herewith by and among
Borrower, Silicon Valley Bank, as agent for the lenders thereunder, Lender, and
the other lenders named therein from time to time (as the same may from time to
time be amended, modified, restated or supplemented in accordance with its
terms, the “Credit Agreement”), and is entitled to the benefit and security of
the Credit Agreement and the other Loan Documents (as defined in the Credit
Agreement), to which reference is made for a statement of all of the terms and
conditions thereof. This Note shall evidence the undersigned’s obligation to
repay all sums advanced by Lender from time to time under the Credit Agreement
and as part of a Credit Facility thereunder. All terms defined in the Credit
Agreement shall have the same definitions when used herein, unless otherwise
defined herein. All of the terms, covenants, provisions, conditions,
stipulations, promises and agreements contained in the Loan Documents to be
kept, observed and/or performed by the undersigned are made a part of this Note
and are incorporated into this Note by this reference to the same extent and
with the same force and effect as if they were fully set forth in this Note; the
undersigned promises and agrees to keep, observe and perform them or cause them
to be kept, observed and performed, strictly in accordance with the terms and
provisions thereof. In the event of any conflict between this Note and the
Credit Agreement, the Credit Agreement shall govern and control.

All payments hereunder shall be made in accordance with the Credit Agreement,
without setoff, recoupment or deduction and regardless of any counterclaim or
defense. This Note shall become due and payable in full upon the Maturity Date.
An Event of Default under the Credit Agreement shall constitute a default under
this Note, and upon any such Event of Default, all principal and interest and
other obligations owing under this Note may be accelerated and declared
immediately due and payable as provided for in the Credit Agreement. All amounts
due hereunder are payable in the lawful currency of the United States of
America. Time is of the essence hereof. This Note may be voluntarily prepaid
only as permitted under the Credit Agreement.

Borrower hereby makes all waivers set forth in the Credit Agreement with respect
to the indebtedness evidenced by this Note. No variation or modification of this
Note, or any waiver of any of its provisions or conditions, shall be valid
unless such variation or modification is made in accordance with the Credit
Agreement. If any term, provision, covenant or condition of this Note or the
application of any term, provision, covenant or condition of this Note to any
party or circumstance shall be found by a court of competent jurisdiction to be,
to any extent, invalid or unenforceable, then the remainder of this Note and the
application of such term, provision, covenant, or condition to parties or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby, and each term, provision, covenant or condition
shall be valid and enforced to the fullest extent



--------------------------------------------------------------------------------

permitted by law. This Note shall be binding upon the undersigned and its
successors. The undersigned may not assign any of its rights or delegate any of
its obligations under this Note. Each of the undersigned shall be jointly and
severally liable for all of the obligations of Borrower under this Note.

This Note has been negotiated and delivered to Lender and is payable in the
State of New York. The provisions of the Credit Agreement regarding choice of
law, jurisdiction, venue and jury trial waiver are incorporated herein and shall
govern this Note.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document shall constitute an instrument executed and delivered under seal,
Borrower, as of the day and year first above written, has caused this Note to be
executed and delivered under seal.

 

FLEXION THERAPEUTICS, INC. By  

 

Name:   Michael Clayman, MD Title:   Chief Executive Officer